EXHIBIT 10.5

 

GRAPHIC [g302991le01i001.jpg]

 

MASTER SERVICES AGREEMENT

 

This Master Services Agreement is made by and between ALTISOURCE SOLUTIONS
S.À R.L., a Luxembourg private limited liability company (“Altisource”) and
ALTISOURCE RESIDENTIAL CORPORATION, a Maryland corporation (“Residential”, and
together with Altisource, the “Parties” and each individually, a “Party”), and
is dated as of December 21, 2012.

 

RECITAL

 

WHEREAS, Residential desires to receive, and Altisource is willing to provide,
or cause to be provided, certain Services pursuant to the terms and conditions
set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties agree as follows:

 

1.                                      DEFINED TERMS.

 

Definitions of certain capitalized terms used in this Agreement are contained in
Exhibit 1 to this Agreement, attached hereto and incorporated herein by this
reference.

 

2.                                      SERVICES.

 

2.1.                            PROVISION OF SERVICES.  Subject to the terms and
conditions of this Agreement, Altisource shall provide, or cause to be provided,
to Residential and any of Residential’s Affiliates, the Services set forth on
Exhibit 2, attached hereto and incorporated herein by this reference, for the
respective Service Period shown on Exhibit 2, unless a Service Period is earlier
terminated in accordance with Section 6 of this Agreement.  In each case, the
Services set forth on Exhibit 2 are further described in the Services Letter.

 

2.2.                            STATEMENTS OF WORK.  In addition to the Services
set forth on Exhibit 2, from time to time during the term of this Agreement the
Parties shall have the right to enter into SOWs to set forth the terms of any
Additional Services to be performed hereunder.  All SOWs shall be governed by
the terms and conditions of this Agreement.  In addition, all SOWs shall be
agreed to by each Party, shall be in writing and may contain, to the extent
applicable:

 

(a)                                 The identity of each Party providing or
responsible for providing each Service thereunder;

 

(b)                                 A description of each Service to be
performed thereunder;

 

(c)                                  The applicable Performance Standard for the
provision of each Service thereunder;

 

(d)                                 A description of the penalties of
nonperformance and the incentives for performance in accordance with the
applicable Performance Standard;

 

(e)                                  A description of Residential’s criteria for
evaluating the acceptance of deliverables;

 

(f)                                   The amount, schedule and method of
compensation for each Service thereunder;

 

(g)                                  A description of the renewal option for
that SOW;

 

(h)                                 Any support requirements of Residential with
respect to each Service thereunder;

 

(i)                                     Training and support commitments with
respect to each Service thereunder; and

 

(j)                                    Any other terms the Parties desire.

 

2.3.                            WHEN SERVICES ARE TO BE PROVIDED.  The Services
shall be provided on Business Days during hours that constitute regular business
hours for each of Residential and Altisource, unless otherwise agreed or as
provided on Exhibit 2, in the Services Letter or an applicable SOW.

 

2.4.                            RIGHT TO RECEIVE SERVICES IS NON-TRANSFERABLE. 
Residential shall not resell, subcontract, license, sublicense or otherwise
transfer any of the Services to any Person whatsoever or permit use of any of
the Services by any Person other than by Residential and Residential’s
Affiliates.  Whenever Residential requires that Altisource provide a Service
directly to a Residential Affiliate, Residential shall notify Altisource in
writing by identifying the applicable Service and providing the name, contact
and billing information of the corresponding Residential Affiliate.  In those
instances where Residential requires that Altisource provide Services directly
to a Residential Affiliate, all references to Residential in this

 

Execution Copy

 

(T-3742)

Confidential

 

1

--------------------------------------------------------------------------------


 

Agreement, the Service Letter, the Fee Letter and the applicable SOW and Fee
Schedule shall be deemed to refer to Residential and/or the applicable
Residential Affiliate, as the context may require.

 

2.5.                            STAFFING.  Notwithstanding anything to the
contrary in this Section 2 (but subject to the second succeeding sentence),
Altisource shall have the exclusive right to select, employ, pay, supervise,
administer, direct and discharge any of its employees who will perform
Services.  Altisource shall be responsible for paying such employees’
compensation and providing to such employees any benefits. With respect to each
Service, Altisource shall use commercially reasonable efforts to have qualified
individuals participate in the provision of such Service; provided, however,
that:

 

(a)                                 Altisource shall not be obligated to have
any individual participate in the provision of any Service if Altisource
determines that such participation would adversely affect Altisource or
Altisource’s Affiliates; and

 

(b)                                 None of Altisource or Altisource’s
Affiliates shall be required to continue to employ any particular individual
during the applicable Service Period.

 

2.6.                            ALTISOURCE’S USE OF AFFILIATES TO PROVIDE
SERVICES.  Altisource may provide Services through Altisource’s Affiliates,
whether by unilateral assignment, designation or subcontract.  To the extent one
or more of the Services are required to be performed by a licensed Affiliate,
Altisource, in its sole discretion, has the right to: (i) designate the licensed
Affiliate or other licensed third party, at Altisource’s sole discretion to
provide any Services under this Agreement, the Services Letter and/or any
applicable SOW; and/or (ii) assign, in whole or in part, this Agreement, the
Services Letter and/or any applicable SOW to such Affiliate without consent.

 

2.7.                            ALTISOURCE’S USE OF THIRD PARTIES TO PROVIDE
SERVICES.  In addition, Altisource and/or Altisource’s Affiliates may engage
third-party contractors to perform any of the Services or to provide
professional services related to any of the Services.

 

3.                                      STANDARD OF PERFORMANCE.

 

Altisource shall use commercially reasonable efforts to provide, or cause to be
provided, to Residential each Service in accord with any Performance Standard as
may be identified in the applicable SOW.  Notwithstanding the foregoing,
Altisource shall not have any obligation hereunder to provide to Residential any
improvements, upgrades, updates, substitutions, modifications or enhancements to
any of the Services unless otherwise specified in the Services Letter or
applicable SOW.  Residential acknowledges and agrees that Altisource may be
providing services similar to the Services provided hereunder that involve the
same resources as those used to provide the Services to its and its Affiliates’
business units and other third parties.

 

4.                                      FEES AND BILLING.

 

4.1.                            FEES, FEE LETTER.  As compensation for a
particular Service, Residential agrees to pay to Altisource the respective
amount set forth in (i) the Fee Letter and/or the applicable Fee Schedule for
that Service; or (ii) an SOW and/or Fee Schedule with respect to any Additional
Service performed pursuant to such SOW.

 

4.2.                            ANNUAL ADJUSTMENT.  The fees for the Services
shall be adjusted each year as negotiated between the Parties in good faith
based on prevailing market conditions and inflation.

 

4.3.                            FEE EXEMPTION.  Residential shall not be
obligated to pay fees for (i) new Services, other than Additional Services or
Services requested pursuant to an SOW, which Altisource performs without the
authorization of Residential, or (ii) Services not provided due to a Force
Majeure Event.

 

4.4.                            BILLING AND PAYMENT.  Altisource shall submit
statements of account to Residential on a monthly basis with respect to the
Invoiced Amount, setting out the Services provided, and the amount billed to
Residential as a result of providing such Services (together with, in arrears,
any Commingled Invoice Statement (as defined below) and any other invoices for
Services provided by third parties, in each case setting out the Services
provided by the applicable third parties).

 

4.4.1.                  PAYMENT BY WIRE TRANSFER.  Residential shall pay the
Invoiced Amount to Altisource by wire transfer of immediately available funds to
an account or accounts specified by Altisource, or in such other manner as
specified by Altisource in writing, or otherwise reasonably agreed to by the
Parties, within thirty (30) days of the date of delivery to Residential of the
applicable statement of account; provided, that, in the event of any dispute as
to an Invoiced Amount, Residential shall pay the undisputed portion, if any, of
such Invoiced Amount in accordance with the foregoing, and shall pay the
remaining amount, if any, promptly upon resolution of such dispute.

 

2

--------------------------------------------------------------------------------


 

4.4.2.                  PAYMENT FROM RESERVE ACCOUNT.  For certain Services,
Altisource will require that Residential prefund a dedicated Reserve Fund for
the payment of certain expenses in connection with each of those Services, as
more particularly described in the SOW and/or the Fee Schedule for each of those
respective Services.  Each Reserve Fund will be owned by Residential, but
managed by Altisource on behalf of Residential.  If a Reserve Fund has been
established pursuant to an SOW and/or Fee Schedule, then Altisource may draw its
expenses and pay third party invoices (including Commingled Invoice Statements
as defined in Section 4.5) on behalf of Residential directly from the Reserve
Fund in accordance with the terms of the applicable SOW and/or Fee Schedule.

 

4.5.                            THIRD PARTY BILLING, COMMINGLED INVOICES. 
Altisource may cause any third party to which amounts are owed by Residential in
connection with Services to issue a separate invoice to Residential for such
amounts.  Residential shall pay or cause to be paid any such separate third
party invoice in accordance with the payment terms thereof.  Altisource shall
separate Commingled Invoices and prepare Commingled Invoice Statements, for all
Commingled Invoices Altisource receives.  Altisource shall deliver such
Commingled Invoice Statement and a copy of the Commingled Invoice to
Residential.  Residential shall, within thirty (30) days after the date of
delivery to Residential of such Commingled Invoice Statement, pay or cause to be
paid the amount set forth on such Commingled Invoice Statement to the third
party, and shall deliver evidence of such payment to Altisource.  Altisource
shall not be required to use its own funds for payments to any third party
providing any of the Services or to satisfy any payment obligation of
Residential and any of Residential’s Affiliates to any third party provider;
provided, however, that in the event Altisource does use its own funds for any
such payments to any third party, Residential shall reimburse Altisource for
such payments as invoiced by Altisource within thirty (30) days following the
date of delivery of such invoice from Altisource.

 

4.6.                            INTEREST ON COMMINGLED INVOICES.  Residential
acknowledges and agrees that it shall be responsible for any interest or other
amounts with respect to any portion of any Commingled Invoice that Residential
is required to pay or Altisource pays on Residential’s behalf pursuant to any
Commingled Invoice Statement.

 

4.7.                            BOOKS AND RECORDS, AUDIT RIGHTS.  Altisource
shall maintain books and records adequate for the provision of the Services.  At
its own expense, Residential may request an audit of the books and records of
Altisource to determine performance in accordance with Section 4.4.  If such
audit reveals an underpayment of fees, Residential shall promptly pay the
underpayment amount in accordance with the terms of this Agreement.  If such
audit reveals an overpayment of fees, Altisource shall promptly refund the
overpayment amount in accordance with Section 4.4.

 

4.8.                            SUSPENSION OF SERVICE.  Altisource may, in its
discretion and without any liability, suspend any performance under this
Agreement upon failure of Residential to make timely any payments required under
this Agreement beyond the applicable cure date specified in Section 6.3.1 of
this Agreement.

 

4.9.                            INTEREST, COSTS OF COLLECTION.  In the event
that Residential does not make any payment to Altisource when due in accordance
with the terms of this Agreement, the Services Letter or the Fee Letter, as
applicable, Altisource may, at its option, charge Residential interest on the
unpaid amount at the rate of 2% per annum above the prime rate charged by
JPMorgan Chase Bank, N.A. (or its successor).  In addition, Residential shall
reimburse Altisource for all costs of collection of overdue amounts, including
any reasonable attorneys’ fees.

 

4.10.                     FAVORABLE PRICING.  The Parties intend that the fees
Altisource charges Residential, as set forth in this Section 4 generally reflect
competitively to the industry market rate for comparable services.  Furthermore,
the Parties intend that Altisource will provide Residential with preferential
pricing with regard to the overall delivery of Services (although not
necessarily for each instance when Altisource provides a Service), so that
Residential can establish a competitive advantage in the marketplace.

 

5.                                      TERM.

 

5.1.                            INITIAL TERM.  The initial term of this
Agreement shall commence on the Effective Date and shall continue in full force
and effect, subject to Section 5.2, until the date that is fifteen (15) years
from the Effective Date (the “Initial Term”), or the earlier date upon which
this Agreement has been otherwise terminated in accordance with Section 6 of
this Agreement.

 

5.2.                            RENEWAL TERM.  This Agreement will automatically
renew for successive two (2) year terms (each, a “Renewal Term”) unless either
Party decides that it does not wish to renew this Agreement or any particular
Service or SOW hereunder before the expiration of the Initial Term or any
Renewal Term, as

 

3

--------------------------------------------------------------------------------


 

applicable, by notifying the other Party in writing at least nine (9) months
before the completion of the Initial Term or Renewal Term, as applicable.

 

6.                                      TERMINATION.

 

6.1.                            DISPUTE RESOLUTION PRIOR TO TERMINATION.  The
Parties acknowledge and agree that, prior to initiating any termination of this
Agreement or any Service or SOW, the Parties must first follow and comply with
the dispute resolution procedures set forth in Section 19.1 of this Agreement.

 

6.2.                            TERMINATION BY RESIDENTIAL.

 

6.2.1.                  TERMINATION OF AGREEMENT.

 

6.2.1.1           Material Breach.  Residential may terminate this Agreement in
the event of a material breach by Altisource of any covenant or representation
and warranty contained herein or otherwise directly relating to or affecting the
Services to be provided hereunder that cannot be or has not been cured by the
60th day following Altisource’s receipt of written notice of such breach given
by Residential, which notice shall be given no later than sixty (60) days
following the later of the occurrence of such breach or the date upon which
Residential should have known of such breach.

 

6.2.1.2           Altisource’s Insolvency.  Residential may terminate this
Agreement if Altisource: (i) becomes insolvent; (ii) files a petition in
bankruptcy or insolvency, is adjudicated bankrupt or insolvent or files any
petition or answer seeking reorganization, readjustment or arrangement of its
business under any law relating to bankruptcy or insolvency, or if a receiver,
trustee or liquidator is appointed for any of the property of Altisource and,
within sixty (60) days thereof, such Party fails to secure a dismissal thereof;
or (iii) makes any assignment for the benefit of creditors, which bankruptcy,
insolvency or assignment cannot be or has not been cured by the 60th day
following Altisource’s receipt of written notice of such failure given by
Residential, which such notice shall be given no later than forty five (45) days
following the later of the occurrence of such event or the date upon which
Residential should have known of such event.

 

6.2.2.                  TERMINATION OF SERVICES OR SOWS.

 

6.2.2.1           Legal Prohibition.  Residential may terminate a particular
Service or SOW if Residential is prohibited by law from receiving such Services
from Altisource.

 

6.2.2.2           Legal Violation.  Residential may terminate a particular
Service or SOW if Altisource materially violates an applicable law or regulation
to which Altisource is subject to governing the performance of a Service, which
violation cannot be or has not been cured by the 60th day following Altisource’s
receipt of written notice of such violation given by Residential, which such
notice shall be given no later than forty five (45) days following the later of
the occurrence of such violation or the date upon which Residential should have
known of such violation.

 

6.2.2.3          Government Citation.  Residential may terminate a particular
Service or SOW if Altisource is cited by a Governmental Authority for materially
violating an applicable law or regulation to which Altisource is subject to
governing the performance of a Service, which violation cannot be or has not
been cured by the 60th day following Altisource’s receipt of written notice of
such violation given by Residential which such notice shall be given no later
than forty five (45) days following the later of the occurrence of such citation
or the date upon which Residential should have known of such citation.

 

6.2.2.4           Performance Standards.  Residential may terminate a particular
Service or SOW if Altisource materially fails to meet any Performance Standard
for a period of two consecutive months or four nonconsecutive months in any
rolling twelve (12) month period, which failure cannot be or has not been cured
by the 60th day following Altisource’s receipt of written notice of such failure
given by Residential, which such notice shall be given no later than forty-five
(45) days following the later of the occurrence of such failure or the date upon
which Residential should have known of such failure.

 

6.2.2.5           Discontinuance of Business.  Residential may terminate a
particular Service or SOW, in whole or in part, not less than 120 days following
Altisource’s receipt of written notice of such termination in the event
Residential discontinues the line of business receiving such Services.  In the
event Residential terminates such Service or SOW in accordance with this
Section 6.2.2.5 unless otherwise set forth herein or in the applicable SOW, or
in the event Altisource terminates this Agreement pursuant to Section 6.3.1.10,
Residential shall be responsible for payment of the following costs and
expenses:

 

4

--------------------------------------------------------------------------------


 

(a)                                 Costs and expenses relating to the
re-employment or termination of an employee or employees of Altisource or any of
Altisource’s Affiliates who had been previously engaged in providing the
Services governed by the terminated Service or SOW;

 

(b)                                 Costs and expenses relating to existing
contracts with third parties that had been entered into by Altisource solely for
the provision of Services under such terminated Service or SOW; and

 

(c)                                  Costs and expenses relating to facilities,
hardware and equipment (including depreciation) used solely for the purpose of
providing such Services or SOW.

 

6.2.3.                  ALTISOURCE’S RIGHT TO CURE.  For the avoidance of doubt,
with respect to all termination rights granted Residential in this Section 6.2
except for those in Section 6.2.2.1, if Altisource has cured the underlying
event or circumstance giving rise to written notice of the same, within the time
period specified above, Residential may not terminate this Agreement or the
applicable Service or SOW.  Furthermore, if Altisource is unable to effect a
cure of the event or circumstance occurring under Section 6.2 within the time
period specified, despite a good faith effort to effect such cure, Residential
shall allow Altisource such additional time as reasonably required to effect
such cure without termination of this Agreement or the applicable Service or
SOW, but in no event shall such additional time exceed ninety (90) days unless
otherwise agreed by the Parties.

 

6.3.                            TERMINATION BY ALTISOURCE.

 

6.3.1.                  ALTISOURCE’S CAUSES FOR TERMINATION.

 

6.3.1.1           Non-Payment.  Altisource may terminate this Agreement or the
particular Service or SOW if Residential fails to make any payment for any
portion of Services, which payment remains unmade by the 60th day following
Altisource’s giving of written notice of such failure to Residential.

 

6.3.1.2           Legal Prohibition.  Altisource may terminate this Agreement or
the particular Service or SOW if Altisource is prohibited by law from providing
such Services to Residential upon Altisource giving written notice of such
prohibition to Residential.

 

6.3.1.3           Change in Law.  Altisource may terminate the Agreement or the
particular Service or SOW if there is a change in law that affects such Service
upon Altisource giving written notice of such change to Residential.

 

6.3.1.4           Legal Violation.  Altisource may terminate this Agreement or
the particular Service or SOW if Residential materially violates an applicable
law or regulation to which Residential is subject to governing the receipt,
acceptance or use of a Service, which violation cannot be or has not been cured
by the 60th day following Residential’s receipt of written notice of such
violation given by Altisource.

 

6.3.1.5           Government Prohibition.  Altisource may terminate this
Agreement or the particular Service or SOW if Residential or Altisource receives
an order from a Governmental Authority prohibiting the performance of the
Services.

 

6.3.1.6           Government Citation.  Altisource may terminate this Agreement
or the particular Service or SOW if Altisource is notified by a Governmental
Authority, due to the actions of Residential, for materially violating any law
governing the performance of a Service, which violation cannot be or has not
been cured by Residential by the 60th day following Residential’s receipt of
written notice of such violation given by Altisource.

 

6.3.1.7           Residential’s Insolvency.  Altisource may terminate this
Agreement or the particular Service or SOW if Residential: (i) becomes
insolvent; (ii) files a petition in bankruptcy or insolvency, is adjudicated
bankrupt or answer seeking reorganization insolvent or files any petition or
readjustment or arrangement of its business under any law relating to bankruptcy
or insolvency, or if a receiver, trustee or liquidator is appointed for any of
the property of Residential and within sixty (60) days thereof Residential fails
to secure a dismissal thereof; or (iii) makes any assignment for the benefit of
creditors.

 

6.3.1.8           Intellectual Property Infringement.  Altisource may terminate
this Agreement or the particular Service or SOW in the event of any material
infringement of Altisource’s intellectual property, by Residential or caused by
Residential, including intellectual property developed hereunder pursuant to
Section 9 below.

 

6.3.1.9           Material Breach.  Altisource may terminate this Agreement or
the particular Service or SOW in the event of a material breach of any covenant
or representation and warranty contained herein or otherwise directly relating
to or affecting the Services to be provided hereunder to Residential that cannot
be or has not been cured by the 60th day from Altisource’s giving of written
notice of such breach to Residential.

 

5

--------------------------------------------------------------------------------


 

6.3.1.10    Termination of Asset Management Agreement.  In the event Residential
terminates that certain Asset Management Agreement by and between Residential
and Altisource Asset Management Corporation, dated as of December 21, 2012 for
any reason other than “for cause,” as defined therein, Altisource, in its sole
discretion, may:

 

(a)                                 Terminate this Agreement and/or any or all
SOWs, in which case: (i) Residential shall be responsible for payment of the
costs and expenses listed in Section 6.2.2.5; and (ii) Altisource, in its sole
discretion, may reduce its obligation to provide post-termination services
pursuant to Section 6.5 from 270 days to either 180 days or 90 days; or

 

(b)                                 Continue under this Agreement in full force
and effect, except that Altisource, in its sole discretion, may unilaterally
nullify Section 4.10 so that Section 4.10 would no longer have any force or
effect.

 

6.3.2.                  RESIDENTIAL’S RIGHT TO CURE.  For the avoidance of
doubt, with respect to Section 6.3.1.9 only, if Residential has cured the
underlying event or circumstance giving rise to written notice of the same,
within the time period specified above, Altisource may not terminate this
Agreement or the applicable Service or SOW; provided, however, that Altisource
may, if it so states in the written notice required to be provided to
Residential pursuant to the above, suspend the Service performed hereunder or
under the applicable SOW until Residential has cured such violation or breach,
as the case may be.

 

6.4.                            WIND-DOWN PERIOD. During the period that is six
(6) months prior to the date of termination of this Agreement, Altisource shall
have no obligation to: (i) expand the scope of its Services under this Agreement
or any SOW; (ii) perform any new or additional Services under this Agreement or
any SOW; or (iii) invest in hardware, software or equipment for performance
against a Service or SOW.

 

6.5.                            POST-TERMINATION SERVICES.  Subject to
Altisource’s rights under Section 6.3.1.10, upon termination of this Agreement
and, any SOW or any Services, for any reason whatsoever, Residential may elect
to purchase post-termination services from Altisource for a period of 270 days
from the date on which this Agreement terminates on the current terms hereunder
or in place under the applicable SOW(s).

 

6.6.                            EFFECTS OF TERMINATION.

 

6.6.1.                  SERVICES, FEES.  Upon the early termination of any
Service or SOW pursuant to this Section 6 or upon the expiration of the
applicable Service Period, Altisource shall no longer be obligated to provide
such Service (except as provided in Section 6.5); provided that Residential
shall be obligated to reimburse Altisource for any reasonable out-of pocket
expenses or costs attributable to such termination unless otherwise provided
herein or in the applicable SOW(s).

 

6.6.2.                  NO ESTOPPEL.  No termination, cancelation or expiration
of this Agreement shall prejudice the right of either Party hereto to recover
any payment due at the time of termination, cancellation or expiration (or any
payment accruing as a result thereof), nor shall it prejudice any cause of
action or claim of either Party hereto accrued or to accrue by reason of any
breach or default by the other Party hereto.

 

6.6.3.                  TERMINATION OF LICENSE.  The intellectual property
licenses granted pursuant to Section 9 of this Agreement shall terminate upon
any termination of this Agreement with immediate effect.

 

6.6.4.                  SURVIVAL. Notwithstanding any provision herein to the
contrary, Sections 4, 9, 11, 12, 14, 15, 18 and 19 of this Agreement shall
survive the termination of this Agreement.

 

7.                                      CHANGE ORDER PROCEDURES; TEMPORARY
EMERGENCY CHANGES.

 

7.1.                            PROCEDURE FOR PERMANENT CHANGE ORDERS.  The
Parties hereto may change the nature and scope of Services provided hereunder or
under any SOW by mutual agreement. The Party seeking the change shall submit a
request containing: (i) the identity of the Party requesting such change;
(ii) the reason(s) for the change; (iii) a description of the requested change;
and (iv) a timetable for the implementation of the change.  The non-requesting
Party shall have thirty (30) Business Days to consider the suggested change and
either approve or decline such change. For the avoidance of doubt, no change to
any Service or SOW will become part of the Performance Standard for such Service
or SOW without Altisource’s prior approval.

 

7.2.                            PROCEDURE FOR TEMPORARY CHANGE ORDERS. 
Notwithstanding the foregoing, in the event Altisource is unable to contact
Residential’s designated contact for a specific Service or SOW after reasonable
effort, Altisource may make temporary changes to any SOW or Services, which
Altisource shall document and report to Residential the next Business Day. Such
changes shall become permanent only if Altisource

 

6

--------------------------------------------------------------------------------


 

subsequently follows the procedures in Section 7.1 hereof for permanent change
order procedures.
ResidentialshallnotbeobligatedtopayforanychangedServicesperformedwithoutitspriorapproval.

 

7.3.                            PROCEDURE FOR EMERGENCY SERVICE REQUESTS. 
Residential may, in an emergency, request additional Services to be performed as
promptly as practicable, and Altisource shall use its reasonable best efforts to
perform such Services as promptly as practicable.  While Altisource will
continue to provide services in line with the request from Residential, in the
event that Altisource plans to incur materially additional costs in providing
this service, Altisource may submit a financial proposal to make Altisource
financially whole. In such a case, Residential and Altisource may agree for the
one-time increase in payment for the emergency. Such emergency request shall
last no longer than thirty (30) Business Days, and Altisource shall have no
obligation to continue performing such Services unless Residential follows the
procedures in Section 7.1 hereof for permanent change order procedures.

 

7.4.                            SUPPLEMENTAL PROCEDURES.  The Parties hereto
agree to cooperate in good faith to determine and implement additional
procedures for change orders as needed.

 

8.                                      EXCLUSIVITY.

 

8.1.                            EXCLUSIVE PROVIDER.  During the term of this
Agreement, Altisource will be the exclusive provider of all Services to
Residential and all of Residential’s Affiliates.

 

8.1.1.                  RIGHT OF FIRST OPPORTUNITY.  If Residential elects to
receive any Additional Service, Residential shall first request a proposal for
the provision of such Additional Service from Altisource. Altisource shall have
the duration of the Exclusive Tender Period to respond to such request for
Additional Service and to provide a proposed SOW to Residential. During the
Exclusive Tender Period, Residential shall not solicit proposals or negotiate
with any other third party with respect to such request for Additional Service.
Upon receipt of Altisource’s proposal for the Additional Service, Residential
shall consider such proposal exclusively and shall negotiate with Altisource in
good faith with respect to the possible provision by Altisource of such
Additional Services.

 

8.1.2.                  END OF THE EXCLUSIVE TENDER PERIOD.  If, at the end of
the Exclusive Tender Period, Altisource and Residential do not agree on the
proposed SOW, Residential may solicit proposals from Third Party Additional
Service Providers with respect to the Additional Service; provided, however,
that Residential shall not disclose any Confidential Information received from
Altisource, whether verbal or written, in the proposed SOW or during the
Exclusive Tender Period negotiations, and such Confidential Information shall be
subject to the terms of Section 11 hereof.  Residential may not agree to a
proposed SOW with a Third Party Additional Service Provider where the terms and
conditions of the proposed SOW are not materially better than the terms and
conditions provided by Altisource.

 

8.2.                           RESIDENTIAL MAY NOT PROVIDE SERVICES. 
Residential shall not develop or provide, for itself or other parties, services
reasonably similar to or related to the Services provided by Altisource
hereunder or under any SOW or provided by Altisource to other parties under any
SOW without first obtaining written approval from Altisource, which Altisource
may approve in its sole discretion.

 

8.3.                            ALTISOURCE MAY PROVIDE SERVICES TO THIRD
PARTIES.  For the avoidance of doubt, Altisource shall not be restricted from
providing services to a third party that are similar or identical to the
Services provided hereunder or under any SOW.

 

9.                                      INTELLECTUAL PROPERTY.

 

9.1.                            RETENTION OF RIGHTS.

 

9.1.1.                  BY ALTISOURCE.  Altisource shall retain all rights to
all technology and intellectual property owned or licensed by Altisource prior
to the provision of Services hereunder or developed by Altisource during the
course of and in association with the provision of Services under this Agreement
by Altisource, including all derivative works.

 

9.1.2.                  BY RESIDENTIAL.  Residential shall retain all rights to
all intellectual property owned or licensed by Residential prior to the
provision of Services hereunder or developed by Residential during the course of
and in association with the provision of Services by Altisource under this
Agreement, including all derivative works.

 

9.2.                            GRANT OF LIMITED LICENSES.  Each Party grants to
the other and their Affiliates a limited, non-exclusive, fully paid-up,
nontransferable, revocable license, without the right to sublicense, for the
term of this

 

7

--------------------------------------------------------------------------------


 

Agreement to use all intellectual property owned by or, to the extent permitted
by the applicable license, licensed to such Party solely to the extent necessary
for the other Party to perform its obligations hereunder.

 

9.3.                            TERMINATION OF LIMITED LICENSES.  For the
avoidance of doubt, this license will terminate upon the termination,
cancellation or expiration of this Agreement.

 

10.                               ACCESS; RELATIONSHIP EXECUTIVES.

 

10.1.                     ACCESS TO RESIDENTIAL’S PREMISES AND RECORDS. 
Residential shall permit Altisource and its employees and representatives
access, on Business Days during hours that constitute regular business hours for
Residential and upon reasonable prior request, to the premises of Residential
and such data, books, records and personnel designated by the Residential as
involved in receiving or overseeing the Services as Altisource may reasonably
request for the purposes of providing the Services.  Altisource shall provide
Residential, upon reasonable prior written notice, such documentation relating
to the provision of the Services as Residential may reasonably request for the
purposes of confirming any Invoiced Amount pursuant to this Agreement. Any
documentation so provided by Altisource pursuant to this Section 10.1 will be
subject to the confidentiality obligations set forth in Section 11.

 

10.2.                     RELATIONSHIP EXECUTIVES.  Each Party hereto shall
designate a Relationship Executive to report and discuss issues with respect to
the provision of the Services.  Each Party hereto shall designate successor
Relationship Executives in the event that a designated Relationship Executive is
not available to perform such role hereunder.  The initial Relationship
Executive designated by Residential shall be Ashish Pandey and the initial
Relationship Executive designated by Altisource shall be William B. Shepro. 
Either Party may replace its Relationship Executive at any time by providing
written notice thereof to the other Party hereto.

 

11.                               CONFIDENTIALITY.

 

11.1.                     DUTY TO PROTECT CONFIDENTIAL INFORMATION.  Subject to
Section 11.2, each of Residential and Altisource are to hold, and to cause its
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives to hold, in strict confidence, with at least the same degree
of care that applies to its own confidential and proprietary information
pursuant to policies in effect as of the Effective Date, all Confidential
Information concerning the other Party and shall not use any such Confidential
Information other than for such purposes as shall be expressly permitted
hereunder, except to the extent that such Confidential Information has been
(i) in the public domain through no fault of such Party or any of their
respective directors, officers, employees, agents, accountants, counsel and
other advisors and representatives; (ii) later lawfully acquired from other
sources by such Party, which sources are not known by such Party to be
themselves bound by a confidentiality obligation, or (iii) independently
generated without reference to any proprietary or Confidential Information of
the other Party.

 

11.2.                     PERMITTED DISCLOSURES.  Each Party agrees not to
release or disclose, or permit to be released or disclosed, any such
Confidential Information (excluding Confidential Information described in
clauses (i), (ii) and (iii) of Section 11.1) to any other Person, except its
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives who need to know such Confidential Information (who shall be
advised of their obligations hereunder with respect to such Confidential
Information), except in compliance with Section 11.3.

 

11.3.                     REQUIRED DISCLOSURES.  In the event that either Party
either determines on the advice of its counsel that it is required to disclose
any Confidential Information pursuant to applicable law or receives any demand
under lawful process or from any Governmental Authority to disclose or provide
Confidential Information of the other Party that is subject to the
confidentiality provisions hereof, such Party shall, to the extent permitted by
law, notify the other Party prior to disclosing or providing such Confidential
Information and shall cooperate, at the expense of the requesting Party, in
seeking any reasonable protective arrangements requested by such other Party. 
Subject to the foregoing, the Party that received such request may thereafter
disclose or provide Confidential Information to the extent required by such law
(as so advised by counsel) or by lawful process or such Governmental Authority.

 

11.4.                     RETURN OR DESTRUCTION OF CONFIDENTIAL INFORMATION. 
Without limiting the foregoing, when any Confidential Information is no longer
needed for the purposes contemplated by this Agreement, each Party will
promptly, after request of the other Party, either return the Confidential
Information to the other Party in a tangible form (including all copies thereof
and all notes, extracts or summaries based thereon) or certify to the other
Party that any Confidential Information not returned in a tangible form
(including any

 

8

--------------------------------------------------------------------------------


 

such Confidential Information that exists in an electronic form) has been
destroyed (as have such copies thereof and such notes, extracts or summaries
based thereon).

 

12.                               LIMITATION OF LIABILITY; INDEMNIFICATION.

 

12.1.                     WAIVER BY RESIDENTIAL.  Other than the statements
expressly made by Altisource in this Agreement or in any SOW, Altisource makes
no representation or warranty, express or implied, with respect to the Services
and, except as provided in Section 12.2, Residential hereby waives, releases and
renounces all other representations, warranties, obligations and liabilities of
Altisource, and any other rights, claims and remedies of Residential against
Altisource, express or implied, arising by law or otherwise, with respect to any
nonconformance, durability, error, omission or defect in any of the Services,
including: (i) any implied warranty of merchantability, fitness for a particular
purpose or non-infringement; (ii) any implied warranty arising from course of
performance, course of dealing or usage of trade; and (iii) any obligation,
liability, right, claim or remedy in tort, whether or not arising from the
negligence of Altisource.

 

12.2.                     ALTISOURCE’S LIABILITY.  None of Altisource or any of
Altisource’s Affiliates or any of its or their respective officers, directors,
employees, agents, attorneys-in-fact, contractors or other representatives shall
be liable for any action taken or omitted to be taken by Altisource or such
person under or in connection with this Agreement, except that Altisource shall
be liable for direct damages or losses incurred by Residential arising out of
the gross negligence or willful misconduct of Altisource or any of Altisource’s
Affiliates or any of its or their respective officers, directors, employees,
agents, attorneys-in-fact, contractors or other representatives in the
performance or nonperformance of the Services.

 

12.3.                     LIMITATIONS OF LIABILITY.  In no event shall (i) the
amount of damages or losses for which Altisource and Residential may be liable
under this Agreement exceed the fees due to Altisource for the most recent six
(6) month period under the applicable Service or SOW(s), provided that if
Services have been performed for less than six (6) months, then the damages or
losses will be limited to the value of the actual Services performed during such
period; or (ii) the aggregate amount of all such damages or losses for which
Altisource may be liable under this Agreement exceed $1,000,000; provided, that,
no such cap shall apply to liability for damages or losses arising from or
relating to breaches of Section 11 (relating to confidentiality), infringement
of intellectual property, fraud or criminal acts.  Except as provided in
Section 12.2 hereof, none of Altisource or Residential or any of their
respective Affiliates or any of their respective officers, directors, employees,
agents, attorneys-in-fact, contractors or other representatives shall be liable
for any action taken or omitted to be taken by, or the negligence, gross
negligence or willful misconduct of, any third party.

 

12.4.                     CONTRIBUTORY NEGLIGENCE, WILLFUL MISCONDUCT. 
Notwithstanding anything to the contrary herein, none of Altisource or any of
Altisource’s Affiliates or any of its or their respective officers, directors,
employees, agents, attorneys-in-fact, contractors or other representatives shall
be liable for damages or losses incurred by Residential for any action taken or
omitted to be taken by Altisource or such other person under or in connection
with this Agreement to the extent such action or omission arises from actions
taken or omitted to be taken by, or the negligence, gross negligence or willful
misconduct of, Residential and any of Residential’s Affiliates.

 

12.5.                     LIMITATION ON CERTAIN DAMAGES.  Without limiting
Section 12.2 hereof, no Party hereto or any of its Affiliates or any of its or
their respective officers, directors, employees, agents, attorneys-in-fact,
contractors or other representatives shall in any event have any obligation or
liability to the other Party hereto or any such other person whether arising in
contract (including warranty), tort (including active, passive or imputed
negligence) or otherwise for consequential, incidental, indirect, special or
punitive damages, whether foreseeable or not, arising out of the performance of
the Services of this Agreement, including any loss of revenue or profits, even
if a Party hereto has been notified about the possibility of such damages;
provided, however, that the provisions of this Section 12.5 shall not limit the
indemnification obligations hereunder of either Party hereto with respect to any
liability that the other Party hereto may have to any third party not affiliated
with Altisource or Residential for any incidental, consequential, indirect,
special or punitive damages.

 

12.6.                     INDEMNIFICATION.  Each Party shall indemnify and hold
the other Party, its respective Affiliates and any of its or their respective
officers, directors, employees, agents, attorneys-in-fact, contractors or other
representatives (individually or collectively, as applicable, the “Indemnified
Party”) harmless from and against any and all damages, claims or losses that the
Indemnified Party may at any time suffer or incur, or become subject to, as a
result of the gross negligence or willful misconduct of the indemnifying Party
in

 

9

--------------------------------------------------------------------------------


 

connection with this Agreement or the Services provided hereunder, except those
damages, claims or losses incurred by the Indemnified Party arising out of the
negligence, gross negligence or willful misconduct of the Indemnified Party.

 

13.                               COMPLIANCE WITH LAW.

 

Altisource shall provide the Services under this Agreement and any SOW, and
Residential shall conduct its businesses relating to receipt of those Services,
in compliance with all applicable Laws.

 

14.                               TAXES.

 

Unless otherwise provided herein or in an applicable SOW, each Party hereto
shall be responsible for the cost of any sales, use, privilege and other
transfer or similar taxes imposed upon that Party as a result of the
transactions contemplated hereby. Any amounts payable under this Agreement are
exclusive of Sales Taxes, and an amount equal to such Sales Taxes so chargeable
shall, subject to receipt of a valid receipt or invoice as required below in
this Section 14, be paid by Residential to Altisource in addition to the amounts
otherwise payable under this Agreement.  In each case where an amount in respect
of Sales Tax is payable by Residential in respect of a Service provided by
Altisource, Altisource shall furnish in a timely manner a valid Sales Tax
receipt or invoice to Residential in the form and manner required by applicable
law to allow Residential to recover such tax to the extent allowable under such
law.

 

15.                               PUBLIC ANNOUNCEMENTS.

 

No Party to this Agreement shall make, or cause to be made, any press release or
public announcement or otherwise communicate with any news media in respect of
this Agreement or the transactions contemplated by this Agreement without the
prior written consent of the other Party hereto unless otherwise required by
law, in which case the Party making the press release, public announcement or
communication shall give the other Party reasonable opportunity to review and
comment on such and the Parties shall cooperate as to the timing and contents of
any such press release, public announcement or communication.

 

16.                               RELATIONSHIP OF THE PARTIES.

 

The Parties hereto are independent contractors and none of the Parties hereto is
an employee, partner or joint venturer of the other.  Under no circumstances
shall any of the employees of a Party hereto be deemed to be employees of the
other Party hereto for any purpose.  Except as expressly provided herein, none
of the Parties hereto shall have the right to bind the others to any agreement
with a third party or to represent itself as a partner or joint venture of the
other by reason of this Agreement.

 

17.                               FORCE MAJEURE.

 

Neither Party hereto shall be in default of this Agreement by reason of its
delay in the performance of, or failure to perform, any of its obligations
hereunder if such delay or failure is caused by a Force Majeure Event.  During
the pendency of such Force Majeure Event, each of the Parties hereto shall take
all reasonable steps to fulfill its obligations hereunder by other means and, in
any event, shall upon termination of such intervening event, promptly resume its
obligations under this Agreement.

 

18.                               NON-SOLICITATION.

 

Each Party acknowledges that the value to the other Party of its business and
the transactions contemplated by this Agreement would be substantially
diminished if one Party were to solicit the employment of or hire any employee
of the other Party or any of its Affiliates.  Accordingly, each Party agrees
that it shall not, directly or indirectly and without the prior consent of the
other Party, solicit the employment of, or hire, employ or retain, or otherwise
encourage or cause to leave employment with the other Party, or cause any other
Person to hire, employ or retain, or otherwise encourage or cause to leave
employment with the other Party or any of its Affiliates, any Person who is or
was employed by the other Party or any of its Affiliates at any time within
twelve (12) months preceding the time of such solicitation or hiring,
employment, retention or encouragement except with the written consent of the
other Party.

 

19.                               DISPUTE RESOLUTION PROVISIONS.

 

19.1.                     DISPUTE RESOLUTION - GENERAL.

 

It is the intent of the Parties to use reasonable best efforts to resolve
expeditiously any dispute, controversy or claim between or among them with
respect to the matters covered hereby that may arise from time to time on a
mutually acceptable negotiated basis.  In furtherance of the foregoing, a Party
involved in a dispute, controversy or claim must deliver an Escalation Notice to
the other Party demanding an in-person meeting involving representatives of the
Parties at a senior level of management (or if the Parties agree, of the
appropriate strategic business unit or division within such entity).  A copy of
any such Escalation

 

10

--------------------------------------------------------------------------------


 

Notice shall be given to the Relationship Executive, or like officer or
official, of the Party involved in the dispute, controversy or claim (which copy
shall state that it is an Escalation Notice pursuant to this Agreement).  In
response to the Escalation Notice, the Relationship Executives shall set an
agenda, location and, if necessary, procedures, to discuss, negotiate and
resolve the matter(s) set forth in the Escalation Notice. The Parties shall use
reasonable best efforts to meet no later than thirty (30) days following receipt
of the Escalation Notice delivered pursuant to Section 20.6 of this Agreement. 
Neither Party may initiate a termination of this Agreement pursuant to Section 6
of this Agreement or initiate a legal action or proceeding pursuant to
Section 19.2 of this Agreement until the earlier to occur of: (i) the 45th day
following the delivery of the Escalation Notice pursuant to Section 20.6 of this
Agreement; or (ii) two Business Days following the second meeting (either by
phone or in person) of the Relationship Executives or their designees to
specifically address the matter(s) set forth in the Escalation Notice.

 

19.2.                     JURISDICTION, VENUE.  Any action or proceeding arising
out of or relating to this Agreement shall be brought in the courts of the Grand
Duchy of Luxembourg (if any Party to such action or proceeding has or can
acquire jurisdiction), and each of the Parties hereto or thereto irrevocably
submits to the exclusive jurisdiction of each such court in any such action or
proceeding, waives any objection it may now or hereafter have to venue or to
convenience of forum, agrees that all claims in respect of the action or
proceeding shall be heard and determined only in any such court and agrees not
to bring any action or proceeding arising out of or relating to this Agreement
in any other court.  The Parties agree that any of them may file a copy of this
paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement between the Parties hereto and thereto irrevocably to waive
any objections to venue or to convenience of forum.  Process in any action or
proceeding referred to in the first sentence of this Section may be served on
any Party anywhere in the world.  The Parties acknowledge and agree that, prior
to initiating any legal action or proceeding under this Agreement, the Parties
must first follow and comply with the dispute resolution procedures set forth in
Section 19.1 above.

 

19.3.                     GOVERNING LAW.  This Agreement shall be governed by
and construed and interpreted in accordance with the internal laws of the Grand
Duchy of Luxembourg irrespective of the choice of law principles.

 

19.4.                     WAIVER OF JURY TRIAL.  EACH PARTY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE
LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR
RELATING TO THIS AGREEMENT AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED
BEFORE A JUDGE SITTING WITHOUT A JURY.

 

19.5.                     SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF, EQUITABLE
REMEDIES.  In the event of any actual or threatened default in, or breach of,
any of the terms, conditions and provisions of this Agreement, the Party who is
aggrieved shall have the right to seek specific performance and injunctive or
other equitable relief of its rights under this Agreement, in addition to any
and all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative. The other Party shall not oppose the granting of
such relief. The Parties agree that the remedies at law for any breach or
threatened breach hereof, including monetary damages, are inadequate
compensation for any loss and that any defense that a remedy at law would be
adequate is waived. Any requirements for the securing or posting of any bond
with such remedy are waived.

 

20.                               GENERAL CONTRACT PROVISIONS.

 

20.1.                     INTERPRETATION.  Words in the singular shall be held
to include the plural and vice versa and words of one gender shall be held to
include the other genders as the context requires. The terms “hereof,” “herein,
“and “herewith” and words of similar import, unless otherwise stated, shall be
construed to refer to this Agreement as a whole (including all of the schedules
hereto) and not to any particular provision of this Agreement. Article, Section,
Exhibit, Schedule and Appendix references are to the articles, sections,
exhibits, schedules and appendices of or to this Agreement unless otherwise
specified. Any reference herein to this Agreement, unless otherwise stated,
shall be construed to refer to this Agreement as amended, supplemented or
otherwise modified from time to time, as permitted by Section 20.9. The word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless the context otherwise requires or unless
otherwise specified. The word “or” shall not be exclusive. There shall be no
presumption of interpreting this Agreement or any provision hereof against the
draftsperson of this Agreement or any such provision.

 

11

--------------------------------------------------------------------------------


 

20.2.                     ASSIGNMENT.

 

This Agreement shall inure to the benefit of, and be binding upon, the Parties
hereto and their respective successors and permitted assigns.  Except as
provided in Section 2.6 with regard to Altisource’s ability to unilaterally
assign, in whole or in part, its obligations to one or more Affiliates or
licensed third parties, no Party hereto may assign either this Agreement or any
of its rights, interests or obligations hereunder without the prior written
approval of the other Party hereto; provided, however, that either Party may
assign this Agreement without the consent of the other Party to any third party
that acquires, by any means, including by merger or consolidation, all or
substantially all the consolidated assets of such Party. Any purported
assignment in violation of this Section 20.2 shall be void and shall constitute
a material breach of this Agreement.

 

20.3.                     ENTIRE AGREEMENT.  This Agreement, the schedules
hereto and the Services Letter, contain the entire agreement between the Parties
with respect to the subject matter hereof, supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter, and there are no agreements
or understandings between the Parties with respect to the subject matter hereof
other than those set forth or referred to herein or therein.

 

20.4.                     THIRD PARTY BENEFICIARIES.  Except for the
indemnification rights under this Agreement (a) the provisions of this Agreement
are solely for the benefit of the Parties hereto and are not intended to confer
upon any Person except the Parties hereto any rights or remedies hereunder and
(b) there are no third party beneficiaries of this Agreement, and this Agreement
shall not provide any third person with any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to this Agreement.

 

20.5.                     DUE AUTHORITY, PROPER EXECUTION.  Residential
represents on behalf of itself and Altisource represents on behalf of itself as
follows:

 

(a)                                 Each such Person has the requisite corporate
or other power and authority and has taken all corporate or other action
necessary in order to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby; and

 

(b)                                 This Agreement has been duly executed and
delivered by it and constitutes, or will constitute, a valid and binding
agreement of it enforceable in accordance with the terms hereof.

 

20.6.                     NOTICES.  All notices or other communications under
this Agreement shall be in writing and shall be deemed to be duly given when
(a) delivered in person, or (b) at noon local time on the second Business Day
after dispatch if sent by an internationally recognized overnight courier; and
(c) if such notice is to Altisource, when (a) or (b) has occurred and a copy is
sent and received by e-mail to: contractmanagement@altisource.com.

 

If to Altisource:

 

If to Residential:

Altisource Solutions S.à r.l.

 

Altisource Residential Corporation

291 route d’Arlon

 

c/o Altisource Asset Management Corporation

Luxembourg City, Luxembourg L-1150

 

402 Strand St.

Attention: Corporate Secretary

 

Frederiksted, VI  00840-3531

 

 

Attn: Corporate Secretary

 

With a copy to: contractmanagement@altisource.com

 

Either Party may, by notice to the other Party, change the address to which such
notices are to be given.

 

20.7.                     SEVERABILITY.  If any provision of this Agreement or
the application thereof to any Person or circumstance is determined by a court
of competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either Party.  Upon any such determination, the
Parties shall negotiate in good faith in an effort to agree upon a suitable and
equitable provision to affect the original intent of the Parties.

 

20.8.                     HEADINGS.  The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

20.9.                     WAIVERS AND AMENDMENTS MUST BE IN WRITING.  No
provisions of this Agreement shall be deemed waived, amended, supplemented or
modified by any Party hereto, unless such waiver, amendment,

 

12

--------------------------------------------------------------------------------


 

supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.  Waiver by any Party hereto of any
default by any other Party hereto of any provision of this Agreement shall not
be deemed a waiver by the waiving Party of any subsequent or other default.

 

20.10.              ALTISOURCE’S RIGHT TO AMEND.  Notwithstanding the first
sentence of Section 20.9, Altisource shall have the right to amend or terminate
any Service, SOW, Fee Schedule and/or this Agreement unilaterally, if the
subject matter of any Service, SOW, Fee Schedule and/or this Agreement becomes
materially and adversely impacted by changes in any Laws.  To the extent
Altisource exercises its right to amend any of those documents, as provided in
this Section, any amendment must be limited to mitigating the impact of the
change of Laws so that Altisource can continue providing the applicable Services
to Residential as if the change of Laws had not occurred.  To the extent the
changes in such Laws allow, any amendment or termination will be effective
thirty (30) days after Altisource provides written notice to Residential.  To
the extent that the change of Laws require the amendment or termination to be
effective prior to thirty (30) days, it will be effective as required.

 

20.11.              COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, including by facsimile, all of which shall be considered one and
the same agreement, and shall become effective when one or more counterparts
have been signed by each Party hereto or thereto and delivered to the other
Parties hereto or thereto.

 

20.12.              ELECTRONIC SIGNATURES.  This Agreement may be executed by
providing an electronic signature under the terms of the Electronic Signatures
Act, 15 U.S.C. § 7001 et. seq., and may not be denied legal effect solely
because it is in electronic form or permits the completion of the business
transaction referenced herein electronically instead of in person.

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the Contract Date.

 

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

13

--------------------------------------------------------------------------------


 

GRAPHIC [g302991le03i001.jpg]

 

MASTER SERVICES AGREEMENT

 

EXHIBIT 1

(DEFINITIONS)

 

1.                                      INTEGRATION WITH AGREEMENT.

 

This “Exhibit 1” (“Exhibit 1”) is attached to, and incorporated into, that
certain Master Services Agreement by and between Altisource Solutions S.á r.l.
(“Altisource”) and Altisource Residential Corporation (“Residential”) and dated
as of December 21, 2012.  Neither the Agreement nor this Exhibit 1 shall be
construed or interpreted without the other.

 

2.                                      DEFINITIONS.

 

For purposes of the Agreement, including all Schedules thereto, the following
defined terms shall have the meanings set forth in this Section or in the
cross-referenced section of the Agreement indicated below.

 

2.1.                            AFFILIATE. The term “Affiliate” means with
respect to any Person (a “Principal”) (a) any directly or indirectly
wholly-owned subsidiary of such Principal, (b) any Person that directly or
indirectly owns 100% of the voting stock of such Principal or (c) a Person that
controls, is controlled by or is under common control with such Principal.  As
used herein, “control” of any entity means the possession, directly or
indirectly, through one or more intermediaries, of the power to direct or cause
the direction of the management or policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise. 
Furthermore, with respect to any Person that is partially owned by such
Principal and does not otherwise constitute an Affiliate (a “Partially-Owned
Person”), such Partially-Owned Person shall be considered an Affiliate of such
Principal for purposes of this Agreement if such Principal can, after making a
good faith effort to do so, legally bind such Partially-Owned Person to this
Agreement.

 

2.2.                            ADDITIONAL SERVICES.  The term “Additional
Services” means a service that:

 

(a)                                 Is reasonably similar or related to the
Services provided hereunder or under any SOW or provided by Altisource to other
parties under any SOW; and

 

(b)                                 Reasonably would be expected to involve a
purchase volume greater than $100,000 on an annual basis.

 

2.3.                            AGREEMENT.  The term “Agreement” means this
Master Services Agreement by and between Altisource and Residential and dated as
of December 21, 2012, including all Schedules attached thereto, as well as any
SOWs entered into pursuant to Section 2.2.

 

2.4.                            BUSINESS DAY.  The term “Business Day” means any
day which is not a Saturday, Sunday or official holiday of the United States
Federal Reserve System Banks and Branches.

 

2.5.                            COMMINGLED INVOICE.  The term “Commingled
Invoice” means any third party invoice that aggregates Services and/or
Additional Services for the benefit of Residential, on the one hand, with
services not for the benefit of Residential, on the other hand.

 

2.6.                            COMMINGLED INVOICE STATEMENT.  The term
“Commingled Invoice Statement” means a statement indicating that portion of the
invoiced amount of such Commingled Invoice that is attributable to Services
and/or the Additional Services rendered for the benefit of Residential.

 

2.7.                            CONFIDENTIAL INFORMATION.  The term
“Confidential Information” means all confidential information concerning one
Party that is either in the other Party’s possession (including Confidential
Information in its possession prior to the Effective Date) or is furnished by
one Party to the other Party or its directors, officers, employees, agents,
accountants, counsel and other advisors and representatives at any time pursuant
to this Agreement.

 

2.8.                            CONTRACT DATE.  The term “Contract Date” means
December 21, 2012.

 

2.9.                            EFFECTIVE DATE.  The term “Effective Date” means
December 21, 2012.

 

2.10.                     ESCALATION NOTICE.  The term “Escalation Notice” means
a notice demanding an in-person meeting involving representatives of the Parties
at a senior level of management (or if the Parties agree, of the appropriate
strategic business unit or division within such entity) for the purpose of
resolving a dispute, controversy or claim.

 

2.11.                     EXCLUSIVE TENDER PERIOD.  The term “Exclusive Tender
Period” means the period of time beginning on the date Altisource receives a
request from Residential for a proposal from Altisource for the provision of
Additional Service and ending sixty (60) Business Days thereafter.

 

Execution Copy

 

(T-3742)

Confidential

 

1

--------------------------------------------------------------------------------


 

2.12.                     FEE LETTER.  The term “Fee Letter” means that certain
Fee Letter by and between Altisource and Residential dated as of the Contract
Date of the Agreement.

 

2.13.                     FEE SCHEDULE.  The term “Fee Schedule” means a fee
schedule entered into between the Parties with regard to the compensation due
Altisource by Residential specifically for certain Services Altisource provides
Residential in accordance with a particular Statement of Work.

 

2.14.                     FORCE MAJEURE EVENT.  The term “Force Majeure Event”
means strikes, acts of God, acts of the public enemy, acts of terrorism, riots
or other events that arise from circumstances beyond the reasonable control of
that Party.

 

2.15.                     GOVERNMENTAL AUTHORITY.  The term “Governmental
Authority” means any duly constituted body politic, whether elected, appointed
or otherwise generally acknowledged as the legitimate sovereign government of
the applicable jurisdiction, including but not limited to international,
national, federal, state, regional, local and municipal branches of government.

 

2.16.                     INITIAL TERM.  See Section 5.1 of the Agreement.

 

2.17.                     INVOICED AMOUNT.  The term “Invoiced Amount” means all
amounts due and payable by Residential to Altisource as shown on each respective
statement of account periodically submitted by Altisource to Residential.

 

2.18.                     Laws.  The term “Laws” means all laws, rules,
regulations, orders, ordinances, directions and requirements of any Governmental
Authority, now in force or which may hereafter be in force, including, without
limitation, privacy and data protection laws, labor and overtime laws, tax laws,
the U.S. Foreign Corrupt Practices Act, environmental protection laws and all
requirements from any Governmental Authority to maintain necessary licenses and
permits.

 

2.19.                     PERFORMANCE STANDARD.  The term “Performance Standard”
means any quality standards, service level requirements, specifications and
acceptance criteria as may be identified in an SOW.

 

2.20.                     PERSON.  The term “Person” means an individual, a
general or limited partnership, a corporation, a trust, a joint venture, an
unincorporated organization, a limited liability entity, any Governmental
Authority or any other entity.

 

2.21.                    REDUCED COST SERVICE. See Section 4.10 of the
Agreement.

 

2.22.                     RELATIONSHIP EXECUTIVE.  The term “Relationship
Executive” means an individual designated by each Party to serve as the primary
relationship manager for the other Party.

 

2.23.                     RELEVANT SERVICES.  See Section 4.10 of the Agreement.

 

2.24.                     RENEWAL TERM.  See Section 5.2 of the Agreement.

 

2.25.                     RESERVE FUND.  The term “Reserve Fund” means a certain
account prefunded by Residential for the authorized payment by Altisource of
anticipated forecast fees and expenses incurred in the delivery of a Service and
as described more fully in the applicable SOW and/or the Fee Letter.

 

2.26.                     SALES TAX.  The term “Sales Tax” means any goods and
services taxes, value added taxes, sales taxes or similar taxes, now or
hereinafter imposed, on the performance or delivery of Services.

 

2.27.                     SERVICES.  The term “Services” means the services set
forth on Exhibit 2 of the Agreement, and/or in any SOWs, as the context
requires.  The term “Services” includes, but is not limited to, Additional
Services.

 

2.28.                     SERVICES LETTER.  The term “Services Letter” means
that certain Services Letter by and between Altisource and Residential dated as
of the Contract Date of the Agreement.

 

2.29.                     SERVICE PERIOD.  The term “Service Period” means, for
each service set forth on Exhibit 2 of the Agreement, the period of time
commencing on the Effective Date of the Agreement through the respective period
specified on Exhibit 2 of the Agreement.

 

2.30.                     STATEMENT OF WORK (SOW).  The terms “Statement of
Work” and “SOW” are used interchangeably and mean a statement of work entered
into between the Parties with regard to a Service.

 

2.31.                     THIRD PARTY ADDITIONAL SERVICE PROVIDER.  The term
“Third Party Additional Service Provider” means any third party requested by
Residential to submit and negotiate proposals with regard to Additional
Services.  For the avoidance of doubt, the term “Third Party Additional Service
Provider” may or may not refer to a third party who provides Additional Services
to Residential.

 

2.32.                     THIRD PARTY BILLINGS.  The term “Third Party Billings”
means any amounts separately invoiced to Residential from a third party and
payable by Residential in connection with delivery of Services.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Exhibit 1 as of the Contract Date.

 

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

3

--------------------------------------------------------------------------------


 

GRAPHIC [g302991le03i001.jpg]

 

MASTER SERVICES AGREEMENT

 

EXHIBIT 2

(SERVICES)

 

1.                                      INTEGRATION WITH AGREEMENT.

 

This “Exhibit 2” (“Exhibit 2”) is attached to, and incorporated into, that
certain Master Services Agreement by and between Altisource Solutions S.á r.l.
(“Altisource”) and Altisource Residential Corporation (“Residential”) and dated
as of December 21, 2012.  Neither the Agreement nor this Exhibit 2 shall be
construed or interpreted without the other.

 

2.                                      SERVICES.

 

Altisource shall provide the following Services to Residential and any of
Residential’s Affiliates in accordance with the terms as set forth in this
Agreement and any Service Letters, SOWs and/or Fee Letters as agreed upon by the
Parties:

 

 

 

Service

 

Service Period
(Years)

1

 

Asset Management Services

 

15

2

 

Renovation Services

 

15

3

 

Property Preservation and Inspection Services

 

15

4

 

Valuation Services

 

15

5

 

Acquisition and Sales Support Services

 

15

6

 

Insurance Services

 

15

7

 

Leasing and Property Management Services

 

15

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Exhibit 2 as of as of the Contract Date.

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

Execution Copy

 

(T-3742)

Confidential

 

1

--------------------------------------------------------------------------------


 

Altisource Residential

 

Re:  Services Letter

 

Ladies and Gentlemen:

 

Reference is made to the Master Services Agreement dated December 21, 2012, as
amended, modified or supplemented from time to time (the “MSA”), by and between
Altisource Solutions S.à r.l. (“Altisource”) and Altisource Residential
Corporation (“Residential”).  This letter constitutes a Services Letter as
contemplated in Section 2.1 of the MSA.

 

As compensation for each Service, as that term is defined in the MSA and as
described in Schedules A-1 to A-7 hereto (collectively, “Schedule A”),
Residential agrees to pay Altisource the corresponding amount set forth in that
separate Fee Letter of even date herewith (the “Fee Letter”), in accordance with
the terms and provisions of the MSA, Schedule A and the Fee Letter, as
applicable.

 

Altisource and Residential each agree that neither will disclose this Services
Letter or the concerns hereof, except (a) to the extent necessary to comply with
the law or any legal process or the requirements of any governmental authority
or of any securities exchange on which securities of the disclosing party or any
affiliate of the disclosing party are listed or traded, (b) as part of normal
reporting or review procedures to governmental authorities, and (c) in order to
enforce our respective rights under the MSA in a legal proceeding.

 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning the enclosed copy of this letter.

 

 

 

 

Very truly yours,

 

 

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

 

 

By

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Manager

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

 

 

 

 

 

 

 

By

/s/ Ashish Pandey

 

 

Name:

Ashish Pandey

 

 

Title:

Chief Executive Officer

 

 

 

Execution Copy

 

(T-3742)

Confidential

 

1

--------------------------------------------------------------------------------

 


 

GRAPHIC [g302991le07i001.jpg]

 

STATEMENT OF WORK

(ASSET MANAGEMENT SERVICES)

 

SERVICES LETTER - SCHEDULE A-1

 

This Statement of Work (Asset Management Services) (the “SOW”) is made by and
between ALTISOURCE SOLUTIONS S.À R.L., a Luxembourg private limited liability
company (“Altisource”) and ALTISOURCE RESIDENTIAL CORPORATION, a Maryland
corporation (“Residential”, and together with Altisource, the “Parties” and each
individually, a “Party”), and is dated as of December 21, 2012.

 

RECITAL

 

WHEREAS, Residential desires to receive, and Altisource is willing to provide,
or cause to be provided, certain Services pursuant to the terms and conditions
set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties agree as follows:

 

1.             INTEGRATION WITH SERVICES LETTER.

 

This SOW is attached to, and incorporated into, that certain Services Letter,
dated as of December 21, 2012, from Altisource to Residential (the “Services
Letter”) as Schedule A-1 to the Services Letter.  Neither the Services Letter
nor this SOW shall be construed or interpreted without the other.

 

2.             GOVERNED BY MASTER SERVICES AGREEMENT.

 

This SOW is governed by that certain Master Services Agreement by and between
Altisource and Residential and dated as of December 21, 2012 (the “MSA”), the
terms of which are hereby incorporated  by this reference.  This SOW shall not
be construed or interpreted without the MSA.

 

3.             DEFINED TERMS.

 

Definitions of certain capitalized terms used in this SOW are contained in
Exhibit 1 to this SOW, attached hereto and incorporated herein by this
reference.  Any capitalized term not defined in this SOW, including any exhibits
to this SOW, shall have the meaning given that term in the MSA.

 

4.              SERVICES.

 

4.1.         PROVISION OF ASSET MANAGEMENT SERVICES.  Subject to the terms and
conditions of the MSA, Altisource shall provide, or cause to be provided, to
Residential, and any of Residential’s Affiliates, with regard to REO Properties,
the following Services:

 

(a)           the Agency Services;

 

(b)           the Renovation Services;

 

(c)           the Property Preservation and Inspection Services;

 

(d)           the Property Tax Management Services;

 

(e)           the Eviction Services;

 

(f)            the Valuation Services;

 

(g)           the Acquisition and Sales Support Services; and

 

(h)           the Insurance Services.

 

4.2.         AGENCY SERVICES.

 

4.2.1.      APPOINTMENT.  Residential hereby appoints Altisource, and Altisource
hereby accepts this appointment, as Residential’s duly authorized
representative, agent, attorney-in-fact and asset manager, as the context may
require, for the purpose of delegating authority to Altisource in order to
enable Altisource to perform the other Asset Management Services on
Residential’s behalf as further described herein.

 

4.2.2.      POWERS OF ATTORNEY.  Upon the written request of Altisource,
Residential agrees to execute, or cause to be executed, and furnish to
Altisource appropriate powers of attorney and other documents necessary or
appropriate to enable Altisource to carry out its duties hereunder.

 

Execution Copy

 

(T-3745)

Confidential

 

 

1

--------------------------------------------------------------------------------


 

4.3.         RENOVATION SERVICES.

 

4.3.1.      RENOVATION SOW.  Altisource will act on behalf of Residential to
manage the services described more particularly on the Renovation SOW, namely:

 

(a)           Assess real properties to determine their surrounding market
conditions, physical conditions and renovation estimates;

 

(b)           Define renovation scope of work; and

 

(c)           Execute renovation of properties according to Customer Finished
Property Criteria and Customer Design Specifications, within Residential’s
delegated authority to Altisource for the delivery of marketable rental
properties.

 

4.3.2.      CRITERIA AND SPECIFICATIONS.  Residential will provide Altisource
with the Customer Finished Property Criteria and Customer Design Specifications,
as those terms are defined in the Renovation SOW, subject to Altisource’s
agreement and acceptance of those criteria and specifications in Altisource’s
sole discretion.

 

4.4.         PROPERTY PRESERVATION AND INSPECTION SERVICES.  Altisource will act
on behalf of Residential to manage the services described more particularly on
the Property Preservation and Inspection SOW, including, but not limited to:

 

4.4.1.      INSPECTION SERVICES. Altisource will order and analyze inspections
to identify occupancy status and life-safety issues.

 

4.4.2.      INITIAL AND ON-GOING PRESERVATION SERVICES.  Altisource will secure
the property and provide initial and on-going property preservation services for
vacant properties.

 

4.4.3.      REMEDIATION SERVICES. Altisource will plan and remediate health and
life safety issues through standard work items and awarding bids for
non-standard maintenance and repairs in accordance with authority delegated by
Residential.

 

4.4.1.      UTILITIES AND HOA MANAGEMENT.  Altisource will provide utility
activation and management for gas and electric utilities and ensure that
delinquent utilities are brought current.  Altisource will ensure that any
delinquent HOA dues, fees or other similar assessments are brought current and
paid on a timely basis until the sale of the applicable REO Property is
completed.

 

4.4.2.      VIOLATIONS MANAGEMENT AND MITIGATION.  Altisource will ensure that
all code violations affecting a property which have been filed are resolved and
cured within Delegated Authority Matrix guidelines.

 

4.4.3.      CASH-FOR-RELOCATION, CASH-FOR-REDEMPTION AND EVICTIONS FULFILLMENT. 
Altisource will support various internal and judicial efforts for occupants to
vacate the property and surrender access.

 

4.5.         PROPERTY TAX MANAGEMENT SERVICES.  Altisource shall pay all past
due taxes and assessments owed on a given real property, as well as all current
real estate taxes and assessments as invoiced. Altisource will notify
Residential of the amount and jurisdiction owed. In addition, Altisource may
elect, at its sole discretion, to file and prosecute an appeal of any property
tax assessment on behalf of Residential.

 

4.6.         EVICTION SERVICES.

 

4.6.1.      LEGAL EVICTION PROGRAM MANAGEMENT.  Altisource will:

 

(a)           Send eviction request to eviction attorney;

 

(b)           Track case progress, follow up with attorneys as required and
escalate as appropriate to address issues and delays in the process;

 

(c)           Escalate contested evictions to Residential’s attention, including
details of issue with estimated attorney fees; and

 

(d)           In event the occupant files bankruptcy after a valid foreclosure,
then Altisource will assign the relief from stay action to the eviction attorney
and monitor the action.

 

(e)           Note:  Eviction Services pursuant to this SOW do not include
evictions of tenants of Residential’s rental property portfolio.  Those eviction
services are provided by Altisource pursuant to the Leasing and Property
Management SOW.

 

4.6.2.      REDEMPTION AND CASH-FOR-REDEMPTION PROGRAM MANAGEMENT.  Altisource
will:

 

(a)           Develop a Cash-for-Redemption program for Residential by
customizing Altisource’s existing Cash-for-Redemption program to meet
Residential’s specific parameters, subject to approval by Residential;

 

2

--------------------------------------------------------------------------------


 

(b)           Monitor, leveraging occupancy inspections described more fully in
the Property Preservation and Inspection SOW, the property to determine if the
occupant has abandoned the property during the redemption period applicable to
the property’s jurisdiction.  If the property is identified as vacant, file the
appropriate documents with the governing authorities and issue required
notifications to prior occupant in order to reach a determination of
abandonment.  Upon receiving final determination of abandonment, secure the
property as more fully described in the Property Preservation and Inspection
SOW;

 

(c)           Extend to and negotiate Cash-for-Redemption offers with occupant
of property in Redemption states to facilitate their vacating of the property;

 

(d)           Execute Cash-for-Redemption agreements in accordance with the
Cash-for-Redemption offers and ensure occupant signs the Cash-for-Redemption
agreement and submits signed W-9;

 

(e)           Upon agreement of acceptance of a Cash-for-Redemption offer,
ensure that the property has been left in “broom clean” condition, that all
personal property has been removed and that the occupant has vacated the
property; and

 

(f)            Coordinate payment of the agreed amount to occupant on behalf of
Residential.

 

4.6.3.      CASH-FOR-RELOCATION PROGRAM MANAGEMENT.  Altisource will:

 

(a)           Develop a Cash-for-Relocation program for Residential by
customizing Altisource’s existing Cash-for-Relocation program to meet
Residential’s specific parameters, subject to approval by Residential;

 

(b)           Initiate Cash-for-Relocation offers within the parameters of the
Cash-for-Relocation program described above;

 

(c)           Execute Cash-for-Relocation agreements in accordance with the
Cash-for-Relocation offers and ensure occupant signs the Cash-for-Relocation
agreement and submits signed W-9;

 

(d)           Implement the Cash-for-Relocation agreements by ensuring that the
real property has been left in “broom clean” condition, that all personal
property has been removed and that the occupant has vacated; and

 

(e)           Coordinate payment of the agreed amount to occupant on behalf of
Residential.

 

4.6.4.      OCCUPIED REO PROPERTY SALES PROGRAM MANAGEMENT.  Where allowed by
law and approved by Residential, Altisource will market occupied REO Properties,
using appropriate disclaimers or disclosures in marketing materials and
agreements.

 

4.6.5.      LEASE CONVERSION PROGRAM MANAGEMENT.  Altisource will:

 

(a)           Develop a Lease Conversion program for Residential by customizing
Altisource’s existing Cash-for-Relocation program to meet Residential’s specific
parameters, subject to approval by Residential;

 

(b)           Initiate Lease Conversion offers and qualify occupant for tenancy
within the parameters of the Lease Conversion program described above and
Residential-approved Tenant Qualifications for rental property described in the
Leasing and Property Management SOW; and

 

(c)           Execute Lease Conversion agreements in accordance with the Lease
Conversion offers and ensure occupant signs the Lease agreement and provides a
key to the property.

 

4.7.         VALUATION SERVICES.  Altisource will act on behalf of Residential
to manage the services described below, some of which are described more
particularly on the Valuation SOW, including, but not limited to:

 

(a)           For unoccupied REO Properties, order thirty (30) day quick sale
distressed CMAs upon the property being secured, and every ninety (90) days
thereafter until the unoccupied REO Property is sold;

 

(b)           Order Exterior BPOs for all occupied REO Properties; and

 

(c)           Order additional Valuation Services as may be necessary from time
to time to support the needs of Residential, either as may be specifically
requested by Residential or as determined by Altisource.

 

4.8.         ACQUISITION AND SALES SUPPORT SERVICES.  Altisource will act on
behalf of Residential to manage the services described below, some of which are
described more particularly on the Acquisition and Sales Support SOW, including,
but not limited to:

 

3

--------------------------------------------------------------------------------


 

4.8.1.      IDENTIFICATION OF SPECIAL INVESTOR REQUIREMENTS.  Identify any
special requirements for managing Residential’s assets, including but not
limited to, any MSA-specific and/or state-specific Performance Standards.

 

4.8.2.      AUTHORIZATION OF REPAIRS AND IMPROVEMENTS.  Authorize repairs and
improvements on the property that directly relate to the improvement of the
property which will, under most circumstances, increase the value of the
property or shorten the marketing timeframe. Anticipated return on repairs
should be a minimum of $1 for $1 return with a preferred return anticipated at
$1.25 for $1 or more.  Return on repairs projected to be less than 100% may be
justified if critical to effecting an accelerated marketing period.

 

4.8.3.      ASSIGNMENT OF BROKER.  Assign Altisource affiliate RHSS broker or
select referral broker where Altisource affiliate RHSS broker is not available,
as further set forth in the Acquisition and Sales Support SOW herein.  Execute
formal listing agreement provided by Altisource with selected broker.

 

4.8.4.      LIST PRICE DETERMINATION.  Establish list price for REO Properties
according to Residential approved pricing methodology.  Using current pricing
methodology, initial list price of REO Properties is 100% of a 30-day CMA.  This
methodology may be changed at the direction of Residential at its discretion.

 

4.8.5.      PROPERTY LISTING.  List property for sale with the local Multiple
Listing Service to ensure advertising to the community as further set forth in
the Acquisition and Sales Support SOW. REO Properties will also be listed for
sale on Altisource’s affiliated consumer web portal, where customers can bid on
the REO Properties in time-limit bid auctions or make offers to purchase in a
non-auction format.

 

4.8.6.      MARKETING EVALUATION AND LIST PRICE RECOMMENDATIONS.  As needed
during the marketing of the property, submit requests to reduce the list price
if deemed in the best interest of Residential to do so.  Altisource may reduce
the price every thirty (30) days by 5% if benchmark initial list price is
greater than $150,000.00 or reduce by 8% or minimum $4,000.00 if benchmark
initial list price is less than $150,000.  At ninety (90) days on market,
Altisource will review file to assess potential marketing gaps, including
initial list price too high, property condition, broker performance or adverse
neighborhood issues. In addition, Altisource will order an updated CMA and make
a recommendation on revised pricing.

 

4.8.7.      EVALUATION OF OFFERS.  Handle all offers received on REO Properties
and reject, counteroffer or accept offers based on business rules and authority
matrix agreed upon between Altisource and Residential.  Altisource has
pre-approved authority from Residential to approve offers as follows:

 

(a)           Initial list price of $15,000 or less —offers greater than 60% of
latest list price;

 

(b)           Initial list price of $15,001 to $30,000 —offers greater than 85%
of latest list price;

 

(c)           Initial list price of $30,001 to $150,000 —offers greater than 90%
of latest list price; and

 

(d)           Initial list price of $150,001 or greater —offers greater than 95%
of latest list price.

 

4.8.8.      REVIEW AND EXECUTION OF PURCHASE AND SALES AGREEMENTS.  Review and
execute (via electronic signature) all contracts and addenda and deliver
fully-executed documents to closers.

 

4.9.         INSURANCE SERVICES.  Altisource will act on behalf of Residential
to manage the services described more particularly on the Insurance SOW,
including, but not limited to:

 

4.9.1.      TITLE SERVICES.  Altisource will provide title search, title
curative and title insurance services, such as: (i) ordering and issuing
preliminary title searches; (ii) researching, negotiating and clearing any
defective title issues; and (iii) ordering and issuing title insurance policies.

 

4.9.2.      SETTLEMENT SERVICES.  Altisource will provide closing, escrow and
settlement services, such as: (i) preparation of closing documents; (ii) receipt
of any necessary termite or other inspections; (iii) scheduling and handling
closing activities; (iv) closing of escrow and disbursement of sellers’
proceeds; (v) verification that wired sellers’ proceeds match the amounts shown
on the Final Approved/Executed HUD-1 Settlement Statement; (vi) wiring of net
sales proceeds to bank accounts designated by sellers; and (vii) within sixty
(60) days of sale funding, ensuring outstanding invoices have been processed.

 

4.9.3.      PROPERTY AND CASUALTY INSURANCE SERVICES. Altisource will manage,
structure and generally administer all aspects of Residential’s specialty
property insurance programs, including hazard, wind, flood and liability
insurance as further set forth in the Insurance SOW. Altisource will also
coordinate the filing of hazard insurance claims and the provision of Property
Condition Certificates if the damage to the property is estimated to exceed
$1,000.

 

4

--------------------------------------------------------------------------------


 

5.             FEES.

 

Altisource shall charge, and Residential agrees to pay, the Fee for the Asset
Management Services as set forth on that certain Asset Management Services Fee
Schedule, which is attached to the Fee Letter as Schedule B-1.

 

6.             SPECIAL PROVISIONS.

 

NONE

 

7.             INTERPRETATION.

 

7.1.         CONTROLLING PROVISIONS. Notwithstanding anything set forth in the
MSA to the contrary, the Parties agree that the following provisions shall, in
connection with Services provided pursuant to this SOW, either are (i) in
addition to the terms of the MSA; or (ii) to the extent that this SOW is
inconsistent with the terms of the MSA, then the terms of the MSA shall control
to the extent of any conflict, unless noted below:

 

NONE

 

All other terms and conditions as set forth in the MSA shall remain in full
force and effect.

 

7.2.         CROSS-REFERENCES. Except for this Section 7 and any other instance
which refers to a specific Section of the SOW or the Exhibit(s), all references
to the SOW are deemed to refer to the SOW as supplemented by the Exhibit(s).

 

8.             COUNTERPARTS, ELECTRONIC SIGNATURES.

 

This SOW may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which shall
together constitute one and the same SOW. This SOW may be executed by providing
an electronic signature under the terms of the Electronic Signatures Act, 15
U.S.C. § 7001 et. seq., and may not be denied legal effect solely because it is
in electronic form or permits the completion of the business transaction
referenced herein electronically instead of in person.

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the Contract Date.

 

 

RESIDENTIAL:

ALTISOURCE:

 

 

ALTISOURCE RESIDENTIAL CORPORATION

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

Name:

Ashish Pandey

Name:

William B. Shepro

 

 

 

 

Title:

Chief Executive Officer

Title:

Manager

 

 

 

 

Date: December 21, 2012

Date: December 21, 2012

 

5

--------------------------------------------------------------------------------


 

GRAPHIC [g302991le07i001.jpg]

 

STATEMENT OF WORK

EXHIBIT 1

(DEFINITIONS)

 

1.             INTEGRATION WITH SOW.

 

This “Exhibit 1” (“Exhibit 1”) is attached to, and incorporated into, that
certain Statement of Work (Asset Management Services), dated as of December 21,
2012, by and between Altisource Solutions S.á r.l. (“Altisource”) and Altisource
Residential Corporation, a Maryland corporation (“Residential”) (the “SOW”). 
Neither the SOW nor this Exhibit 1 shall be construed or interpreted without the
other.

 

2.             DEFINITIONS.

 

For purposes of the SOW, the following defined terms shall have the meanings set
forth in this Section.  Unless otherwise defined in this SOW, capitalized terms
used herein shall have the meanings ascribed to them in the MSA.

 

2.1.         ACQUISITION AND SALES SUPPORT SERVICES.  The term “Acquisition and
Sales Support Services” means those Services described in Section 4.8 of the
SOW.

 

2.2.         ACQUISITION AND SALES SUPPORT SOW.  The term “Acquisition and Sales
Support SOW” means that certain Statement of Work (Acquisition and Sales Support
Services), dated as of December 21, 2012, by and between Altisource and
Residential, which is attached to the Services Letter as Schedule A-5.

 

2.3.         AGENCY SERVICES.  The term “Agency Services” means those Services
described in Section 4.2 of the SOW.

 

2.4.         ASSET MANAGEMENT SERVICES.  The term “Asset Management Services”
means those Services described in Section 4.1 of the SOW, either individually or
in the aggregate as the context requires, with regard to REO Properties.

 

2.5.         CASH-FOR-REDEMPTION. The term “Cash-for-Redemption” means a program
by which an occupant of real property is offered money in exchange for the
occupant’s waiver of their statutory or equitable redemption rights and the
occupant’s agreement to leave the real property voluntarily by an agreed upon
deadline.

 

2.6.         CASH-FOR-RELOCATION. The term “Cash-for-Relocation” means a program
by which an occupant of real property is offered money in exchange for the
occupant’s agreement to leave the real property voluntarily by an agreed upon
deadline.

 

2.7.         COMPARATIVE MARKET ANALYSIS (CMA).The terms “Comparative Market
Analysis” and “CMA” are used interchangeably and mean a licensed real estate
agent prepared product which includes a description of the subject property’s
interior and exterior condition, three comparable active listings, three
comparable sold properties and an estimated value based on normal and 30-day
marketing times. The report also includes an itemized list of recommended
repairs.

 

2.8.         CONTRACT DATE.  The term “Contract Date” means December 21, 2012.

 

2.9.         DELEGATED AUTHORITY MATRIX.  The term “Delegated Authority Matrix”
means the matrix establishing the authorized amounts for renovation and repair
costs as well as an escalation process for approvals exceeding authorized
amounts.

 

2.10.       EFFECTIVE DATE.  The term “Effective Date” means December 21, 2012.

 

2.11.       EVICTION SERVICES.  The term “Eviction Services” means those
Services described in Section 4.6 of the SOW.

 

2.12.       HOA.  The term “HOA” means Home Owners Association, referring to the
Home Owners Association associated with a specific property.  HOA may also refer
to a Condominium Owners Association associated with a specific property.

 

2.13.       INSURANCE SERVICES.  The term “Insurance Services” means those
Services described in Section 4.9 of the SOW.

 

Execution Copy

 

(T-3745)

Confidential

 

1

--------------------------------------------------------------------------------


 

2.14.       INSURANCE SOW.  The term “Insurance SOW” means that certain
Statement of Work (Insurance Services), dated as of December 21, 2012, by and
between Altisource and Residential, which is attached to the Services Letter as
Schedule A-6.

 

2.15.       LEASING AND PROPERTY MANAGEMENT SOW.  The term “Leasing and Property
Management SOW” means that certain Statement of Work (Leasing and Property
Management Services), dated as of  December 21, 2012, by and between Altisource
and Residential, which is attached to the Services Letter as Schedule A-7.

 

2.16.       MSA.  The term “MSA” has the meaning ascribed to in Section 2 of the
SOW.

 

2.17.       PERFORMANCE STANDARD.  The term “Performance Standard” means any
quality standards, service level requirements, specifications and acceptance
criteria as may be identified in an SOW.

 

2.18.       PROPERTY PRESERVATION AND INSPECTION SERVICES.  The term “Property
Preservation and Inspection Services” means those Services described in
Section 4.4 of the SOW.

 

2.19.       PROPERTY PRESERVATION AND INSPECTION SOW.  The term “Property
Preservation and Inspection SOW” means that certain Statement of Work (Property
Preservation and Inspection Services), dated as of December 21, 2012, by and
between Altisource and Residential, which is attached to the Services Letter as
Schedule A-3.

 

2.20.       PROPERTY TAX MANAGEMENT SERVICES.  The term “Property Tax Management
Services” means those Services described in Section 4.5 of the SOW.

 

2.21.       RENOVATION SERVICES.  The term “Renovation Services” means those
Services described in Section 4.3 of the SOW.

 

2.22.       RENOVATION SOW.  The term “Renovation SOW” means that certain
Statement of Work (Renovation Services), dated as of December 21, 2012, by and
between Altisource and Residential, which is attached to the Services Letter as
Schedule A-2.

 

2.23.       RENTAL PROPERTY.  The term “Rental Property” means the real property
owned by Residential which is active in Residential’s rental property program,
indicated by an active status in the Propertyware system.

 

2.24.       REO PROPERTIES.  The term “REO Properties” means real properties
owned by Residential but not active in Residential’s rental program.

 

2.25.       SERVICES.  The term “Services” means the Asset Management Services.

 

2.26.       SERVICES LETTER.  The term “Services Letter” has the meaning
ascribed to in Section 1 of the SOW.

 

2.27.       VALUATION SERVICES.  The term “Valuation Services” means those
Services described in Section 4.7 of the SOW.

 

2.28.       VALUATION SOW.  The term “Valuation SOW” means that certain
Statement of Work (Valuation Services), dated as of December 21, 2012, by and
between Altisource and Residential, which is attached to the Services Letter as
Schedule A-4.

 

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Exhibit 1 as of the Contract Date.

 

RESIDENTIAL:

ALTISOURCE:

 

 

ALTISOURCE RESIDENTIAL CORPORATION

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

Name:

Ashish Pandey

Name:

William B. Shepro

 

 

 

 

Title:

Chief Executive Officer

Title:

Manager

 

 

Date: December 21, 2012

Date: December 21, 2012

 

3

--------------------------------------------------------------------------------


 

GRAPHIC [g302991le09i001.jpg]

 

STATEMENT OF WORK

(RENOVATION SERVICES)

 

SERVICES LETTER - SCHEDULE A-2

 

This Statement of Work (Renovation Services) (this “SOW”) is made by and between
ALTISOURCE SOLUTIONS S.À R.L., a Luxembourg private limited liability company
(“Altisource”) and ALTISOURCE RESIDENTIAL CORPORATION, a Maryland corporation
(“Residential”, and together with Altisource, the “Parties” and each
individually, a “Party”), and is dated as of December 21, 2012.

 

RECITAL

 

WHEREAS, Residential desires to receive, and Altisource is willing to provide,
or cause to be provided, certain Services pursuant to the terms and conditions
set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties agree as follows:

 

1.             INTEGRATION WITH SERVICES LETTER.

 

This SOW is attached to, and incorporated into, that certain Services Letter,
dated as of December 21, 2012, from Altisource to Residential (the “Services
Letter”) as Schedule A-2 to the Services Letter.  Neither the Services Letter
nor this SOW shall be construed or interpreted without the other.

 

2.             GOVERNED BY MASTER SERVICES AGREEMENT.

 

This SOW is governed by that certain Master Services Agreement by and between
Altisource and Residential and dated as of December 21, 2012 (the “MSA”), the
terms of which are hereby incorporated  by this reference.  This SOW shall not
be construed or interpreted without the MSA.

 

3.                                      DEFINED TERMS.

 

Definitions of certain capitalized terms used in this SOW are contained in
Exhibit 1 to this SOW, attached hereto and incorporated herein by this
reference.  Any capitalized term not defined in this SOW, including any exhibits
to this SOW, shall have the meaning given that term in the MSA.

 

4.                                      SERVICES.

 

4.1.                            PROVISION OF RENOVATION SERVICES.  Subject to
the terms and conditions of the MSA, Altisource shall provide, or cause to be
provided, to Residential and any of Residential’s Affiliates, the Property
Assessment Services and the Property Renovation Services with regard to REO
Properties as well as any other properties owned by Residential.

 

4.2.                            PROPERTY ASSESSMENT SERVICES.

 

4.2.1.                  INITIAL SCREENING ASSESSMENT.  Altisource will perform
high level interior and exterior reviews of the property to assess the general
condition and identify potential costs and risk factors that would preclude the
property from being selected as a Rental Property.  Altisource will complete at
least 90% of all orders placed within a calendar month for Initial Screening
Assessments within three (3) Business Days.  If the property passes the Initial
Screening Assessment, the inspector may proceed with the Renovation Estimate
Assessment.

 

4.2.2.      RENOVATION ESTIMATE ASSESSMENT.  Altisource will complete a
Renovation Estimate Assessment of the property to develop a Renovation
Estimate.  Altisource will complete at least 90% of all orders placed within a
calendar month for Renovation Estimate Assessments within three (3) Business
Days.  The Renovation Estimate will include estimated material requirements as
well as the renovation work required to conform the property to Residential’s
Customer Finished Property Criteria and the Customer Design Specifications.  The
Renovation Estimate Assessment must be performed in conjunction with an Initial
Screening Assessment.  The Renovation Estimate will not be performed if the
property fails the Initial Screening Assessment.

 

4.2.3.      PROPERTY ONBOARDING ASSESSMENT.  Altisource will complete a Property
Onboarding Assessment for any occupied property being evaluated for conversion
to a Rental Property, including properties being evaluated for Deed-For-Lease as
well as lease conversion of an REO occupant.  The Property Onboarding Assessment
will include identifying and estimating repair costs for any life safety and
health issues and

 

Execution Copy

 

(T-3746)

Confidential

 

1

--------------------------------------------------------------------------------


 

deferred maintenance items that need to be addressed as well as documenting
major components and condition of the property.

 

4.3.         PROPERTY RENOVATION SERVICES.

 

4.3.1.      PRELIMINARY SCOPE OF WORK.  The Preliminary Scope of Work will be
developed by Altisource based on the Renovation Estimate.  The Preliminary Scope
of Work will be submitted to Residential for review and approval to determine
whether to renovate the property for use as a Rental Property, or to market and
sell the property as an REO Property.  Residential may request additional review
and refinement of the Preliminary Scope of Work or request additional assessment
of potential renovated property rent.

 

4.3.2       FINAL SCOPE OF WORK. The Final Scope of Work will be developed based
on the Preliminary Scope of Work, plus any refinements and approved Change
Orders:

 

(a)           Confirm the materials requirements and labor estimates to renovate
the property are consistent with the Customer Finished Property Criteria and the
Customer Design Specifications;

 

(b)           Provide an estimated schedule for completion and identify any
predecessors required to begin renovation; and

 

(c)           Provide the renovation budget, inclusive of any accepted Change
Orders.

 

4.3.2.      RENOVATION OF PROPERTY. Altisource will renovate properties acquired
by Residential consistent with the Final Scope of Work.  Altisource will pull
any required permits and renovate the property according to the Final Scope of
Work, consistent with local rules and regulations.  Altisource will update the
renovation schedule on a regular basis through completion, including any
required inspections, lien releases, and closeout of any permits.

 

4.3.3.      MANAGEMENT OF CHANGE ORDERS.

 

4.3.3.1.   Identification of Change Orders.   Altisource may identify Change
Orders required to bring the property to the desired condition as a result of
unanticipated or previously unidentified conditions or events.  Altisource will
estimate the cost and time impacts of any identified Change Orders and provide
appropriate supporting documentation and recommendations.

 

4.3.3.2.  Authorization of Change Orders.  Altisource will authorize certain
Change Orders based on the Delegated Authority Matrix to be performed without
delay.  If a requested Change Order exceeds the authorized amounts in the
Delegated Authority Matrix, Altisource will follow the Defined Escalation
Process for review and approval of the Change Order request.  Upon acceptance of
any Change Orders, the renovation timeline will be revised as required.

 

4.3.3.3.   Change Order Impact.  Altisource will use its best efforts to
minimize the impact of Change Orders on the expected renovation timeline.

 

4.3.4.      TURNOVER TO LEASING.  Altisource will conduct a final inspection of
the property to ensure the Final Scope of Work is fully completed, meets locally
accepted construction and finishing standards and is consistent with the
Customer Finished Property Criteria and the Customer Design Specifications.

 

5.             FEES.

 

Altisource shall charge, and Residential agrees to pay, the Fee for the
Renovation Services as set forth on that certain Renovation Services Fee
Schedule, which is attached to the Fee Letter as Schedule B-2.

 

6.             SPECIAL PROVISIONS.

 

NONE

 

7.             INTERPRETATION.

 

7.1.         CONTROLLING PROVISIONS. Notwithstanding anything set forth in the
MSA to the contrary, the Parties agree that the following provisions shall, in
connection with Services provided pursuant to this SOW, either are (i) in
addition to the terms of the MSA; or (ii) to the extent that this SOW is
inconsistent with the terms of the MSA, then the terms of the MSA shall control
to the extent of any conflict, unless noted below:

 

NONE

 

All other terms and conditions as set forth in the MSA shall remain in full
force and effect.

 

2

--------------------------------------------------------------------------------


 

7.2.         CROSS-REFERENCES. Except for this Section 7 and any other instance
which refers to a specific Section of the SOW or the Exhibit(s), all references
to the SOW are deemed to refer to the SOW as supplemented by the Exhibit(s).

 

8.             COUNTERPARTS, ELECTRONIC SIGNATURES.

 

This SOW may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which shall
together constitute one and the same SOW. This SOW may be executed by providing
an electronic signature under the terms of the Electronic Signatures Act, 15
U.S.C. § 7001 et. seq., and may not be denied legal effect solely because it is
in electronic form or permits the completion of the business transaction
referenced herein electronically instead of in person.

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the Contract Date.

 

RESIDENTIAL:

ALTISOURCE:

 

 

ALTISOURCE RESIDENTIAL CORPORATION

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

Name:

Ashish Pandey

Name:

William B. Shepro

 

 

 

 

Title:

Chief Executive Officer

Title:

Manager

 

 

Date: December 21, 2012

Date: December 21, 2012

 

3

--------------------------------------------------------------------------------


 

GRAPHIC [g302991le09i001.jpg]

 

STATEMENT OF WORK

 

EXHIBIT 1

(DEFINITIONS)

 

1.             INTEGRATION WITH SOW.

 

This “Exhibit 1” (“Exhibit 1”) is attached to, and incorporated into, that
certain Statement of Work (Renovation Services), dated as of December 21, 2012,
by and between Altisource Solutions S.á r.l. (“Altisource”) and Altisource
Residential Corporation, a Maryland corporation (“Residential”) (the “SOW”). 
Neither the SOW nor this Exhibit 1 shall be construed or interpreted without the
other.

 

2.             DEFINITIONS.

 

For purposes of the SOW, the following defined terms shall have the meanings set
forth in this Section.  Unless otherwise defined in this SOW, capitalized terms
used herein shall have the meanings ascribed to them in the MSA.

 

2.1.         CHANGE ORDER.   The term “Change Order” means the request to modify
the Final Scope of Work to accommodate unanticipated conditions, events, or
costs.

 

2.2.         CONTRACT DATE.  The term “Contract Date” means December 21, 2012.

 

2.3.         CUSTOMER DESIGN SPECIFICATIONS.  The term “Customer Design
Specifications” means the Residential defined and maintained standard
specifications of key materials, fixtures and finishes to be used in the
renovation of properties.  Modifications to the Customer Design Specifications
will only affect properties with renovation work commencing after Residential
notifies Altisource of such modifications.

 

2.4.         CUSTOMER FINISHED PROPERTY CRITERIA.  The term “Customer Finished
Property Criteria” means the Residential defined and maintained minimum
acceptable criteria for all finished renovated properties. Modifications to the
Customer Finished Property Criteria will only affect properties with renovation
work commencing after Residential notifies Altisource of such modifications.

 

2.5.         DEED-FOR-LEASE.  The term “Deed-For-Lease” means the process by
which a mortgagor deeds the property to the lender in exchange for a lease
obligation to remain in the home as a tenant.

 

2.6.         DEFINED ESCALATION PROCESS.  The term “Defined Escalation Process”
means the process establishing the level of approval required for renovation and
repair costs exceeding pre-approved limits.

 

2.7.         DELEGATED AUTHORITY MATRIX.  The term “Delegated Authority Matrix”
means the matrix establishing the authorized amounts for defined renovation and
change order costs as well as an escalation process for approvals exceeding
authorized amounts.

 

2.8.         EFFECTIVE DATE.  The term “Effective Date” means December 21, 2012.

 

2.9.         FINAL SCOPE OF WORK.  The term “Final Scope of Work” means the
final plan for renovation of the property.  The Final Scope of Work includes an
assessment of total costs and time frame for renovation of the property as well
as any preliminary matters that are required to begin renovation.

 

2.10.       INITIAL SCREENING ASSESSMENT.  The term “Initial Screening
Assessment” means the interior and exterior reviews of the property condition
that will be used to estimate construction costs and other factors.

 

2.11.       MSA.  The term “MSA” has the meaning ascribed to in Section 2.

 

2.12.       PRELIMINARY SCOPE OF WORK.  The term “Preliminary Scope of Work”
means the preliminary plan for the renovation as well as an estimate of total
costs and time frame for renovation of the property.

 

2.13.       PROPERTY ASSESSMENT SERVICES.  The term “Property Assessment
Services” means those Services described in Section 4.2 of the SOW.

 

2.14.       PROPERTY ONBOARDING ASSESSMENT.  The term “Property Onboarding
Assessment” means the Assessment used to determine initial repairs required and
document the condition of an occupied REO Property for consideration as a Rental
Property.

 

2.15.       PROPERTY RENOVATION SERVICES.  The term “Property Renovation
Services” means those Services described in Section 4.3 of the SOW.

 

Execution Copy

 

(T-3746)

Confidential

 

1

--------------------------------------------------------------------------------


 

2.16.       RENOVATION ESTIMATE.  The term “Renovation Estimate” means the
estimate of the materials and work required to renovate the property to the
standards defined by the Customer Design Specifications and Customer Finished
Property Criteria.

 

2.17.       RENOVATION ESTIMATE ASSESSMENT.  The term “Renovation Estimate
Assessment” means the Assessment used to determine the Renovation Estimate.

 

2.18.       RENTAL PROPERTY.  The term “Rental Property” means the real property
owned by Residential which is active in Residential’s rental property program,
indicated by an active status in the Propertyware system.

 

2.19.       REO PROPERTIES.  The term “REO Properties” means real properties
owned by Residential but not active in Residential’s rental program.

 

2.20.       SERVICES.  The term “Services” means the Renovation Services.

 

2.21.       SERVICES LETTER.  The term “Services Letter” has the meaning
ascribed to in Section 1 of the SOW.

 

2.22.       TURNOVER TO LEASING.  The term “Turnover to Leasing” means the point
at which a property that has been selected for Residential’s leasing program is
eligible to be rented to a tenant.

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Exhibit 1 as of the Contract Date.

 

RESIDENTIAL:

ALTISOURCE:

 

 

ALTISOURCE RESIDENTIAL CORPORATION

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

Name:

Ashish Pandey

Name:

William B. Shepro

 

 

 

 

Title:

Chief Executive Officer

Title:

Manager

 

 

Date: December 21, 2012

Date: December 21, 2012

 

2

--------------------------------------------------------------------------------


 

GRAPHIC [g302991le11i001.jpg]

 

STATEMENT OF WORK

(PROPERTY PRESERVATION AND INSPECTION SERVICES)

 

SERVICES LETTER - SCHEDULE A-3

 

This Statement of Work (Property Preservation and Inspection Services) (this
“SOW”) is made by and between ALTISOURCE SOLUTIONS S.À R.L., a Luxembourg
private limited liability company (“Altisource”) and ALTISOURCE RESIDENTIAL
CORPORATION, a Maryland corporation (“Residential”, and together with
Altisource, the “Parties” and each individually, a “Party”), and is dated as of
December 21, 2012.

 

RECITAL

 

WHEREAS, Residential desires to receive, and Altisource is willing to provide,
or cause to be provided, certain Services pursuant to the terms and conditions
set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties agree as follows:

 

1.                                      INTEGRATION WITH SERVICES LETTER.

 

This SOW is attached to, and incorporated into, that certain Services Letter,
dated as of December 21, 2012, from Altisource to Residential (the “Services
Letter”) as Schedule A-3 to the Services Letter.  Neither the Services Letter
nor this SOW shall be construed or interpreted without the other.

 

2.                                      GOVERNED BY MASTER SERVICES AGREEMENT.

 

This SOW is governed by that certain Master Services Agreement by and between
Altisource and Residential and dated as of December 21, 2012 (the “MSA”), the
terms of which are hereby incorporated by this reference.  This SOW shall not be
construed or interpreted without the MSA.

 

3.                                      DEFINED TERMS.

 

Definitions of certain capitalized terms used in this SOW are contained in
Exhibit 1 to this SOW, attached hereto and incorporated herein by this
reference.  Any capitalized term not defined in this SOW, including any exhibits
to this SOW, shall have the meaning given that term in the MSA.

 

4.                                      SERVICES.

 

4.1.                            PROVISION OF PROPERTY PRESERVATION AND
INSPECTION SERVICES.  Subject to the terms and conditions of the MSA, Altisource
shall provide, or cause to be provided, to Residential, and any of Residential’s
Affiliates, the Property Preservation and Inspection Services with regard to REO
Properties within the Delegated Authority Matrix and per direction and mutual
agreement of Residential as required for each Service.

 

4.2.                            COMMUNICATIONS.  Altisource will use its
proprietary platform to communicate with Residential.  This will include
critical updates to Residential of property conditions, preservation activities
and repairs at properties.

 

4.3.                            DOCUMENT RETENTION.  Altisource will retain
property inspection reports and photographs within the proprietary technology
platform for a period of three (3) months unless otherwise specified.

 

4.4.                            PROPERTY INSPECTION SERVICES.

 

4.4.1.                  OCCUPANCY INSPECTION. Altisource will perform an
Occupancy Inspection semi-monthly on occupied properties until the property is
verified as vacant.  The inspection of the designated property is to determine
the apparent occupancy status based on generally observable conditions evident
to the inspector.  If vacant, Altisource will secure the property per
Section 4.5.1.

 

4.4.2.                  INITIAL REO INSPECTION.  Upon first receiving an
assignment from Residential to manage the property, Altisource will perform an
initial inspection of the subject property once vacant to determine any health
and life safety issues.  Altisource will begin to secure the property and
remediate those health and life safety issues per Sections 4.5.1 through 4.5.9.

 

4.4.3.                  MONTHLY REO INSPECTION.  Altisource will perform
property inspections once per month on vacant properties to identify any
material changes to the REO Property’s condition.

 

Execution Copy

 

(T-3747)

Confidential

 

1

--------------------------------------------------------------------------------


 

4.4.4.                  OTHER INSPECTIONS.  Altisource will perform a variety of
additional inspections as needed as determined by Altisource according to
Altisource established business rules or as Residential may request, including
but not limited to, certificate of use, certificate of re-occupancy, Chinese
drywall, FHA certificate, HVAC, Discoloration, pest, plumbing, pool, roof,
septic, structural and termite inspections.

 

4.4.5.                  VACANT, RENTAL OR OTHER PROPERTY REGISTRATION. 
Altisource will file registration of REO, vacant, rental property and other
registrations as required by state or local regulations.

 

4.5.                            PROPERTY PRESERVATION SERVICES.

 

4.5.1.                  SECURING.  Altisource will initially secure all vacant
and abandoned REO Properties with a keypad lock.  All door locks will be changed
or disabled, including deadbolts.  Altisource will install a lockbox and / or
keypad entry lock at one entrance to each confined area.  Altisource will
provide Residential with the lockbox combination within the proprietary
platform.

 

4.5.2.                  BOARDING.  Altisource will board all vacant and
abandoned REO Properties when reasonably necessary.  Altisource will board all
doors, windows and other openings that may provide illegal entrance into the REO
Properties.

 

4.5.3.                  WINTERIZATION.  Altisource will winterize all vacant and
abandoned REO Properties to minimize freeze damage to plumbing or heating
systems as required based on the type of heating system.  Altisource may also
perform winterization re-checks as required.

 

4.5.4.                  LAWN MAINTENANCE.  Altisource will maintain the lawn for
all vacant and abandoned properties in consideration of local code requirements
and consistent with adjacent/surrounding REO Properties.  Altisource will remove
all yard waste from the lawn, sidewalks, steps and driveway.  Altisource will
remove all snow from the front walkway to the front door.

 

4.5.5.                  POOL MAINTENANCE.  Altisource will maintain or clean and
cover pools for all vacant or abandoned REO Properties consistent with any
local, state and federal regulations.  Altisource can also provide additional
services to repair or remove pools.

 

4.5.6.                  DEBRIS AND HAZARD REMOVAL.  Altisource will remove and
properly dispose of non-hazardous waste material and debris from the premises
for all vacant and abandoned REO Properties.  Altisource will remove any tires,
paint, volatile compounds and other materials which create an environmental or
health and life safety risk to the REO Properties from the premises.

 

4.5.7.                  DISCOLORATION REMEDIATION.  Altisource will provide a
Discoloration remediation plan to Residential for all vacant and abandoned
properties that have Discoloration identified.  Altisource will remediate
Discoloration per the Discoloration remediation plan.

 

4.5.8.                  HEALTH AND LIFE SAFETY ISSUE REMEDIATION.  Altisource
will remediate health and life safety issues on vacant and abandoned REO
Properties as through specific work items.  Examples of health and life safety
issues include: roof leaks, falling drywall, damaged gutters, problematic trees,
fire hazards, fall risk, electrical hazards, plumbing leaks and flooding, as
well as hazardous waste, termites, pests, structural issues, Chinese drywall and
other materials and hazards regulated by federal, state or local ordinances.

 

4.5.9.                  MISCELLANEOUS PRESERVATION ACTIVITIES.  Altisource will
perform initial janitorial service on all vacant or abandoned properties to
ensure all components of the property are presentable.  Altisource will also
provide miscellaneous preservation items such as battery replacement, carbon
monoxide and/or smoke detector installation and monthly sales cleaning for
vacant or abandoned properties.

 

4.5.10.           CASH-FOR-RELOCATION AND EVICTION SERVICES.  Altisource will
support Cash-for-Relocation and eviction efforts for occupants to vacate the
property and surrender access, including meeting occupants to complete required
forms, supporting Cash-for-Relocation negotiations and attending eviction
hearings and eviction lockouts.

 

4.5.11.           CASH-FOR-REDEMPTION SERVICES.  Altisource will support
Cash-for-Redemption efforts for occupants to vacate the property, waive
redemption rights and surrender access, including meeting occupants to complete
required forms and supporting Cash-for-Redemption negotiations.

 

4.5.12.           CODE VIOLATION MANAGEMENT AND MITIGATION.  Where code
violations exist for vacant and abandoned properties and Altisource has been
provided notice of violations, Altisource will manage and mitigate code
violations as well as negotiate code violation fines on behalf of Residential.

 

2

--------------------------------------------------------------------------------


 

4.5.13.           MANAGEMENT OF UTILITIES AND HOA.  Altisource will provide
utility activation and management for gas and electric utilities, and meet
service providers where required to activate utilities for vacant property held
by Residential.  Altisource will also ensure that any Home Owners Association
(“HOA”) fees are paid until sale of the property is completed.

 

4.5.14.           MARKETING SIGNS.  Altisource will install marketing signs,
provide front view pictures and remove signage upon sales close.

 

5.                                      FEES.

 

Altisource shall charge, and Residential agrees to pay, the Fee for the Property
Preservation and Inspection Services as set forth on that certain Property
Preservation and Inspection Services Fee Schedule, which is attached to the Fee
Letter as Schedule B-3.

 

6.                                      PERFORMANCE STANDARDS.

 

6.1.                            WORKMANLIKE MANNER. All Property Inspection
Services and Property Preservation Services pursuant to the terms of this
Agreement will be performed in a thorough and workmanlike manner in compliance
with applicable FHA standards and in compliance with applicable federal, state
and local law.

 

6.2.                            STANDARD TURN TIMES.

 

6.2.1.                  PROPERTY INSPECTION SERVICES.  Altisource will complete
at least 90% of all orders placed within a calendar month for Property
Inspection Services requested pursuant to this SOW within the following standard
turn times.

 

Activity

 

Standard
(Business Days)

 

Occupancy Inspection

 

3 days

 

Initial REO Inspection

 

5 days

 

Monthly REO Inspection

 

5 days

 

Other Inspections

 

Quote

 

Vacant, Rental or Other Property Registration Service Charge

 

15 days

 

 

6.2.2.                  PROPERTY PRESERVATION SERVICES.  Altisource will
complete at least 90% of all orders placed within a calendar month for Property
Preservation Services requested pursuant to this SOW within the following
standard turn times.

 

Activity

 

Standard
(Business Days)

 

Securing

 

 

 

Initial Securing with Approved Lock

 

5 days

 

Lock Change/Entry Lock/Securing

 

5 days

 

Lock Box

 

5 days

 

Padlock

 

5 days

 

Dead Bolt

 

5 days

 

Sliding Door Secure/Slider Lock

 

5 days

 

Window Lock

 

5 days

 

Patio Door

 

5 days

 

Boarding

 

 

 

Boarding Small Opening

 

5 days

 

Boarding Medium Opening

 

5 days

 

Boarding Large Opening

 

5 days

 

Boarding Sliding Glass or Double Door

 

5 days

 

Boarding Single Car Garage Door

 

5 days

 

 

3

--------------------------------------------------------------------------------


 

Boarding Double Car Garage Door

 

5 days

 

Boarding (over 112 square feet)

 

Quote

 

Security Door with Hinges & Padlock/Hasp

 

5 days

 

Boarding Large Front Door

 

5 days

 

Winterization

 

 

 

Dry Winterization

 

15 days

 

Wet Winterization

 

15 days

 

De-Winterization

 

15 days

 

Winterization Re-check

 

15 days

 

Pump Out Water and Dry One-Time Only

 

Quote

 

Replace Sump Pump

 

5 days

 

Lawn Maintenance

 

 

 

Initial Grass Cut - Under 15,000 square feet

 

5 days

 

Initial Grass Cut - 15,001 square feet to 1 acre

 

5 days

 

Initial Grass Cut - Over 1 acre

 

Quote

 

Re-Cut Grass - Under 15,000 square feet

 

5 days

 

Re-Cut Grass - 15,001 square feet to 1 acre

 

5 days

 

Re-Cut Grass - Over 1 acre

 

Quote

 

Snow Removal - Under 15,000 square feet

 

5 days

 

Snow Removal - 15,001 square feet to 1 acre

 

5 days

 

Snow Removal - Over 1 acre

 

Quote

 

Tree or Shrub Trimming

 

5 days

 

Tree Removal

 

Quote

 

Weed Removal

 

Quote

 

Exterior Dry Leaves Removal

 

5 days

 

Other Landscaping

 

Quote

 

Pool Maintenance

 

 

 

Clean and Cover Pool

 

Quote

 

Maintain Swimming Pool (including chemicals and hardware)

 

Quote

 

Repair Pool

 

Quote

 

Remove Pool

 

Quote

 

Debris and Hazard Removal

 

 

 

Debris Removal

 

Quote

 

Automobile Removal

 

5 days

 

Tire Removal

 

5 days

 

Hazard Removal

 

Quote

 

Other Removal

 

Quote

 

Discoloration Remediation

 

 

 

Discoloration Remediation

 

Quote

 

Health and Life Safety Issue Remediation

 

 

 

Interior Repairs

 

Quote

 

Exterior Repairs

 

Quote

 

 

4

--------------------------------------------------------------------------------


 

Structural Repairs

 

Quote

 

Roof Repairs

 

Quote

 

Other Life Safety Remediation

 

Quote

 

Miscellaneous Preservation Activities

 

 

 

Initial Janitorial Service

 

5 days

 

Monthly Sales Cleaning

 

5 days

 

Battery Replacement

 

5 days

 

Carbon Monoxide Detector Installation

 

5 days

 

Smoke Detector Installation

 

5 days

 

Combination Carbon Monoxide/ Smoke Detector Installation

 

5 days

 

Cash-for-Relocation and Eviction Services

 

 

 

Meet and Greet (form completion)

 

5 days

 

Successful Completion of Cash-for-Relocation Negotiation

 

5 days

 

Eviction Hearing (vendor participation in court hearing)

 

Quote

 

Eviction Lockout

 

Quote

 

Cash-for-Redemption Services

 

 

 

Meet and Greet (form completion)

 

5 days

 

Successful Completion of Cash-for-Redemption Negotiation

 

5 days

 

Code Violation Management and Mitigation

 

 

 

Code Violation Management and Mitigation

 

Quote

 

Code Violation Fine Negotiation

 

N/A

 

Management of Utilities and HOA

 

 

 

Trip Charge if required to meet utility service provider at property

 

Per Utility

 

Utility Activation Service Charge (per utility)

 

15 days

 

Utility Payment (per invoice)

 

15 days

 

HOA Payment (per invoice)

 

15 days

 

Marketing Signs

 

 

 

Marketing Sign Installation

 

15 days

 

Remove Signage

 

15 days

 

 

7.                                      SPECIAL PROVISIONS.

 

NONE

 

8.                                      INTERPRETATION.

 

8.1.                            CONTROLLING PROVISIONS. Notwithstanding anything
set forth in the MSA to the contrary, the Parties agree that the following
provisions shall, in connection with Services provided pursuant to this SOW,
either are (i) in addition to the terms of the MSA; or (ii) to the extent that
this SOW is inconsistent with the terms of the MSA, then the terms of the MSA
shall control to the extent of any conflict, unless noted below:

 

NONE

 

All other terms and conditions as set forth in the MSA shall remain in full
force and effect.

 

8.2.                            CROSS-REFERENCES. Except for this Section 8 and
any other instance which refers to a specific Section of the SOW or the
Exhibit(s), all references to the SOW are deemed to refer to the SOW as
supplemented by the Exhibit(s).

 

9.                                      COUNTERPARTS, ELECTRONIC SIGNATURES.

 

This SOW may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which shall
together constitute one and the same SOW. This SOW

 

5

--------------------------------------------------------------------------------


 

may be executed by providing an electronic signature under the terms of the
Electronic Signatures Act, 15 U.S.C. § 7001 et. seq., and may not be denied
legal effect solely because it is in electronic form or permits the completion
of the business transaction referenced herein electronically instead of in
person.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the Contract Date.

 

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

 

 

Date: December 21, 2012

 

Date: December 21, 2012

 

7

--------------------------------------------------------------------------------


 

GRAPHIC [g302991le11i002.jpg]

 

STATEMENT OF WORK

 

EXHIBIT 1

(DEFINITIONS)

 

1.                                      INTEGRATION WITH SOW.

 

2.                                      This “Exhibit 1” (“Exhibit 1”) is
attached to, and incorporated into, that certain Statement of Work (Property
Preservation and Inspection Services), dated as of December 21, 2012, by and
between Altisource Solutions S.á r.l. (“Altisource”) and Altisource Residential
Corporation, a Maryland corporation (“Residential”) (the “SOW”).  Neither the
SOW nor this Exhibit 1 shall be construed or interpreted without the other.

 

3.                                      DEFINITIONS.

 

For purposes of the SOW, the following defined terms shall have the meanings set
forth in this Section.  Unless otherwise defined in this SOW, capitalized terms
used herein shall have the meanings ascribed to them in the MSA.

 

3.1.                            CASH-FOR-REDEMPTION. The term
“Cash-for-Redemption” means a program by which an occupant of real property is
offered money in exchange for the occupant’s waiver of their statutory or
equitable redemption rights and the occupant’s agreement to leave the real
property voluntarily by an agreed upon deadline.

 

3.2.                            CASH-FOR-RELOCATION. The term
“Cash-for-Relocation” means a program by which an occupant of real property is
offered money in exchange for the occupant’s agreement to leave the real
property voluntarily by an agreed upon deadline.

 

3.3.                            CONTRACT DATE.  The term “Contract Date” means
December 21, 2012.

 

3.4.                            DELEGATED AUTHORITY MATRIX.  The term “Delegated
Authority Matrix” means the matrix establishing the authorized amounts for
defined Property Preservation and Inspection costs as well as an escalation
process for approvals exceeding authorized amounts.

 

3.5.                            DISCOLORATION.  The term “Discoloration” means
localized darkening of the original color of walls, carpet and other interior
surfaces caused by accumulation of small particles that are present in the air
of homes.  Examples of discoloration include particles from tobacco smoke,
wood-burning smoke, dust from construction or household projects, and air-borne
particles such as pollution, organic material and automotive exhaust.

 

3.6.                            EFFECTIVE DATE.  The term “Effective Date” means
December 21, 2012.

 

3.7.                            HOA.  The term “HOA” means Home Owners
Association, referring to the Home Owners Association associated with a specific
REO property.  HOA may also refer to a Condominium Owners Association associated
with a specific REO property.

 

3.8.                            MSA.  The term “MSA” has the meaning ascribed to
in Section 2.

 

3.9.                            PERFORMANCE STANDARD.  The term “Performance
Standard” means any quality standards, service level requirements,
specifications and acceptance criteria as may be identified in an SOW.

 

3.10.                     RENTAL PROPERTY.  The term “Rental Property” means the
real property owned by Residential which is active in Residential’s rental
property program, indicated by an active status in the Propertyware system.

 

3.11.                     REO PROPERTIES.  The term “REO Properties” means real
properties owned by Residential but not active in Residential’s rental program.

 

3.12.                     SERVICES.  The term “Services” means the Property
Preservation and Inspection Services.

 

3.13.                     SERVICES LETTER.  The term “Services Letter” has the
meaning ascribed to in Section 1.

 

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}

 

Execution Copy

 

(T-3747)

Confidential

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Exhibit 1 as of the Contract Date.

 

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

 

 

Date: December 21, 2012

 

Date: December 21, 2012

 

2

--------------------------------------------------------------------------------


 

GRAPHIC [g302991le13i001.jpg]

 

STATEMENT OF WORK

(VALUATION SERVICES)

 

SERVICES LETTER - SCHEDULE A-4

 

This Statement of Work (Valuation Services) (the “SOW”) is made by and between
ALTISOURCE SOLUTIONS S.À R.L., a Luxembourg private limited liability company
(“Altisource”) and ALTISOURCE RESIDENTIALCORPORATION, a Maryland corporation
(“Residential”, and together with Altisource, the “Parties” and each
individually, a “Party”), and is dated as of December 21, 2012.

 

RECITAL

 

WHEREAS, Residential desires to receive, and Altisource is willing to provide,
or cause to be provided, certain Services pursuant to the terms and conditions
set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties agree as follows:

 

1.                                      INTEGRATION WITH SERVICES LETTER.

 

This SOW is attached to, and incorporated into, that certain Services Letter,
dated as of December 21, 2012, from Altisource to Residential (the “Services
Letter”) as Schedule A-4 to the Services Letter.  Neither the Services Letter
nor this SOW shall be construed or interpreted without the other.

 

2.                                      GOVERNED BY MASTER SERVICES AGREEMENT.

 

This SOW is governed by that certain Master Services Agreement by and between
Altisource and Residential and dated as of December 21, 2012 (the “MSA”), the
terms of which are hereby incorporated by this reference.  This SOW shall not be
construed or interpreted without the MSA.

 

3.                                      DEFINED TERMS.

 

Definitions of certain capitalized terms used in this SOW are contained in
Exhibit 1 to this SOW, attached hereto and incorporated herein by this
reference.  Any capitalized term not defined in this SOW, including any exhibits
to this SOW, shall have the meaning given that term in the MSA.

 

4.                                      SERVICES.

 

4.1.                            PROVISION OF VALUATION SERVICES.  Subject to the
terms and conditions of the MSA, Altisource shall provide, or cause to be
provided, to Residential, or any of Residential’s Affiliates, the Valuation
Services for REO Properties as well as any other properties owned by
Residential.

 

4.2.                            VALUATION PRODUCTS.  Altisource will provide
Valuation Services for REO Properties based upon delivery of the following
Valuation Products:

 

(a)                                 Appraisal (Form 1004)

(b)                                 BPO

(c)                                  Exterior (Form 2055)

(d)                                 Data

(e)                                  CMA

(f)                                   Hybrid Valuation

(g)                                  Desk Review

(h)                                 Forensic Review

(i)                                     Urgent Re-review

(j)                                    Non-urgent Re-review

 

4.3.                            VALUATION SERVICES FOR REO PROPERTIES. 
Altisource will define specific business rules relating to the ordering of
Valuation Products for REO Properties.

 

Execution Copy

 

(T-3748)

Confidential

 

1

--------------------------------------------------------------------------------


 

4.4.                            STATE GOVERNED RULES.  It is not permissible to
order a BPO in the states listed below.  Altisource will order an Exterior
Appraisal (2055) or, with written approval, a Hybrid Valuation, in lieu of the
BPO in the states listed below.

 

(a)                                       Alabama

(b)                                       Connecticut

(c)                                        Delaware

(d)                                       North Carolina

(e)                                        Pennsylvania

(f)                                         West Virginia

(g)                                        New Mexico

 

4.5.                            DATA RETENTION.  Altisource will receive all
Valuation Service orders through a proprietary technology platform.  Altisource
will store all received Valuation Service orders and completed Valuation Service
products in the proprietary technology platform for one (1) year after
fulfillment of the order.  Altisource will archive and store all received
Valuation Service orders in accordance with Altisource’s document retention
policies.  Altisource will deliver archived Valuation Services within five
(5) business days of request from Residential.

 

5.                                      FEES.

 

Altisource shall charge, and Residential agrees to pay, the Fee for the
Valuation Services as set forth on that certain Valuation Services Fee Schedule,
which is attached to the Fee Letter as Schedule B-4.

 

6.                                      PERFORMANCE STANDARDS.

 

6.1.                            TURNAROUND TIME.  Altisource will complete at
least 90% of all orders placed within a calendar month for Valuation Products
and Services requested within the projected turnaround time listed below:

 

Valuation Products and Services

 

Turnaround Time SLA

 

Appraisal (Form 1004)

 

15 Business Days

 

 

 

 

 

BPO

 

10 Business Days

 

 

 

 

 

Exterior (Form 2055)

 

10 Business Days

 

 

 

 

 

Data

 

By quote

 

 

 

 

 

CMA

 

15 Business Days

 

 

 

 

 

Hybrid Valuation

 

7 Business Days

 

 

 

 

 

Desk Review

 

By quote

 

 

 

 

 

Forensic Review

 

By quote

 

 

 

 

 

Urgent Re-review (Pending Sale/Management request)

 

2 Business Days

 

 

 

 

 

Non-urgent Re-review

 

7 Business Days

 

 

6.2.                            TURNAROUND TIME EFFORTS.  Altisource will
continue in good faith to make efforts to reduce the turnaround time of the
Valuation Services.  Altisource will not be responsible for meeting the
turnaround times if the delay is due to any of the following reasons:

 

(a)                                 Property address issues;

 

2

--------------------------------------------------------------------------------


 

(b)                                 Property access issues; or

(c)                                  Property type or other key property
characteristics that do not match between the applicable servicing system data
and the BPO.

 

7.                                      SPECIAL PROVISIONS.

 

7.1.                            AFFILIATES.  Altisource is not a licensed
appraisal management company and does not provide appraisal management
services.  Where required by applicable law, Altisource will designate
Springhouse, LLC or other licensed appraisal management company(ies), regardless
of whether they are Affiliates of Altisource, at Altisource’s sole discretion,
to provide any Services under this SOW constituting appraisal management
services.

 

8.                                      INTERPRETATION.

 

8.1.                            CONTROLLING PROVISIONS. Notwithstanding anything
set forth in the MSA to the contrary, the Parties agree that the following
provisions shall, in connection with Services provided pursuant to this SOW,
either are (i) in addition to the terms of the MSA; or (ii) to the extent that
this SOW is inconsistent with the terms of the MSA, then the terms of the MSA
shall control to the extent of any conflict, unless noted below:

 

NONE

 

All other terms and conditions as set forth in the MSA shall remain in full
force and effect.

 

8.2.                            CROSS-REFERENCES. Except for this Section 8 and
any other instance which refers to a specific Section of the SOW or the
Exhibit(s), all references to the SOW are deemed to refer to the SOW as
supplemented by the Exhibit(s).

 

9.                                      COUNTERPARTS, ELECTRONIC SIGNATURES.

 

This SOW may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which shall
together constitute one and the same SOW. This SOW may be executed by providing
an electronic signature under the terms of the Electronic Signatures Act, 15
U.S.C. § 7001 et. seq., and may not be denied legal effect solely because it is
in electronic form or permits the completion of the business transaction
referenced herein electronically instead of in person.

 

{Remainder of page intentionally left blank}

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the Contract Date.

 

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

 

 

Date: December 21, 2012

 

Date: December 21, 2012

 

4

--------------------------------------------------------------------------------


 

GRAPHIC [g302991le13i001.jpg]

 

STATEMENT OF WORK

 

EXHIBIT 1

(DEFINITIONS)

 

1.                                      INTEGRATION WITH SOW.

 

This “Exhibit 1” (“Exhibit 1”) is attached to, and incorporated into, that
certain Statement of Work (Valuation Services), dated as of December 21, 2012,
by and between Altisource Solutions S.á r.l. (“Altisource”) and Altisource
Residential Corporation, a Maryland corporation (“Residential”) (the “SOW”). 
Neither the SOW nor this Exhibit 1 shall be construed or interpreted without the
other.

 

2.                                      DEFINITIONS.

 

For purposes of the SOW, the following defined terms shall have the meanings set
forth in this Section.  Unless otherwise defined in this SOW, capitalized terms
used herein shall have the meanings ascribed to them in the MSA.

 

2.1.                            APPRAISAL (FORM 1004).  The term “Appraisal
(Form 1004)” means the completed appraisal of a property.  The Appraisal
(Form 1004) includes a full exterior and interior appraisal, the estimated
property value, and recent comparable sales and listings.  The Appraisal
(Form 1004) is completed by a licensed appraiser or certified appraiser.  The
completed appraisal is a FNMA 1004 form.

 

2.2.                            ASSET MANAGEMENT SOW.  The term “Asset
Management SOW” means that certain Statement of Work (Asset Management
Services), dated as of December 21, 2012, by and between Altisource and
Residential, which is attached to the Services Letter as Schedule A-1.

 

2.3.                            BROKER’S PRICE OPINION (“BPO”).  The term
“Broker’s Price Opinion” means the completed opinion of the property.  The BPO
is determined by a basic exterior inspection of the property.  The BPO includes
a description of the property’s exterior condition, three comparable active
listings, three comparable sold properties and an estimated property value based
on both normal and 30-day marketing times.

 

2.4.                            COMPARATIVE MARKET ANALYSIS (“CMA”).  The term
“Comparative Market Analysis” means the description of the subject property’s
interior and exterior condition, three comparable active listings, three
comparable sold properties and an estimated value based on normal and 30-day
marketing times. The CMA also includes an itemized list of recommended repairs. 
The CMA is prepared by a Licensed Real Estate Agent.

 

2.5.                            CONTRACT DATE.  The term “Contract Date” means
December 21, 2012.

 

2.6.                            DATA.  The term “Data” means the trained real
estate analyst review of the BPO or CMA (provided by Residential or billed
separately) and value reconciliation using information provided, including all
prior Valuation Services stored by Residential along with limited use of
external data sources.  Commentary is provided to support value conclusions.

 

2.7.                            DESK REVIEW.  The term “Desk Review” means the
trained real estate analyst review of the BPO, CMA, Interior REO review, or
third party origination appraisals.  Each review may include a single product or
span multiple products.

 

2.8.                            EFFECTIVE DATE.  The term “Effective Date” means
December 21, 2012.

 

2.9.                            EXTERIOR (FORM 2055).  The term “Exterior
(Form 2055)” means the completed exterior drive-by appraisal of the property.
The Exterior (Form 2055) appraisal is completed by a licensed or certified
appraiser.  The Exterior (Form 2055) includes a description of the exterior
conditions of the property, comparables of recent sales and listings and an
estimated property value.  The completed Exterior (Form 2055) is a FNMA 2055
form.

 

2.10.                     FORENSIC REVIEW.  The term “Forensic Review” means the
trained real estate analyst review of an original appraisal completed within the
last two (2) years. In conducting the Forensic Review, the trained real estate
analyst retrieves comparable sales from the time of origination and compares
with those provided on the original report. The Forensic Review is used to
determine whether the original appraisal was inadequately completed and the
value was not accurately representative of the property at the time of
origination.

 

Execution Copy

 

(T-3748)

Confidential

 

1

--------------------------------------------------------------------------------


 

2.11.                     HYBRID VALUATION.  The term “Hybrid Valuation” means
the trained real estate analyst adjusted Automated Valuation Model (“AVM”).  The
trained real estate analyst will review one or more AVMs, review the current REO
Inspection Report (as that term is defined in the Property Preservation and
Inspection Services SOW) and reconcile those reports with previous valuations
(if available), adjusting the AVM data to reflect Residential guidelines and
specifications, resulting in an adjusted AVM estimate of value (Hybrid
Valuation).  The REO Inspection Report must reflect the interior condition of
the property for REO properties.

 

2.12.                     INTERIOR REO REVIEW.  The term “Interior REO Review”
means the 2nd level interior review of the condition of a REO property.

 

2.13.                     MSA.  The term “MSA” has the meaning ascribed to in
Section 2 of the SOW.

 

2.14.                     NON-URGENT RE-REVIEW.  The term “Non-urgent Re-review”
means the requested non-urgent re-review of a Valuation Product.

 

2.15.                     PERFORMANCE STANDARD.  The term “Performance Standard”
means any quality standards, service level requirements, specifications and
acceptance criteria as may be identified in an SOW.

 

2.16.                     PROPERTY PRESERVATION AND INSPECTION SERVICES SOW. 
The term “Property Preservation and Inspection Services SOW” means that certain
Statement of Work (Property Preservation and Inspection Services), dated as of
December 21, 2012, by and between Altisource and Residential, which is attached
to the Services Letter as Schedule A-3.

 

2.17.                     RENTAL PROPERTY.  The term “Rental Property” means the
real property owned by Residential which is active in Residential’s rental
property program, indicated by an active status in the Propertyware system.

 

2.18.                     REO PROPERTIES.  The term “REO Properties” means real
properties owned by Residential but not active in Residential’s rental program.

 

2.19.                     SERVICES.  The term “Services” means the Valuation
Services.

 

2.20.                     SERVICES LETTER.  The term “Services Letter” has the
meaning ascribed to in Section 1 of the SOW.

 

2.21.                     URGENT RE-REVIEW.  The term “Urgent Re-review” means
the requested urgent re-review of a Valuation Product.

 

2.22.                     VALUATION PRODUCTS.  The term “Valuation Products”
means those services described in Section 4.2 of the SOW.

 

{Remainder of page intentionally left blank}

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Exhibit 1 as of the Contract Date.

 

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

 

 

Date: December 21, 2012

 

Date: December 21, 2012

 

3

--------------------------------------------------------------------------------


 

GRAPHIC [g302991le15i001.jpg]

 

STATEMENT OF WORK

(ACQUISITION AND SALES SUPPORT SERVICES)

 

SERVICES LETTER - SCHEDULE A-5

 

This Statement of Work (Acquisition and Sales Support Services) (the “SOW”) is
made by and between ALTISOURCE SOLUTIONS S.À R.L., a Luxembourg private limited
liability company (“Altisource”) and ALTISOURCE RESIDENTIAL CORPORATION, a
Maryland corporation (“Residential”, and together with Altisource, the “Parties”
and each individually, a “Party”), and is dated as of December 21, 2012.

 

RECITAL

 

WHEREAS, Residential desires to receive, and Altisource is willing to provide,
or cause to be provided, certain Services pursuant to the terms and conditions
set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties agree as follows:

 

1.                                      INTEGRATION WITH SERVICES LETTER.

 

This SOW is attached to, and incorporated into, that certain Services Letter,
dated as of December 21, 2012, from Altisource to Residential (the “Services
Letter”) as Schedule A-5 to the Services Letter.  Neither the Services Letter
nor this SOW shall be construed or interpreted without the other.

 

2.                                      GOVERNED BY MASTER SERVICES AGREEMENT.

 

This SOW is governed by that certain Master Services Agreement by and between
Altisource and Residential and dated as of December 21, 2012 (the “MSA”), the
terms of which are hereby incorporated by this reference.  This SOW shall not be
construed or interpreted without the MSA.

 

3.                                      DEFINED TERMS.

 

Definitions of certain capitalized terms used in this SOW are contained in
Exhibit 1 to this SOW, attached hereto and incorporated herein by this
reference.  Any capitalized term not defined in this SOW, including any exhibits
to this SOW, shall have the meaning given that term in the MSA.

 

4.                                      SERVICES.

 

4.1.                            PROVISION OF ACQUISITION AND SALES SUPPORT
SERVICES.  Subject to the terms and conditions of the MSA, Altisource shall
provide, or cause to be provided, to Residential and any of Residential’s
Affiliates, the Acquisition and Sales Support Services for REO Properties.

 

4.2.                            ACQUISITION SERVICES.

 

4.2.1.                  NON-BULK PURCHASES.  Altisource will act on behalf of
Residential as a licensed real estate buyer’s agent for Non-Bulk Purchases, or
will refer a qualified real estate buyer’s agent for the acquisition of REO
properties, including performance as Residential’s chosen closing agent.  Other
Acquisition Services may include valuation of properties as requested, diligence
on servicer requirements and development of market assessments.

 

4.2.2.                  BULK PURCHASES.  Altisource will provide Acquisition
Services for Bulk Purchases which may include but are not limited to assessment
of potential market rent, determination of repair cost factors for structure age
and location of assets and assessment of various other timeline and cost factors
(e.g., foreclosure, eviction and redemption) based on asset location.

 

4.3.                            SALES SUPPORT SERVICES.  Altisource will act on
behalf of Residential as a licensed real estate seller’s agent, or will refer a
qualified real estate seller’s agent for the marketing and sale of REO
properties.

 

4.3.1.                  LISTING.  Altisource will list the property in the local
MLS in accordance with MLS guidelines and with Residential-approved pricing
methodology.

 

4.3.2.                  MARKETING.  Altisource will immediately market
properties taking actions including, but not limited to:

 

(a)                                 Arranging advertising and cooperating fully
with other brokers;

(b)                                 Placing access devices on the property;

 

Execution Copy

 

(T-3742)

Confidential

 

1

--------------------------------------------------------------------------------


 

(c)                                  Placing “for sale” signs on the property;
and

(d)                                 Posting properties on the Altisource online
portal.

 

Residential shall not be obligated to pay any costs for marketing unless prior
approval is obtained from Residential.

 

4.3.3.                  OFFER GUIDELINES.  Altisource will ensure prospective
buyers and buyers’ agents are aware that all offers will be submitted online
through the Altisource online portal.

 

4.3.4.                  CONTRACTS.  Altisource will ensure that all contracts
for the sale of REO Property will:

 

(a)                                 Be executed using Altisource’s standard
Purchase and Sale Agreement (PSA); and

(b)                                 Identify the seller, as Altisource
Residential, L.P.

 

4.3.5.                  PROPERTY CONDITION.  Altisource will ensure that the PSA
expressly states that Residential makes no representations or warranties as to
the condition of the property, improvements or appurtenances and that the
property is sold “as is-where is.” All standard or preprinted warranties and
representations concerning property condition will be deleted.

 

4.3.6.                  EARNEST MONEY.  Earnest money will be held by the
negotiated closing agent or the licensed Altisource Affiliate (where applicable)
in an amount that is consistent with current Altisource REO sales policy. 
Except as may otherwise be required by applicable law, each sales contract will
provide that in the event of default by purchaser, earnest money will be
forfeited in full and the entire amount paid to Residential immediately upon
demand.

 

4.3.7.                  CLOSING.  Altisource will execute all PSA documents on
behalf of Residential by and through the authority granted them by Residential.

 

5.                                      FEES.

 

Altisource shall charge, and Residential agrees to pay, the Fee for the
Acquisition and Sales Support Services as set forth on that certain Acquisition
and Sales Support Services Fee Schedule, which is attached to the Fee Letter as
Schedule B-5.

 

6.                                      PERFORMANCE STANDARDS.

 

LISTINGS.  Altisource will list at least 98% of all REO Properties received
within a calendar month in their respective MLS within four (4) Business Days of
executing the listing agreement. This Performance Standard will apply to the
initial listing as well as any changes or amendments to the initial listing. .

 

7.                                      SPECIAL PROVISIONS.

 

AFFILIATES.  Altisource is not a licensed real estate broker and does not
provide real estate brokerage services. Where required by applicable law,
Altisource will designate a licensed real estate broker, regardless of whether
that broker is an Affiliate of Altisource, at Altisource’s sole discretion, to
provide any Services under this SOW constituting real estate brokerage services.

 

8.                                      INTERPRETATION.

 

8.1.                            CONTROLLING PROVISIONS. Notwithstanding anything
set forth in the MSA to the contrary, the Parties agree that the following
provisions shall, in connection with Services provided pursuant to this SOW,
either are (i) in addition to the terms of the MSA; or (ii) to the extent that
this SOW is inconsistent with the terms of the MSA, then the terms of the MSA
shall control to the extent of any conflict, unless noted below:

 

NONE

 

All other terms and conditions as set forth in the MSA shall remain in full
force and effect.

 

8.2.                            CROSS-REFERENCES. Except for this Section 8 and
any other instance which refers to a specific Section of the SOW or the
Exhibit(s), all references to the SOW are deemed to refer to the SOW as
supplemented by the Exhibit(s).

 

9.                                      COUNTERPARTS, ELECTRONIC SIGNATURES.

 

This SOW may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which shall
together constitute one and the same SOW. This SOW may be executed by providing
an electronic signature under the terms of the Electronic Signatures Act, 15
U.S.C. § 7001 et. seq., and may not be denied legal effect solely because it is
in electronic form or permits the completion of the business transaction
referenced herein electronically instead of in person.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the Contract Date.

 

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

 

 

Date: December 21, 2012

 

Date: December 21, 2012

 

3

--------------------------------------------------------------------------------


 

GRAPHIC [g302991le15i001.jpg]

 

STATEMENT OF WORK

 

EXHIBIT 1

(DEFINITIONS)

 

1.                                      INTEGRATION WITH SOW.

 

This “Exhibit 1” (“Exhibit 1”) is attached to, and incorporated into, that
certain Statement of Work (Acquisition and Sales Support Services), dated as of
December 21, 2012, by and between Altisource Solutions S.á r.l. (“Altisource”)
and Altisource Residential Corporation, a Maryland corporation (“Residential”)
(the “SOW”).  Neither the SOW nor this Exhibit 1 shall be construed or
interpreted without the other.

 

2.                                      DEFINITIONS.

 

For purposes of the SOW, the following defined terms shall have the meanings set
forth in this Section.  Unless otherwise defined in this SOW, capitalized terms
used herein shall have the meanings ascribed to them in the MSA.

 

2.1.                            ACQUISITION SERVICES.  The term “Acquisition
Services” means those services provided by Altisource, Altisource’s Affiliates,
or referral brokers that facilitate Residential in the acquisition of REO
properties.

 

2.2.                            BULK PURCHASE.  The term “Bulk Purchase” means
the purchase of more than 50 (fifty) assets in a single transaction from the
same seller or seller group.

 

2.3.                            CONTRACT DATE.  The term “Contract Date” means
December 21, 2012.

 

2.4.                            EFFECTIVE DATE.  The term “Effective Date” means
December 21, 2012.

 

2.5.                            MLS.  The term “MLS” means Multiple Listing
Service.

 

2.6.                            MSA.  The term “MSA” has the meaning ascribed to
in Section 2.

 

2.7.                            NON-BULK PURCHASE.  The term “Non-Bulk Purchase”
means the purchase of 50 (fifty) assets or less in a single transaction from the
same seller or seller group.

 

2.8.                            PERFORMANCE STANDARD.  The term “Performance
Standard” means any quality standards, service level requirements,
specifications and acceptance criteria as may be identified in an SOW.

 

2.9.                            RENTAL PROPERTY.  The term “Rental Property”
means the real property owned by Residential which is active in Residential’s
rental property program, indicated by an active status in the Propertyware
system.

 

2.10.                    REO PROPERTIES.  The term “REO Properties” means real
properties owned by Residential but not active in Residential’s rental program.

 

2.11.                     SALES SUPPORT SERVICES.  The term “Sales Support
Services” means those services provided by Altisource, Altisource’s Affiliates,
or referral brokers that facilitate Residential in the marketing and sale of REO
properties or other properties owned by Residential.

 

2.12.                     SERVICES.  The term “Services” means the Acquisition
and Sales Support Services.

 

2.13.                     SERVICES LETTER.  The term “Services Letter” has the
meaning ascribed to in Section 1.

 

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Exhibit 1 as of the Contract Date.

 

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

Execution Copy

 

(T-3749)

Confidential

 

1

--------------------------------------------------------------------------------


 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

 

 

Date: December 21, 2012

 

Date: December 21, 2012

 

2

--------------------------------------------------------------------------------


 

[g302991le17i001.jpg]

 

STATEMENT OF WORK

(INSURANCE SERVICES)

 

SERVICES LETTER - SCHEDULE A-6

 

This Statement of Work (Insurance Services) (the “SOW”) is made by and between
ALTISOURCE SOLUTIONS S.À R.L., a Luxembourg private limited liability company
(“Altisource”) and ALTISOURCE RESIDENTIAL CORPORATION, a Maryland corporation
(“Residential”, and together with Altisource, the “Parties” and each
individually, a “Party”), and is dated as of December 21, 2012.

 

RECITAL

 

WHEREAS, Residential desires to receive, and Altisource is willing to provide,
or cause to be provided, certain Services pursuant to the terms and conditions
set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties agree as follows:

 

1.                                      INTEGRATION WITH SERVICES LETTER.

 

This SOW is attached to, and incorporated into, that certain Services Letter,
dated as of December 21, 2012, from Altisource to Residential (the “Services
Letter”) as Schedule A-6 to the Services Letter.  Neither the Services Letter
nor this SOW shall be construed or interpreted without the other.

 

2.                                      GOVERNED BY MASTER SERVICES AGREEMENT.

 

This SOW is governed by that certain Master Services Agreement by and between
Altisource and Residential and dated as of December 21, 2012 (the “MSA”), the
terms of which are hereby incorporated  by this reference.  This SOW shall not
be construed or interpreted without the MSA.

 

3.                                      DEFINED TERMS.

 

Definitions of certain capitalized terms used in this SOW are contained in
Exhibit 1 to this SOW, attached hereto and incorporated herein by this
reference.  Any capitalized term not defined in this SOW, including any exhibits
to this SOW, shall have the meaning given that term in the MSA.

 

4.                                      SERVICES.

 

4.1.                            PROVISION OF INSURANCE SERVICES.  Subject to the
terms and conditions of the MSA, Altisource shall provide, or cause to be
provided, to Residential and any of Residential’s Affiliates, with regard to all
properties owned or serving as collateral for loans owned by Residential, the
following Insurance Services:

 

4.2.                            TITLE SERVICES.  For all sales of real property
by Residential or acquisitions of real property by Residential, Altisource will
provide the following title services, unless otherwise required by the
applicable contract governing that transaction:

 

(a)                                 Provide REO title searches;

(b)                                 Provide preliminary title reports and
commitments;

(c)                                  Review preliminary title commitment and
grade title report to reflect title issues, if any;

(d)                                 Clear title issues which might potentially
delay asset disposition and perform title curative work throughout the property
marketing and closing processes; and

(e)                                  Issue owner’s and lender’s title insurance
commitments and policies, including endorsements and short form policies as well
as mortgage modification guarantees and other forms of title insurance.

 

4.3.                            SETTLEMENT SERVICES.  For all sales or
acquisitions involving REO Properties, Altisource will provide closing, escrow
and settlement services (for buyer, seller or both as applicable for each
transaction) including, but not limited to:

 

(a)                                 Serve as closing agent for all contracts for
the purchase or sale of REO Properties by Residential, unless otherwise required
by the applicable contract governing that transaction, and, in that capacity,
manage and coordinate the close of escrow, including timely disbursement of
seller’s proceeds; and

 

Execution Copy

 

(T-3750)

Confidential

 

1

--------------------------------------------------------------------------------


 

(b)                                 Prepare and review closing documentation,
including preparation of the deed where permitted by law, review of the HUD-1
statement and all other documents required for closing.

 

4.4.                            PROGRAM MANAGEMENT SERVICES.  Altisource will
provide Program Management Services related to the design, development and
placement of a corporate insurance program through licensed intermediaries with
qualified insurers for Residential’s property and casualty insurance needs, as
illustrated by the specimen insurance program report shown immediately below.

 

Schedule A

Specimen Insurance Program

 

#

 

Description

 

Effective

 

Expiration

 

Premium*

 

Policy Number

 

Carrier

 

Financial
Strength Rating

 

Issuer Credit Rating

 

Limits

 

Deductibles

 

1

 

Errors & Omissions (incl Cred. Coll.)

 

 

 

 

 

 

 

 

 

 

 

A+/stable

 

aa/stable

 

$

10,000,000

 

$

100,000

 

2

 

Fiduciary

 

 

 

 

 

 

 

 

 

 

 

A+/stable

 

aa-/positive

 

$

3,000,000

 

$

10,000

 

3

 

Special Crime

 

 

 

 

 

 

 

 

 

 

 

A/stable

 

a/stable

 

$

10,000,000

 

$

—

 

4

 

Directors & Officers

 

 

 

 

 

 

 

 

 

 

 

A/stable

 

a/stable / a+/stable

 

$

10,000,000

 

$100k/$250k/$75k

 

5

 

Crime (3 year pol w/equal ann. install)

 

 

 

 

 

 

 

 

 

 

 

A+/stable

 

aa-/stable

 

$

10,000,000

 

$

25,000

 

6

 

Package (Property & General Liability)

 

 

 

 

 

 

 

 

 

 

 

A++/stable

 

aa+/stable

 

[$ MM] per occurrence

 

$

—

 

7

 

Business Auto

 

 

 

 

 

 

 

 

 

 

 

A++/stable

 

aa+/stable

 

$

1,000,000

 

$1,000 Comp/Collision

 

8

 

Workers’ Compensation

 

 

 

 

 

 

 

 

 

 

 

A++/stable

 

aa+/stable

 

$1,000,000 EL Limit

 

$

—

 

9

 

Foreign Package

 

 

 

 

 

 

 

 

 

 

 

A/stable

 

a/stable

 

Various

 

Various

 

10

 

Umbrella Liability

 

 

 

 

 

 

 

 

 

 

 

A/stable

 

a/stable

 

$

25,000,000

 

$

10,000

 

 

--------------------------------------------------------------------------------

*includes taxes and fees

 

Altisource will ensure that all Program Management Services provided are in
accordance with Residential’s guidelines and meet regulatory requirements.  As
part of the Program Management Services, Altisource will provide:

 

4.4.1.                  SPECIALTY PROPERTY INSURANCE SERVICES.

 

Altisource will coordinate, manage, structure, and generally administer all
aspects of Residential’s specialty property insurance program, including hazard
insurance, wind insurance, flood insurance and liability insurance relating to 
Rental Properties and REO Properties, both residential and commercial, as may be
required.

 

4.4.2.                  STANDARD PROPERTY AND CASUALTY INSURANCE SERVICES
(INCLUDING SURETY BONDING AND E&O INSURANCE)

 

Altisource will manage, arrange, structure, coordinate and review all insurance
coverage required by Residential as notified by Residential from time to time
including:

 

(a)                                 Property insurance for owned or leased
properties;

 

(b)                                 Workers Compensation;

 

(c)                                  Surety Bonds; and

 

(d)                                 E&O insurance.

 

4.4.3.                  CLAIMS MANAGEMENT AND LOSS MITIGATION SERVICES.

 

Altisource will provide Residential with claims management and loss mitigation
services including, but not limited to:

 

(a)                                 Monitoring claims filed with insurers;

 

(b)                                 Providing data and information to
underwriters, brokers and insurance regulators, as required; and

 

(c)                                  Providing services necessary for filing
claims against mortgage insurers when Residential is the servicer of defaulted
borrowers with private mortgage insurance.

 

4.4.4.                  OTHER INSURANCE SERVICES

 

Altisource will provide other insurance services as requested by Residential
from time to time including direct marketing and targeted outreach to loan
accounts serviced by Residential in order to offer insurance products and
services.

 

2

--------------------------------------------------------------------------------


 

5.                                      FEES.

 

Altisource shall charge, and Residential agrees to pay, the Fee for the
Insurance Services as set forth on that certain Insurance Services Fee Schedule,
which is attached to the Fee Letter as Schedule B-6.

 

3

--------------------------------------------------------------------------------


 

6.                                      SPECIAL PROVISIONS.

 

6.1.                            AFFILIATES.  Altisource is not a licensed
insurance provider and does not provide licensed insurance services.  Where
required by applicable law, Altisource will designate one of its licensed
Affiliates or a third party licensed insurance provider, at Altisource’s sole
discretion, to provide any Services under this SOW constituting licensed
insurance services.  In certain cases, Altisource will engage other licensed
title entities and attorneys as a sub-servicer, as applicable to provide
required services.

 

7.                                      INTERPRETATION.

 

7.1.                            CONTROLLING PROVISIONS.  Notwithstanding
anything set forth in the MSA to the contrary, the Parties agree that the
following provisions shall, in connection with Services provided pursuant to
this SOW, either are (i) in addition to the terms of the MSA; or (ii) to the
extent that this SOW is inconsistent with the terms of the MSA, then the terms
of the MSA shall control to the extent of any conflict, unless noted below:

 

NONE

 

All other terms and conditions as set forth in the MSA shall remain in full
force and effect.

 

7.2.                            CROSS-REFERENCES.  Except for this Section 7 and
any other instance which refers to a specific Section of the SOW or the
Exhibit(s), all references to the SOW are deemed to refer to the SOW as
supplemented by the Exhibit(s).

 

8.                                      COUNTERPARTS, ELECTRONIC SIGNATURES.

 

This SOW may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which shall
together constitute one and the same SOW. This SOW may be executed by providing
an electronic signature under the terms of the Electronic Signatures Act, 15
U.S.C. § 7001 et. seq., and may not be denied legal effect solely because it is
in electronic form or permits the completion of the business transaction
referenced herein electronically instead of in person.

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the Contract Date.

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

Date: December 21, 2012

 

Date: December 21, 2012

 

4

--------------------------------------------------------------------------------


 

[g302991le17i001.jpg]

 

STATEMENT OF WORK

 

EXHIBIT 1

(DEFINITIONS)

 

1.                                      INTEGRATION WITH SOW.

 

This “Exhibit 1” (“Exhibit 1”) is attached to, and incorporated into, that
certain Statement of Work (Insurance Services), dated as of December 21, 2012,
by and between Altisource Solutions S.á r.l. (“Altisource”) and Altisource
Residential Corporation, a Maryland corporation (“Residential”) (the “SOW”). 
Neither the SOW nor this Exhibit 1 shall be construed or interpreted without the
other.

 

2.                                      DEFINITIONS.

 

For purposes of the SOW, the following defined terms shall have the meanings set
forth in this Section.  Unless otherwise defined in this SOW, capitalized terms
used herein shall have the meanings ascribed to them in the MSA.

 

2.1.                            CONTRACT DATE.  The term “Contract Date” means
December 21, 2012.

 

2.2.                            EFFECTIVE DATE.  The term “Effective Date” means
December 21, 2012.

 

2.3.                            MSA.  The term “MSA” has the meaning ascribed to
in Section 2 of the SOW.

 

2.1.                            RENTAL PROPERTY.  The term “Rental Property”
means the real property owned by Residential which is active in Residential’s
rental property program, indicated by an active status in the Propertyware
system.

 

2.2.                            REO PROPERTIES.  The term “REO Properties” means
real properties owned by Residential but not active in Residential’s rental
program.

 

2.3.                            SERVICES.  The term “Services” means the
Insurance Services.

 

2.4.                            SERVICES LETTER.  The term “Services Letter” has
the meaning ascribed to in Section 1 of the SOW.

 

2.5.                            TRUSTEE SALE GUARANTEE (TSG).  The terms
“Trustee Sale Guarantee” and “TSG” are interchangeable and mean a title
guarantee issued at the start of foreclosure.

 

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}

 

Execution Copy

 

(T-3750)

Confidential

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Exhibit 1 as of the Contract Date.

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

Date: December 21, 2012

 

Date: December 21, 2012

 

2

--------------------------------------------------------------------------------


 

[g302991le19i001.jpg]

 

STATEMENT OF WORK

(LEASING AND PROPERTY MANAGEMENT SERVICES)

 

SERVICES LETTER - SCHEDULE A-7

 

This Statement of Work (Leasing and Property Management Services) (this “SOW”)
is made by and between ALTISOURCE SOLUTIONS S.À R.L., a Luxembourg private
limited liability company (“Altisource”) and ALTISOURCE RESIDENTIAL CORPORATION,
a Maryland corporation (“Residential”, and together with Altisource, the
“Parties” and each individually, a “Party”), and is dated as of December 21,
2012.

 

RECITAL

 

WHEREAS, Residential desires to receive, and Altisource is willing to provide,
or cause to be provided, certain Services pursuant to the terms and conditions
set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties agree as follows:

 

1.                                      INTEGRATION WITH SERVICES LETTER.

 

This SOW is attached to, and incorporated into, that certain Services Letter,
dated as of December 21, 2012, from Altisource to Residential (the “Services
Letter”) as Schedule A-7 to the Services Letter.  Neither the Services Letter
nor this SOW shall be construed or interpreted without the other.

 

2.                                      GOVERNED BY MASTER SERVICES AGREEMENT.

 

This SOW is governed by that certain Master Services Agreement by and between
Altisource and Residential and dated as of December 21, 2012 (the “MSA”), the
terms of which are hereby incorporated  by this reference.  This SOW shall not
be construed or interpreted without the MSA.

 

3.                                      DEFINED TERMS.

 

Definitions of certain capitalized terms used in this SOW are contained in
Exhibit 1 to this SOW, attached hereto and incorporated herein by this
reference.  Any capitalized term not defined in this SOW, including any exhibits
to this SOW, shall have the meaning given that term in the MSA.

 

4.                                      SERVICES.

 

4.1.                            PROVISION OF LEASING AND PROPERTY MANAGEMENT
SERVICES.  Subject to the terms and conditions of the MSA, Altisource shall
provide, or cause to be provided, to Residential and any of Residential’s
Affiliates, the Leasing and Property Management Services with regard to Rental
Properties owned by Residential.

 

4.2.                            LEASING SERVICES.

 

4.2.1.                  MARKET RENTAL PROPERTY. Altisource will generate leads
for qualified Tenants, which may include development and placement of
appropriate advertising on the online marketing site, internet listing services
and other online outlets, as well as placement of physical marketing signs on
the Rental Property and surrounding area as appropriate.

 

4.2.2.                  SHOW RENTAL PROPERTY.  Altisource will respond to
inquiries from prospective Tenants and show the Rental Property as required to
generate applications from interested prospective Tenants.

 

4.2.3.                  QUALIFY TENANT.  Altisource will process Tenant rental
applications and background checks and analyze results versus
Residential-approved Tenant Qualifications to qualify Tenants to lease Rental
Property.

 

4.2.4.                  LEASE PROPERTY.  Based on results of qualifying the
Tenant, Altisource will accept or deny Tenant’s application for housing,
consistent with local, state and federal regulations; provide appropriate lease
documents and addenda; negotiate on behalf of Residential as to required rent
amount, acceptance of pets or any other conditions as may exist; execute the
lease with Tenant; and collect security deposit and first month’s rent. 
Altisource will also negotiate with Tenant to renew Tenant’s lease for an
additional term.

 

4.2.5.                  COORDINATE MOVE-IN.  Altisource will coordinate move-in
date with accepted Tenants to minimize vacant time, providing appropriate
standard property and local information as necessary to facilitate smooth
transition.  Altisource will perform a walk-through of the Rental Property with
the Tenant to confirm

 

Execution Copy

 

(T-3751)

Confidential

 

1

--------------------------------------------------------------------------------


 

condition of the Rental Property for the security deposit, hand—over the keys,
and confirm acceptance and understanding of the lease and any stipulations.

 

4.2.6.                  MANAGE SECURITY DEPOSIT.  Altisource will accept,
deposit, record, manage, report and disburse Tenant’s security deposits as
required by applicable law and regulation.

 

4.2.7.                  PERFORM MOVE-OUT INSPECTION.  Altisource will coordinate
with Tenant to perform move-out inspection of the Rental Property to assess
physical condition of the Rental Property and identify appropriate fees to
deduct from the security deposit to repair any Tenant-caused damage in excess of
normal wear and tear.  Altisource will collect keys from Tenant and remit
balance of the Tenant security deposit within locally required timelines, not to
exceed thirty (30) days.

 

4.3.                            PROPERTY MANAGEMENT SERVICES.

 

4.3.1.                  COLLECT RENT.  Altisource will utilize appropriate
technology to accept monthly payment of rent by Tenant, as well as other fees
and expenses due from Tenant.  Altisource will collect rent and assess late fees
in accordance with approved policies and consistent with local, state and
federal guidelines.

 

4.3.2.                  MANAGE EVICTIONS.  In the event of non-payment of rent
by Tenant, Altisource will serve notice and manage Tenant eviction processes as
required and in accordance with applicable local, state and federal regulations.

 

4.3.3.                  RESPOND TO TENANT INQUIRIES.  Altisource will receive
and respond to Tenant inquiries as appropriate through an online Tenant portal
and/or call center 24 hours per day, 7 days per week for emergencies and 8:30 am
to 7:00 pm, local property time, Monday through Friday for non-emergencies. 
Response times will vary based on the nature and urgency of the Tenant request.

 

4.3.4.                  MAINTAIN PROPERTY.  Altisource will maintain Rental
Property in good repair, according to a Residential approved Preventative
Maintenance Plan, and respond to Tenant repair requests according to the
Residential approved Preventative Maintenance Plan on a timely basis per target
resolution timelines.  Altisource will make reasonable commercial efforts to
minimize total overall cost of maintaining Rental Property based on Residential
Customer Design Specifications and Delegated Authority Matrix for approval of
repairs.  In the event estimated repairs exceed pre-authorized amounts per the
Delegated Authority Matrix, Altisource will follow the Defined Escalation
Process for approval.

 

4.3.5.                  PERFORM ROUTINE MAINTENANCE.  Altisource will perform
routine maintenance as defined by Residential, to include bi-annual maintenance
of Heating Ventilation and Air Conditioning (HVAC) systems as well as bi-annual
quality assurance checks to assess the physical condition of the Rental Property
and identify any significant unreported repairs or deferred maintenance issues.

 

4.3.6.                  MANAGE UNIT TURNOVER.  Upon Notice of Intent to Vacate
by Tenant, or vacancy due to eviction, Altisource will define an appropriate
scope of work for unit turnover, including long term capital improvements,
deferred maintenance items, repair of Tenant damage and other items as
appropriate to return the Rental Property to a marketable condition similar to
the start of the prior lease.  Upon Tenant move-out, Altisource will perform
Unit Turnover maintenance as quickly as possible based on the scope of work to
minimize time Rental Property is unavailable for occupancy.

 

5.                                      FEES.

 

Altisource shall charge, and Residential agrees to pay, the Fee for the Leasing
and Property Management Services as set forth on that certain Leasing and
Property Management Services Fee Schedule, which is attached to the Fee Letter
as Schedule B-7.

 

6.                                      SPECIAL PROVISIONS.

 

AFFILIATES.  Altisource is not a licensed real estate broker and does not
provide real estate brokerage services.  Where required by applicable law,
Altisource will designate a licensed real estate broker, regardless of whether
that broker is an Affiliate of Altisource, at Altisource’s sole discretion, to
provide any Services under this SOW constituting real estate brokerage services.

 

7.                                      INTERPRETATION.

 

7.1.                            CONTROLLING PROVISIONS. Notwithstanding anything
set forth in the MSA to the contrary, the Parties agree that the following
provisions shall, in connection with Services provided pursuant to this SOW,
either are (i) in addition to the terms of the MSA; or (ii) to the extent that
this SOW is inconsistent with the terms of the MSA, then the terms of the MSA
shall control to the extent of any conflict, unless noted below:

 

2

--------------------------------------------------------------------------------


 

NONE

 

All other terms and conditions as set forth in the MSA shall remain in full
force and effect.

 

7.2.                            CROSS-REFERENCES. Except for this Section 7 and
any other instance which refers to a specific Section of the SOW or the
Exhibit(s), all references to the SOW are deemed to refer to the SOW as
supplemented by the Exhibit(s).

 

8.                                      COUNTERPARTS, ELECTRONIC SIGNATURES.

 

This Fee Schedule may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all of which
shall together constitute one and the same SOW. This Fee Schedule may be
executed by providing an electronic signature under the terms of the Electronic
Signatures Act, 15 U.S.C. § 7001 et. seq., and may not be denied legal effect
solely because it is in electronic form or permits the completion of the
business transaction referenced herein electronically instead of in person.

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the Contract Date.

 

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

Date: December 21, 2012

 

Date: December 21, 2012

 

3

--------------------------------------------------------------------------------


 

[g302991le19i001.jpg]

 

STATEMENT OF WORK

 

EXHIBIT 1

(DEFINITIONS)

 

1.                                      INTEGRATION WITH SOW.

 

This “Exhibit 1” (“Exhibit 1”) is attached to, and incorporated into, that
certain Statement of Work (Leasing and Property Management Services), dated as
of December 21, 2012, by and between Altisource Solutions S.á r.l.
(“Altisource”) and Altisource Residential Corporation, a Maryland corporation
(“Residential”) (the “SOW”).  Neither the SOW nor this Exhibit 1 shall be
construed or interpreted without the other.

 

2.                                      DEFINITIONS.

 

For purposes of the SOW, the following defined terms shall have the meanings set
forth in this Section.  Unless otherwise defined in this SOW, capitalized terms
used herein shall have the meanings ascribed to them in the MSA.

 

2.1.                            CONTRACT DATE.  The term “Contract Date” means
December 21, 2012.

 

2.2.                            CUSTOMER DESIGN SPECIFICATIONS.  The term
“Customer Design Specifications” means the Residential defined and maintained
standard specifications of key materials, fixtures and finishes to be used in
the renovation of properties.  Modifications to the Customer Design
Specifications will only affect properties with renovation work commencing after
Residential notifies Altisource of such modifications.

 

2.3.                            CUSTOMER FINISHED PROPERTY CRITERIA.  The term
“Customer Finished Property Criteria” means the Residential defined and
maintained minimum acceptable criteria for all finished renovated properties.
Modifications to the Customer Finished Property Criteria will only affect
properties with renovation work commencing after Residential notifies Altisource
of such modifications.

 

2.4.                            DEFINED ESCALATION PROCESS.  The term “Defined
Escalation Process” means the process establishing the level of approval
required for renovation and repair costs exceeding pre-approved limits.

 

2.5.                            DELEGATED AUTHORITY MATRIX.  The term “Delegated
Authority Matrix” means the matrix establishing the authorized amounts for
renovation and repair costs as well as an escalation process for approvals
exceeding authorized amounts.

 

2.6.                            EFFECTIVE DATE.  The term “Effective Date” means
December 21, 2012.

 

2.7.                            MSA.  The term “MSA” has the meaning ascribed to
in Section 2.

 

2.8.                            NOTICE OF INTENT TO VACATE.  The term “Notice of
Intent to Vacate” refers to a formal document with which a Tenant notifies
Altisource of their intent to not renew their lease and vacate the Rental
Property upon expiration of the lease.

 

2.9.                            PREVENTATIVE MAINTENANCE PLAN.  The term
“Preventative Maintenance Plan” means the plan establishing preventative
maintenance guidelines for Rental Properties.

 

2.10.                     RENTAL PROPERTY.  The term “Rental Property” means the
real property owned by Residential which is active in Residential’s rental
property program, indicated by an active status in the Propertyware system.

 

2.11.                     SERVICES.  The term “Services” means the Leasing and
Property Management Services.

 

2.12.                     SERVICES LETTER.  The term “Services Letter” has the
meaning ascribed to in Section 1.

 

2.13.                     TENANT.  The term “Tenant” means a person with a bona
fide lease who occupies a Residential Rental Property.

 

2.14.                     TENANT QUALIFICATIONS.  The term “Tenant
Qualifications” means the criteria approved by Residential to qualify potential
Tenants to lease Residential Rental Property.

 

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}

 

Execution Copy

 

(T-3751)

Confidential

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Exhibit 1 as of the Contract Date.

 

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

Date: December 21, 2012

 

Date: December 21, 2012

 

2

--------------------------------------------------------------------------------


 

Altisource Residential

 

Re:  Fee Letter

 

Ladies and Gentlemen:

 

Reference is made to the Master Services Agreement dated December 21, 2012, as
amended, modified or supplemented from time to time (the “MSA”), by and between
Altisource Solutions S.àr.l. (“Altisource”) and Altisource Residential
Corporation (“Residential”).  This letter constitutes a Fee Letter as
contemplated in Section 4.1 of the MSA.

 

As compensation for each Service, as set forth in that separate Services Letter
between Altisource and Residential of even date herewith (the “Services
Letter”), Residential agrees to pay Altisource the corresponding amount set
forth in Schedules B-1 to B-7 (collectively, “Schedule B”) hereto, respectively,
in accordance with the terms and provisions of the MSA, the Services Letter and
Schedule B, as applicable.

 

Altisource and Residential each agree that neither will disclose this Fee Letter
or the concerns hereof, except (a) to the extent necessary to comply with the
law or any legal process or the requirements of any governmental authority or of
any securities exchange on which securities of the disclosing party or any
affiliate of the disclosing party are listed or traded, (b) as part of normal
reporting or review procedures to governmental authorities, and (c) in order to
enforce our respective rights under the MSA in a legal proceeding.

 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning the enclosed copy of this letter.

 

 

Very truly yours,

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

By

/s/ William B. Shepro

 

Name:

William B. Shepro

 

Title:

Manager

 

ALTISOURCE RESIDENTIAL CORPORATION

 

By

/s/ Ashish Pandey

 

Name:

Ashish Pandey

 

Title:

Chief Executive Officer

 

 

Execution Copy

 

(T-3744)

Confidential

 

1

--------------------------------------------------------------------------------


 

FEE SCHEDULE

(ASSET MANAGEMENT SERVICES)

 

FEE LETTER - SCHEDULE B-1

 

This Fee Schedule (Asset Management Services) (the “Fee Schedule”) is made by
and between ALTISOURCE SOLUTIONS S.À R.L., a Luxembourg private limited
liability company (“Altisource”) and ALTISOURCE RESIDENTIAL CORPORATION, a
Maryland corporation (“Residential”, and together with Altisource, the “Parties”
and each individually, a “Party”), and is dated as of December 21, 2012.

 

RECITAL

 

WHEREAS,  Residential desires to receive, and Altisource is willing to provide,
or cause to be provided, certain Services pursuant to the terms and conditions
set forth in that certain Services Letter, dated as of December 21, 2012, from
Altisource to Residential (the “Services Letter”); and

 

WHEREAS, this Fee Schedule sets forth the compensation due Altisource by
Residential specifically for the Services Altisource provides Residential in
accordance with that certain Statement of Work (Asset Management Services),
dated as of December 21, 2012, by and between Altisource and Residential, which
is attached to the Services Letter as Schedule A-1 (the “Asset Management SOW”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties agree as follows:

 

1.                                      INTEGRATION WITH FEE LETTER.

 

This Fee Schedule is attached to, and incorporated into, that certain Fee
Letter, dated as of December 21, 2012, from Altisource to Residential (the “Fee
Letter”) as Schedule B-1 to the Fee Letter.  Neither the Fee Letter nor this Fee
Schedule shall be construed or interpreted without the other.

 

2.                                      GOVERNED BY MASTER SERVICES AGREEMENT.

 

This Fee Schedule is governed by that certain Master Services Agreement by and
between Altisource and Residential and dated as of December 21, 2012 (the
“MSA”), the terms of which are hereby incorporated by this reference.  This Fee
Letter shall not be construed or interpreted without the MSA.

 

3.                                      DEFINED TERMS.

 

Any capitalized term not defined in this Fee Schedule shall have the meaning
given that term in the MSA, the Asset Management SOW or the Fee Letter, as
applicable.

 

4.                                      FEES.

 

4.1.                            FEE AMOUNT.  Altisource shall charge, and
Residential agrees to pay, as compensation for the Asset Management Services as
set forth in the Asset Management SOW, fees as defined below.

 

4.1.1.                  ASSET MANAGEMENT SERVICES FEE.  Residential will pay
equal to the greater of: (i) *; or (ii) *.  Residential will pay this fee to
Altisource at the closing of the sale of the applicable real property by
authorizing the closing agent to deduct this Fee from the seller’s proceeds on
the HUD-1 settlement statement. This Asset Management Services Fee is separate
and exclusive of fees due under other SOWs.

 

4.1.2.                  PROPERTY TAX MANAGEMENT SERVICES FEE.  In addition to
the Asset Management Services Fee set forth in Section 4.1.1 above, Altisource
shall also charge, and Residential agrees to pay, as compensation for the
Property Tax Management Services as set forth in the Asset Management SOW, a fee
equal to *, as well as a fee equal to *.

 

4.1.3.                  PRE-RENTAL EVICTION SERVICES FEE.  Altisource shall
charge, and Residential agrees to pay, as compensation for the Eviction Services
as set forth in the Asset Management SOW, a * fee of * to manage the Eviction
Services for occupied REO Properties that then become Rental Properties.  *.

 

4.2.                        AFFILIATE INVOICING.  In addition to Altisource’s
rights under the MSA, Altisource reserves the right, and Residential
acknowledges and agrees, that:

 

(a)                                 Altisource may, at its sole discretion,
invoice all such fees and charges from the particular Affiliate providing the
services under the Asset Management SOW; and

 

--------------------------------------------------------------------------------

* Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.

 

Execution Copy

 

(T-3752)

Confidential

 

1

--------------------------------------------------------------------------------


 

(b)                                 All such amounts will be payable by
Residential to the invoicing Affiliate.

 

5.                                      COUNTERPARTS, ELECTRONIC SIGNATURES.

 

This Fee Letter may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all of which
shall together constitute one and the same Fee Letter. This Fee Letter may be
executed by providing an electronic signature under the terms of the Electronic
Signatures Act, 15 U.S.C. § 7001 et. seq., and may not be denied legal effect
solely because it is in electronic form or permits the completion of the
business transaction referenced herein electronically instead of in person.

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the Contract Date.

 

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

 

 

Date:

December 21, 2012

 

Date:

December 21, 2012

 

2

--------------------------------------------------------------------------------


 

GRAPHIC [g302991le25i001.jpg]

 

FEE SCHEDULE

(RENOVATION SERVICES)

 

FEE LETTER - SCHEDULE B-2

 

This Fee Schedule (Renovation Services) (the “Fee Schedule”) is made by and
between ALTISOURCE SOLUTIONS S.À R.L., a Luxembourg private limited liability
company (“Altisource”) and ALTISOURCE RESIDENTIAL CORPORATION, a Maryland
corporation (“Residential”, and together with Altisource, the “Parties” and each
individually, a “Party”), and is dated as of December 21, 2012.

 

RECITAL

 

WHEREAS, Residential desires to receive, and Altisource is willing to provide,
or cause to be provided, certain Services pursuant to the terms and conditions
set forth in that certain Services Letter, dated as of December 21, 2012, from
Altisource to Residential (the “Services Letter”); and

 

WHEREAS, this Fee Schedule sets forth the compensation due Altisource by
Residential specifically for the Services Altisource provides Residential in
accordance with that certain Statement of Work (Renovation Services), dated as
of December 21, 2012, by and between Altisource and Residential, which is
attached to the Services Letter as Schedule A-2 (the “Renovation SOW”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties agree as follows:

 

1.                                      INTEGRATION WITH FEE LETTER.

 

This Fee Schedule is attached to, and incorporated into, that certain Fee
Letter, dated as of December 21, 2012, from Altisource to Residential (the “Fee
Letter”) as Schedule B-2 to the Fee Letter.  Neither the Fee Letter nor this Fee
Schedule shall be construed or interpreted without the other.

 

2.                                      GOVERNED BY MASTER SERVICES AGREEMENT.

 

This Fee Schedule is governed by that certain Master Services Agreement by and
between Altisource and Residential and dated as of December 21, 2012 (the
“MSA”), the terms of which are hereby incorporated by this reference.  This Fee
Letter shall not be construed or interpreted without the MSA.

 

3.                                      DEFINED TERMS.

 

Any capitalized term not defined in this Fee Schedule shall have the meaning
given that term in the MSA, the Asset Management SOW or the Fee Letter, as
applicable.

 

4.                                      FEES.

 

4.1.                            FEE AMOUNT.  Altisource shall charge, and
Residential agrees to pay, as compensation for the Renovation Services as set
forth in the Renovation SOW, fees as defined below.

 

4.1.1.                  INITIAL SCREENING ASSESSMENT.  * per Assessment.

 

4.1.2.                  RENOVATION ESTIMATE ASSESSMENT.  * per Assessment in
addition to *.

 

4.1.3.                  PROPERTY ONBOARDING ASSESSMENT.  * per Assessment.

 

4.1.4.                  PROPERTY RENOVATION SERVICES.  A Renovation Management
fee of * will be charged for the completion of the Property Renovation Services.
The Renovation Management fee will be payable on the Turnover to Leasing.

 

4.2.                        AFFILIATE INVOICING. In addition to Altisource’s
rights under the MSA, Altisource reserves the right, and Residential
acknowledges and agrees, that:

 

(a)                                 Altisource may, at its sole discretion,
invoice all such fees and charges from the particular Affiliate providing the
services under the Renovation SOW; and

 

(b)                                 All such amounts will be payable by
Residential to the invoicing Affiliate.

 

--------------------------------------------------------------------------------

* Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.

 

Execution Copy

 

(T-3753)

Confidential

 

1

--------------------------------------------------------------------------------


 

4.3.                            PAYMENT.

 

4.3.1.                  RENOVATION RESERVE FUND.  Altisource will establish a
Renovation Reserve Fund.  The Renovation Reserve Fund will be used to pay for
all forecast property assessment and renovation fees and expenses under the
Final Scope of Work.  Residential will maintain a minimum balance in the
Renovation Reserve Fund sufficient to pay 110% of all forecast renovation and
assessment fees and expenses each month based on new property volumes and
financial model estimates.  Residential will remit to Altisource by wire
transfer sufficient funds to resolve any Renovation Reserve Fund deficit in
monthly forecast expenses on the first business day of each month.  Altisource
will remit to Residential by wire transfer sufficient funds to resolve any
Renovation Reserve Fund surplus in monthly forecast expenses on the first
business day of each month.

 

4.3.2.                  DEDUCTION FROM RENOVATION RESERVE FUND.  Residential
hereby grants Altisource the authority to deduct from the Renovation Reserve
Fund amounts needed for:

 

(a)                                 Standard Renovation Services fees;

 

(b)                                 Altisource’s out-of-pocket expenses for all
materials, contractor fees and other expenses, including Change Orders,
Altisource incurs under the Final Scope of Work; and

 

(c)                                  Altisource’s out-of-pocket expenses
incurred by permit and inspection fees, including required permits, third party
inspections and other expenses related to the renovation that are necessary to
renovate the property within the time frame under the Final Scope of Work.

 

4.3.3.                  ACCOUNTING.  Altisource will provide to Residential a
detailed monthly accounting of funds received and disbursed from the Renovation
Reserve Fund. Altisource will provide the accounting to Residential no later
than thirty (30) days after the end of each month.

 

5.                                      COUNTERPARTS, ELECTRONIC SIGNATURES.

 

This Fee Letter may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all of which
shall together constitute one and the same Fee Letter. This Fee Letter may be
executed by providing an electronic signature under the terms of the Electronic
Signatures Act, 15 U.S.C. § 7001 et. seq., and may not be denied legal effect
solely because it is in electronic form or permits the completion of the
business transaction referenced herein electronically instead of in person.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the Contract Date.

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

 

 

Date:

December 21, 2012

 

Date:

December 21, 2012

 

3

--------------------------------------------------------------------------------


 

[g302991le27i001.jpg]

 

FEE SCHEDULE

(PROPERTY PRESERVATION AND INSPECTION SERVICES)

 

FEE LETTER - SCHEDULE B-3

 

This Fee Schedule (PROPERTY PRESERVATION AND INSPECTION SERVICES) (the “Fee
Schedule”) is made by and between ALTISOURCE SOLUTIONS S.À R.L., a Luxembourg
private limited liability company (“Altisource”) and ALTISOURCE RESIDENTIAL
CORPORATION, a Maryland corporation (“Residential”, and together with
Altisource, the “Parties” and each individually, a “Party”), and is dated as of
December 21, 2012.

 

RECITAL

 

WHEREAS, Residential desires to receive, and Altisource is willing to provide,
or cause to be provided, certain Services pursuant to the terms and conditions
set forth in that certain Services Letter, dated as of December 21, 2012, from
Altisource to Residential (the “Services Letter”);

 

WHEREAS, this Fee Schedule sets forth the compensation due Altisource by
Residential specifically for the Services Altisource provides Residential in
accordance with that certain Statement of Work (Property Preservation and
Inspection Services), dated as of December 21, 2012, by and between Altisource
and Residential, which is attached to the Services Letter as Schedule A-3 (the
“Property Preservation and Inspection SOW”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties agree as follows:

 

1.                                      INTEGRATION WITH FEE LETTER.

 

This Fee Schedule is attached to, and incorporated into, that certain Fee
Letter, dated as of December 21, 2012, from Altisource to Residential (the “Fee
Letter”) as Schedule B-3 to the Fee Letter.  Neither the Fee Letter nor this Fee
Schedule shall be construed or interpreted without the other.

 

2.                                      GOVERNED BY MASTER SERVICES AGREEMENT.

 

This Fee Schedule is governed by that certain Master Services Agreement by and
between Altisource and Residential and dated as of December 21, 2012 (the
“MSA”), the terms of which are hereby incorporated by this reference.  This Fee
Letter shall not be construed or interpreted without the MSA.

 

3.                                      DEFINED TERMS.

 

Any capitalized term not defined in this Fee Schedule, including any exhibits to
this Fee Schedule, shall have the meaning given that term in either the MSA, the
Property Preservation and Inspection SOW or the Fee Letter.

 

4.                                      FEES.

 

4.1.                            FEE AMOUNT.  Altisource shall charge, and
Residential agrees to pay, as compensation for the Property Preservation and
Inspection Services, as set forth in the Property Preservation and Inspection
SOW, fees as defined below or quoted upon request.  All quotes for Property
Inspection Services and Property Preservation Services include *.

 

--------------------------------------------------------------------------------

* Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.

 

Execution Copy

 

 

(T-3754)

 

Confidential

 

1

--------------------------------------------------------------------------------


 

4.1.1.                  PROPERTY INSPECTION SERVICES.

 

Activity

 

Fee Per Activity

Occupancy Inspection

 

*

Initial REO Inspection

 

*

Monthly REO Inspection

 

*

Other Inspections

 

*

Vacant, Rental or Other Property Registration Service Charge

 

*

 

4.1.2.                  PROPERTY PRESERVATION SERVICES.

 

Activity

 

Fee Per Activity

Securing

 

 

Initial Securing with Approved Lock

 

*

Lock Change/Entry Lock/Securing

 

*

Lock Box

 

*

Padlock

 

*

Dead Bolt

 

*

Sliding Door Secure/Slider Lock

 

*

Window Lock

 

*

Patio Door

 

*

Boarding

 

 

Boarding Small Opening

 

*

Boarding Medium Opening

 

*

Boarding Large Opening

 

*

Boarding Sliding Glass or Double Door

 

*

Boarding Single Car Garage Door

 

*

Boarding Double Car Garage Door

 

*

Boarding (over 112 square feet)

 

*

Security Door with Hinges & Padlock/Hasp

 

*

Boarding Large Front Door

 

*

Winterization

 

 

Dry Winterization

 

*

Wet Winterization

 

*

De-Winterization

 

*

Winterization Re-check

 

*

Pump Out Water and Dry One-Time Only

 

*

Replace Sump Pump

 

*

Lawn Maintenance

 

 

Initial Grass Cut - Under 15,000 square feet

 

*

Initial Grass Cut - 15,001 square feet to 1 acre

 

*

Initial Grass Cut - Over 1 acre

 

*

 

--------------------------------------------------------------------------------

* Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

Re-Cut Grass - Under 15,000 square feet

 

*

Re-Cut Grass - 15,001 square feet to 1 acre

 

*

Re-Cut Grass - Over 1 acre

 

*

Snow Removal - Under 15,000 square feet

 

*

Snow Removal - 15,001 square feet to 1 acre

 

*

Snow Removal - Over 1 acre

 

*

Tree or Shrub Trimming

 

*

Tree Removal

 

*

Weed Removal

 

*

Exterior Dry Leaves Removal

 

*

Other Landscaping

 

*

Pool Maintenance

 

 

Clean and Cover Pool

 

*

Maintain Swimming Pool (including chemicals and hardware)

 

*

Repair Pool

 

*

Remove Pool

 

*

Debris and Hazard Removal

 

 

Debris Removal

 

*

Automobile Removal (per automobile)

 

*

Tire Removal (per tire)

 

*

Hazard Removal

 

*

Other Removal

 

*

Discoloration Remediation

 

 

Discoloration Remediation

 

*

Health and Life Safety Issue Remediation

 

 

Interior Repairs

 

*

Exterior Repairs

 

*

Structural Repairs

 

*

Roof Repairs

 

*

Other Life Safety Remediation

 

*

Miscellaneous Preservation Activities

 

 

Initial Janitorial Service

 

*

Monthly Sales Cleaning

 

*

Battery Replacement

 

*

Carbon Monoxide Detector Installation

 

*

Smoke Detector Installation

 

*

Combination Carbon Monoxide/ Smoke Detector Installation

 

*

Cash-for-Relocation and Eviction Services

 

 

Meet and Greet (form completion)

 

*

 

--------------------------------------------------------------------------------

* Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

Successful Completion of Cash-for-Relocation Negotiation

 

*

Eviction Hearing (vendor participation in court hearing)

 

*

Eviction Lockout

 

*

Cash-for-Redemption Services

 

 

Meet and Greet (form completion)

 

*

Successful Completion of Cash-for-Redemption Negotiation

 

*

Code Violation Management and Mitigation

 

 

Code Violation Management and Mitigation

 

*

Code Violation Fine Negotiation

 

*

Management of Utilities and HOA

 

 

Trip Charge if required to meet utility service provider at property

 

*

Utility Activation Service Charge (per utility)

 

*

Utility Payment (per invoice)

 

*

HOA Payment (per invoice)

 

*

Marketing Signs

 

 

Marketing Sign Installation

 

*

Remove Signage

 

*

 

4.2.                            CANCELLATION OF ORDERS.  Residential may cancel
a property preservation order at no charge provided that the property
preservation service was not an accepted contract order on the proprietary
platform.  Any cancelled contract order in the proprietary platform will be paid
in its entirety.  Altisource shall provide pictures showing work performed as
verification.

 

4.3.                           AFFILIATE INVOICING. In addition to Altisource’s
rights under the MSA, Altisource reserves the right, and Residential
acknowledges and agrees, that:

 

(a)                                 Altisource may, at its sole discretion,
invoice all such fees and charges from the particular Affiliate providing the
services under the Property Preservation and Inspection SOW; and

(b)                                 All such amounts will be payable by
Residential to the invoicing Affiliate.

 

5.                                      INTERPRETATION.

 

CONTROLLING PROVISIONS.  Notwithstanding anything set forth in the MSA to the
contrary, the Parties agree that the following provisions of this Fee Schedule
are either (i) in addition to the terms of the MSA; or (ii) to the extent that
this Fee Schedule is inconsistent with the terms of the MSA, then the terms of
the MSA shall control to the extent of any conflict, unless noted below:

 

SECTION 4.3 OF THIS FEE SCHEDULE SHALL SUPPLEMENT SECTIONS 2.6 AND 4.4 OF THE
MSA.

 

All other terms and conditions as set forth in the MSA shall remain in full
force and effect.

 

6.                                      COUNTERPARTS, ELECTRONIC SIGNATURES.

 

This Fee Schedule may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all of which
shall together constitute one and the same Fee Schedule. This Fee Schedule may
be executed by providing an electronic signature under the terms of the
Electronic Signatures Act, 15 U.S.C. § 7001 et. seq., and may not be denied
legal effect solely because it is in electronic form or permits the completion
of the business transaction referenced herein electronically instead of in
person.

 

--------------------------------------------------------------------------------

* Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the Contract Date.

 

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

 

 

Date:

December 21, 2012

 

Date:

December 21, 2012

 

5

--------------------------------------------------------------------------------


 

[g302991le29i001.jpg]

 

FEE SCHEDULE

(VALUATION SERVICES)

 

FEE LETTER - SCHEDULE B-4

 

This Fee Schedule (the “Fee Schedule”) is made by and between ALTISOURCE
SOLUTIONS S.À R.L., a Luxembourg private limited liability company
(“Altisource”) and ALTISOURCE RESIDENTIAL CORPORATION, a Maryland corporation
(“Residential”, and together with Altisource, the “Parties” and each
individually, a “Party”), and is dated as of December 21, 2012.

 

RECITAL

 

WHEREAS, Residential desires to receive, and Altisource is willing to provide,
or cause to be provided, certain Services pursuant to the terms and conditions
set forth in that certain Services Letter, dated as of December 21, 2012, from
Altisource to Residential (the “Services Letter”);

 

WHEREAS, this Fee Schedule sets forth the specific compensation due Altisource
by Residential as compensation for the Services Altisource provides Residential
in accordance with that certain Statement of Work (Valuation Services), dated as
of December 21, 2012, by and between Altisource and Residential, which is
attached to the Services Letter as Schedule A-4 (the “Valuation SOW”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties agree as follows:

 

1.                                      INTEGRATION WITH FEE LETTER.

 

This Fee Schedule is attached to, and incorporated into, that certain Fee
Letter, dated as of December 21, 2012, from Altisource to Residential (the “Fee
Letter”) as Schedule B-4 to the Fee Letter.  Neither the Fee Letter nor this Fee
Schedule shall be construed or interpreted without the other.

 

2.                                      GOVERNED BY MASTER SERVICES AGREEMENT.

 

This Fee Schedule is governed by that certain Master Services Agreement by and
between Altisource and Residential and dated as of December 21, 2012 (the
“MSA”), the terms of which are hereby incorporated  by this reference.  This Fee
Letter shall not be construed or interpreted without the MSA.

 

3.                                      DEFINED TERMS.

 

Any capitalized term not defined in this Fee Schedule shall have the meaning
given that term in either the MSA or the Valuation SOW.

 

4.                                      FEES.

 

4.1.                            FEE AMOUNT.  Altisource shall charge, and
Residential agrees to pay, as compensation for the Valuation Services, as set
forth in the Valuation SOW, Fees as defined below.

 

4.1.1.                                          PRE-DETERMINED FEES. 
Pre-determined fees are listed in Exhibit 1 to this Fee Schedule.

 

4.1.2.                                          FEES DETERMINED BY QUOTE.  The
following fees will be determined by quote:

 

(a)         Desk Review;

(b)         Forensic Review;

(c)          Urgent Re-review; and

(d)         Non-urgent Re-review

 

4.2.                            AFFILIATE INVOICING. In addition to Altisource’s
rights under the MSA, Altisource reserves the right, and Residential
acknowledges and agrees, that:

 

(a)                                 Altisource may, at its sole discretion,
invoice all such fees and charges from the particular Affiliate providing the
services under the Valuation SOW; and

(b)                                 All such amounts will be payable by
Residential to the invoicing Affiliate.

 

5.                                      INTERPRETATION.

 

5.1.                            CONTROLLING PROVISIONS. Notwithstanding anything
set forth in the MSA to the contrary, the Parties agree that the following
provisions shall, in connection with Services provided pursuant to this SOW,
either are (i) in addition to the terms of the MSA; or (ii) to the extent that
this SOW is inconsistent with the terms of the MSA, then the terms of the MSA
shall control to the extent of any conflict, unless noted below:

 

Execution Copy

 

 

(T-3755)

 

Confidential

 

1

--------------------------------------------------------------------------------


 

NONE

 

All other terms and conditions as set forth in the MSA shall remain in full
force and effect.

 

6.                                      COUNTERPARTS, ELECTRONIC SIGNATURES.

 

This SOW may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which shall
together constitute one and the same SOW. This SOW may be executed by providing
an electronic signature under the terms of the Electronic Signatures Act, 15
U.S.C. § 7001 et. seq., and may not be denied legal effect solely because it is
in electronic form or permits the completion of the business transaction
referenced herein electronically instead of in person.

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the Contract Date.

 

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

 

 

Date:

December 21, 2012

 

Date:

December 21, 2012

 

2

--------------------------------------------------------------------------------


 

[g302991le29i001.jpg]

 

FEE SCHEDULE

EXHIBIT 1

 

Valuation Products

 

State

 

Appraisal
(Form 1004)

 

BPO

 

Exterior
(Form 2055)

 

Data

 

CMA

 

Hybrid

 

AK

 

*

 

*

 

*

 

*

 

*

 

*

 

AL

 

*

 

*

 

*

 

*

 

*

 

*

 

AR

 

*

 

*

 

*

 

*

 

*

 

*

 

AZ

 

*

 

*

 

*

 

*

 

*

 

*

 

CA

 

*

 

*

 

*

 

*

 

*

 

*

 

CO

 

*

 

*

 

*

 

*

 

*

 

*

 

CT

 

*

 

*

 

*

 

*

 

*

 

*

 

DC

 

*

 

*

 

*

 

*

 

*

 

*

 

DE

 

*

 

*

 

*

 

*

 

*

 

*

 

FL

 

*

 

*

 

*

 

*

 

*

 

*

 

GA

 

*

 

*

 

*

 

*

 

*

 

*

 

GU

 

*

 

*

 

*

 

*

 

*

 

*

 

HI

 

*

 

*

 

*

 

*

 

*

 

*

 

IA

 

*

 

*

 

*

 

*

 

*

 

*

 

ID

 

*

 

*

 

*

 

*

 

*

 

*

 

IL

 

*

 

*

 

*

 

*

 

*

 

*

 

IN

 

*

 

*

 

*

 

*

 

*

 

*

 

KS

 

*

 

*

 

*

 

*

 

*

 

*

 

KY

 

*

 

*

 

*

 

*

 

*

 

*

 

LA

 

*

 

*

 

*

 

*

 

*

 

*

 

MA

 

*

 

*

 

*

 

*

 

*

 

*

 

MD

 

*

 

*

 

*

 

*

 

*

 

*

 

ME

 

*

 

*

 

*

 

*

 

*

 

*

 

MI

 

*

 

*

 

*

 

*

 

*

 

*

 

MN

 

*

 

*

 

*

 

*

 

*

 

*

 

MO

 

*

 

*

 

*

 

*

 

*

 

*

 

MS

 

*

 

*

 

*

 

*

 

*

 

*

 

MT

 

*

 

*

 

*

 

*

 

*

 

*

 

NC

 

*

 

*

 

*

 

*

 

*

 

*

 

ND

 

*

 

*

 

*

 

*

 

*

 

*

 

NE

 

*

 

*

 

*

 

*

 

*

 

*

 

 

--------------------------------------------------------------------------------

* Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.

 

Execution Copy

 

 

(T-3755)

 

Confidential

 

1

--------------------------------------------------------------------------------


 

NH

 

*

 

*

 

*

 

*

 

*

 

*

 

NJ

 

*

 

*

 

*

 

*

 

*

 

*

 

NM

 

*

 

*

 

*

 

*

 

*

 

*

 

NV

 

*

 

*

 

*

 

*

 

*

 

*

 

NY

 

*

 

*

 

*

 

*

 

*

 

*

 

OH

 

*

 

*

 

*

 

*

 

*

 

*

 

OK

 

*

 

*

 

*

 

*

 

*

 

*

 

OR

 

*

 

*

 

*

 

*

 

*

 

*

 

PA

 

*

 

*

 

*

 

*

 

*

 

*

 

PR

 

*

 

*

 

*

 

*

 

*

 

*

 

RI

 

*

 

*

 

*

 

*

 

*

 

*

 

SC

 

*

 

*

 

*

 

*

 

*

 

*

 

SD

 

*

 

*

 

*

 

*

 

*

 

*

 

TN

 

*

 

*

 

*

 

*

 

*

 

*

 

TX

 

*

 

*

 

*

 

*

 

*

 

*

 

UT

 

*

 

*

 

*

 

*

 

*

 

*

 

VA

 

*

 

*

 

*

 

*

 

*

 

*

 

VI

 

*

 

*

 

*

 

*

 

*

 

*

 

VT

 

*

 

*

 

*

 

*

 

*

 

*

 

WA

 

*

 

*

 

*

 

*

 

*

 

*

 

WI

 

*

 

*

 

*

 

*

 

*

 

*

 

WV

 

*

 

*

 

*

 

*

 

*

 

*

 

WY

 

*

 

*

 

*

 

*

 

*

 

*

 

 

--------------------------------------------------------------------------------

* Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Exhibit 1 as of the Contract Date.

 

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

 

 

Date:

December 21, 2012

 

Date:

December 21, 2012

 

3

--------------------------------------------------------------------------------


 

[g302991le31i001.jpg]

 

FEE SCHEDULE

(ACQUISITION AND SALES SUPPORT SERVICES)

 

FEE LETTER - SCHEDULE B-5

 

This Fee Schedule (Acquisition and Sales Support Services) (the “Fee Schedule”)
is made by and between ALTISOURCE SOLUTIONS S.À R.L., a Luxembourg private
limited liability company (“Altisource”) and ALTISOURCE RESIDENTIAL CORPORATION,
a Delaware limited partnership (“Residential”, and together with Altisource, the
“Parties” and each individually, a “Party”), and is dated as of December 21,
2012.

 

RECITAL

 

WHEREAS, Residential desires to receive, and Altisource is willing to provide,
or cause to be provided, certain Services pursuant to the terms and conditions
set forth in that certain Services Letter, dated as of December 21, 2012, from
Altisource to Residential (the “Services Letter”); and

 

WHEREAS, this Fee Schedule sets forth the compensation due Altisource by
Residential specifically for the Services Altisource provides Residential in
accordance with that certain Statement of Work (Acquisition and Sales Support
Services), dated as of December 21, 2012, by and between Altisource and
Residential, which is attached to the Services Letter as Schedule A-5 (the
“Acquisition and Sales Support SOW”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties agree as follows:

 

1.                                      INTEGRATION WITH FEE LETTER.

 

This Fee Schedule is attached to, and incorporated into, that certain Fee
Letter, dated as of December 21, 2012, from Altisource to Residential (the “Fee
Letter”) as Schedule B-5 to the Fee Letter.  Neither the Fee Letter nor this Fee
Schedule shall be construed or interpreted without the other.

 

2.                                      GOVERNED BY MASTER SERVICES AGREEMENT.

 

This Fee Schedule is governed by that certain Master Services Agreement by and
between Altisource and Residential and dated as of December 21, 2012 (the
“MSA”), the terms of which are hereby incorporated  by this reference.  This Fee
Letter shall not be construed or interpreted without the MSA.

 

3.                                      DEFINED TERMS.

 

Any capitalized term not defined in this Fee Schedule shall have the meaning
given that term in the MSA, the Acquisition and Sales Support SOW or the Fee
Letter, as applicable.

 

4.                                      FEES.

 

4.1.                            FEE AMOUNT.  Altisource shall charge, and
Residential agrees to pay, as compensation for the Acquisition and Sales Support
Services, as set forth in the Acquisition and Sales Support SOW, fees as defined
below.  Altisource or Altisource’s Affiliates shall be appropriately licensed to
perform the work required to receive compensation for its services.

 

4.1.1.                  ACQUISITIONS SERVICES.

 

4.1.1.1.        NON-BULK PURCHASES-COMMISSIONS.  For acquisition of Non-Bulk REO
Property, Residential agrees to pay the licensed Altisource Affiliate a
commission as buyer’s broker equal to * at the closing of the sale of the
property to the extent not provided by the Seller.

 

4.1.1.2.        BULK PURCHASES.  Residential agrees to pay Altisource the fees
for the Bulk Purchase Acquisition Services as quoted on demand, with * upon
close of the transaction.

 

4.1.2.                  SALES SUPPORT SERVICES-COMMISSIONS.

 

4.1.2.1.        TOTAL COMMISSION.  For sale of REO Property, Residential agrees
to pay a total commission equal to the greater of: (i) * at the closing of the
sale of the REO Property; or (ii) *.

 

4.1.2.2.        LISTING COMMISSION.  Of the total commission stated above,
Residential authorizes payment to the listing broker and selling broker in
Altisource’s sole discretion.

 

--------------------------------------------------------------------------------

* Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.

 

Execution Copy

(T-3756)

 

Confidential

 

1

--------------------------------------------------------------------------------


 

4.2.                            CLOSING MUST OCCUR.  For sales of property, if
the buyer procured by the licensed Altisource Affiliate, or a referral broker,
does not purchase the property, neither the licensed Altisource Affiliate nor
the referral broker shall be entitled to any commission from Residential, nor
shall the licensed Altisource Affiliate or Residential be required to pay any
selling commission or referral fee.

 

4.3.                            AFFILIATE INVOICING.  In addition to
Altisource’s rights under the MSA, Altisource reserves the right, and
Residential acknowledges and agrees, that:

 

(a)                                 Altisource may, at its sole discretion,
invoice all such fees and charges from the particular Affiliate providing the
services under the Acquisition and Sales Support SOW; and

 

(b)                                 All such amounts will be payable by
Residential to the invoicing Affiliate.

 

5.                                      COUNTERPARTS, ELECTRONIC SIGNATURES.

 

This Fee Schedule may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all of which
shall together constitute one and the same Fee Schedule. This Fee Schedule may
be executed by providing an electronic signature under the terms of the
Electronic Signatures Act, 15 U.S.C. § 7001 et. seq., and may not be denied
legal effect solely because it is in electronic form or permits the completion
of the business transaction referenced herein electronically instead of in
person.

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the Contract Date.

 

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

 

 

Date:

December 21, 2012

 

Date:

December 21, 2012

 

2

--------------------------------------------------------------------------------


 

[g302991le33i001.jpg]

 

FEE SCHEDULE

(INSURANCE SERVICES)

 

FEE LETTER - SCHEDULE B-6

 

This Fee Schedule (Insurance Services) (the “Fee Schedule”) is made by and
between ALTISOURCE SOLUTIONS S.À R.L., a Luxembourg private limited liability
company (“Altisource”) and ALTISOURCE RESIDENTIAL CORPORATION, a Delaware
limited partnership (“Residential”, and together with Altisource, the “Parties”
and each individually, a “Party”), and is dated as of December 21, 2012.

 

RECITAL

 

WHEREAS, Residential desires to receive, and Altisource is willing to provide,
or cause to be provided, certain Services pursuant to the terms and conditions
set forth in that certain Services Letter, dated as of December 21, 2012, from
Altisource to Residential (the “Services Letter”); and

 

WHEREAS, this Fee Schedule sets forth the compensation due Altisource by
Residential specifically for the Services Altisource provides Residential in
accordance with that certain Statement of Work (Insurance Services), dated as of
December 21, 2012, by and between Altisource and Residential, which is attached
to the Services Letter as Schedule A-6 (the “Insurance SOW”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties agree as follows:

 

1.                                      INTEGRATION WITH FEE LETTER.

 

This Fee Schedule is attached to, and incorporated into, that certain Fee
Letter, dated as of December 21, 2012, from Altisource to Residential (the “Fee
Letter”) as Schedule B-6 to the Fee Letter.  Neither the Fee Letter nor this Fee
Schedule shall be construed or interpreted without the other.

 

2.                                      GOVERNED BY MASTER SERVICES AGREEMENT.

 

This Fee Schedule is governed by that certain Master Services Agreement by and
between Altisource and Residential and dated as of December 21, 2012 (the
“MSA”), the terms of which are hereby incorporated  by this reference.  This Fee
Letter shall not be construed or interpreted without the MSA.

 

3.                                      DEFINED TERMS.

 

Any capitalized term not defined in this Fee Schedule shall have the meaning
given that term in the MSA, the Insurance SOW or the Fee Letter, as applicable.

 

4.                                      FEES.

 

4.1.                            FEE AMOUNT.  Altisource shall charge, and
Residential agrees to pay, as compensation for the Insurance Services, as set
forth in the Insurance SOW, fees as defined below.  Altisource or Altisource’s
Affiliates shall be appropriately licensed to perform the work required to
receive compensation for its services.

 

4.1.1.                  TITLE SERVICES.

 

4.1.1.1.        REO Title Searches.  Fees for REO Title Searches are listed in
Exhibit 1 to this Fee Schedule.

 

4.1.1.2.        Preliminary Title Reports.  Altisource will charge Residential
*.  After * from the Effective Date of the Services Letter, the O&E Search fee
will *, and the fee will * have been executed.  The fee for O&E searches will *
on each anniversary of the Effective Date of the Services Letter, subject to the
* as described above.

 

4.1.2.                  TITLE INSURANCE SERVICES.

 

4.1.2.1.        Title Insurance Premiums.  Title insurance premiums for all
properties will be as per filed rates in the states in which the title service
is provided.  Altisource will be paid title commissions by the respective
underwriter on each transaction.

 

--------------------------------------------------------------------------------

* Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.

 

Execution Copy

(T-3757)

Confidential

 

1

--------------------------------------------------------------------------------


 

4.1.3.                  SETTLEMENT SERVICES.

 

4.1.3.1.        REO Escrow and Settlement Services Fees.  Altisource will be
paid by Residential from the proceeds of each closing *.

 

4.1.3.2.        REO Seller’s Representative Fees.  Altisource may charge
Residential *.  Altisource will represent Residential as Seller’s Representative
in all closings.  These duties include title order management, title curative
resolution, HUD-1 settlement statement review and approval, coordination of deed
execution and dispatch to closing office and post-closing disbursement
reconciliation.

 

4.1.4.                  PROGRAM MANAGEMENT SERVICES.

 

4.1.4.1.        Specialty Property Insurance Services.  Altisource will receive
compensation directly from insurance providers, insurance brokers and agents,
managing underwriters, program managers and risk managers for providing
specialty property insurance Services as agreed from time to time for each type
of insurance coverage purchased for Residential.

 

4.1.4.2.        Standard Property and Casualty Insurance Services (including
Surety Bonding and E&O insurance).  Altisource will receive compensation
directly from insurance providers, insurance brokers and agents, managing
underwriters, program managers and risk managers for providing standard property
and casualty insurance Services as agreed from time to time for each type of
insurance coverage purchased for Residential.

 

4.1.4.3.        Claims Management and Loss Mitigation Services.  Altisource will
receive compensation for providing claims management and loss mitigation
services by assessing * that are managed by Altisource.

 

4.1.4.4.        Other Insurance Services.  Altisource will receive compensation
from Residential as agreed for each separate insurance service at the time the
service is approved for execution.

 

4.2.                            AFFILIATE INVOICING.  In addition to
Altisource’s rights under the MSA, Altisource reserves the right, and
Residential acknowledges and agrees, that:

 

(a)                                 Altisource may, at its sole discretion,
invoice all such fees and charges from the particular Affiliate providing the
services under the Insurance SOW; and

 

(b)                                 All such amounts will be payable by
Residential to the invoicing Affiliate.

 

5.                                      COUNTERPARTS, ELECTRONIC SIGNATURES.

 

This Fee Letter may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all of which
shall together constitute one and the same Fee Letter. This Fee Letter may be
executed by providing an electronic signature under the terms of the Electronic
Signatures Act, 15 U.S.C. § 7001 et. seq., and may not be denied legal effect
solely because it is in electronic form or permits the completion of the
business transaction referenced herein electronically instead of in person.

 

--------------------------------------------------------------------------------

* Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the Contract Date.

 

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

 

 

Date:

December 21, 2012

 

Date:

December 21, 2012

 

3

--------------------------------------------------------------------------------


 

[g302991le33i001.jpg]

 

FEE SCHEDULE

EXHIBIT 1

 

REO Title Search Fees Per State

 

State

 

Price

AK

 

*

AL

 

*

AR

 

*

AZ

 

*

CA

 

*

CO

 

*

CT

 

*

DC

 

*

DE

 

*

FL

 

*

GA

 

*

HI

 

*

IA

 

*

ID

 

*

IL

 

*

IN

 

*

KS

 

*

KY

 

*

LA

 

*

MA

 

*

MD

 

*

ME

 

*

MI

 

*

MN

 

*

MO

 

*

MS

 

*

MT

 

*

NC

 

*

ND

 

*

NE

 

*

NH

 

*

NJ

 

*

NM

 

*

NV

 

*

NY

 

*

OH

 

*

OK

 

*

OR

 

*

PA

 

*

PR

 

*

RI

 

*

SC

 

*

SD

 

*

TN

 

*

TX

 

*

UT

 

*

VA

 

*

VT

 

*

WA

 

*

WI

 

*

WV

 

*

WY

 

*

 

--------------------------------------------------------------------------------

* Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.

 

Execution Copy

(T-3757)

Confidential

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Exhibit 1 as of the Contract Date.

 

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

 

 

Date:

December 21, 2012

 

Date:

December 21, 2012

 

2

--------------------------------------------------------------------------------


 

GRAPHIC [g302991le35i001.jpg]

 

FEE SCHEDULE

(LEASING AND PROPERTY MANAGEMENT SERVICES)

 

FEE LETTER - SCHEDULE B-7

 

This Fee Schedule (Leasing and Property Management Services) (the “Fee
Schedule”) is made by and between ALTISOURCE SOLUTIONS S.À R.L., a Luxembourg
private limited liability company (“Altisource”) and ALTISOURCE RESIDENTIAL
CORPORATION, a Maryland corporation (“Residential”, and together with
Altisource, the “Parties” and each individually, a “Party”), and is dated as of
December 21, 2012.

 

RECITAL

 

WHEREAS, Residential desires to receive, and Altisource is willing to provide,
or cause to be provided, certain Services pursuant to the terms and conditions
set forth in that certain Services Letter, dated as of December 21, 2012, from
Altisource to Residential (the “Services Letter”); and

 

WHEREAS, this Fee Schedule sets forth the compensation due Altisource by
Residential specifically for the Services Altisource provides Residential in
accordance with that certain Statement of Work (Leasing and Property Management
Services), dated as of December 21, 2012, by and between Altisource and
Residential, which is attached to the Services Letter as Schedule A-7 (the
“Leasing and Property Management SOW”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties agree as follows:

 

1.                                      INTEGRATION WITH FEE LETTER.

 

This Fee Schedule is attached to, and incorporated into, that certain Fee
Letter, dated as of December 21, 2012, from Altisource to Residential (the “Fee
Letter”) as Schedule B-7 to the Fee Letter. Neither the Fee Letter nor this Fee
Schedule shall be construed or interpreted without the other.

 

2.                                      GOVERNED BY MASTER SERVICES AGREEMENT.

 

This Fee Schedule is governed by that certain Master Services Agreement by and
between Altisource and Residential and dated as of December 21, 2012 (the
“MSA”), the terms of which are hereby incorporated by this reference. This Fee
Letter shall not be construed or interpreted without the MSA.

 

3.                                      DEFINED TERMS.

 

Any capitalized term not defined in this Fee Schedule shall have the meaning
given that term in the MSA, the Leasing and Property Management SOW or the Fee
Letter, as applicable.

 

4.                                      FEES.

 

4.1.                            FEE AMOUNT. Altisource shall charge, and
Residential agrees to pay, as compensation for the Leasing and Property
Management Services as set forth in the Leasing and Property Management SOW,
fees as defined below.

 

4.1.1.      NEW LEASE: * per executed lease upon tenant move-in.

 

4.1.2.                  LEASE RENEWAL: * upon execution of a lease renewal or
conversion to month-to-month lease.

 

4.1.3.                  PROPERTY MANAGEMENT: * collected.

 

4.1.4.                  REPAIRS AND MAINTENANCE: * completed repair work orders.

 

4.1.5.                  UNIT TURNOVER: * completed unit turnovers.

 

4.2.                            AFFILIATE INVOICING. In addition to Altisource’s
rights under the MSA, Altisource reserves the right, and Residential
acknowledges and agrees, that:

 

(a)                                 Altisource may, at its sole discretion,
invoice all such fees and charges from the particular Affiliate providing the
services under the Leasing and Property Management SOW; and

 

(b)                                 All such amounts will be payable by
Residential to the invoicing Affiliate.

 

--------------------------------------------------------------------------------

* Material omitted pursuant to a request for confidential treatment. An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.

 

Execution Copy

 

(T-3758)

Confidential

 

1

--------------------------------------------------------------------------------


 

4.3.         PAYMENT.

 

4.3.1.      RESERVE FUND. Altisource will establish a Reserve Fund and deposit
all rent received on behalf of Residential in Reserve Fund. The account shall be
maintained in a federally insured banking institution. Residential will maintain
a minimum balance in the Reserve Fund sufficient to pay 120% of all forecast
expenses each month as defined above, based on estimated new property volumes
and financial model estimates. On the first business day of each month, if the
Reserve Fund balance is less than forecast monthly expense, Residential will
immediately remit to Altisource by wire transfer sufficient funds to resolve any
deficit. On the first day of each month, if the Reserve Fund balance is greater
than forecast monthly expense, Altisource will immediately remit by wire
transfer to Residential sufficient funds to resolve any surplus. Altisource
reserves the right to request deposit of additional funds by Residential at any
time during the month if, due to unforeseen circumstances, the Reserve Fund
balance is forecast to become negative.

 

4.3.2.      DEDUCTION FROM RESERVE FUND. Residential expressly authorizes
Altisource to deduct from Reserve Fund amounts needed to pay the following
Expenses:

 

(a)                                 Standard leasing and property management
fees as stated above;

 

(b)                                 Altisource’s out-of-pocket expenses incurred
to maintain, repair and improve the property incurred in the course of repair
and maintenance and unit turnover work, as expressly approved or approved
through delegated authority or other authorizations;

 

(c)                                  Altisource’s out of pocket expenses
associated with managing the property, including credit checks, costs associated
with evicting tenants (including but not limited to court costs, filing fees,
outside counsel, travel as needed), etc.; and

 

(d)                                 Other fees and incurred expenses paid on
Residential’s behalf, including utility bills for which Residential is
responsible, Home Owner Association fees, etc.

 

4.3.3.                  ASSESS AND COLLECT TENANT FEES. Altisource is authorized
to charge and collect from Tenant all rent, late fees, application fees, fees
for returned checks, credit report fees and such other fees and charges as
Altisource may reasonably deem appropriate. All late fees, application fees,
fees for returned checks, credit report fees, administration fees and other fees
and charges as may be assessed and collected from time to time will be property
of Altisource. Altisource is authorized to offer and provide services on a fee
basis directly to Tenant, and to collect such fees from Tenant, which shall be
the property of Altisource.

 

4.4.                            ACCOUNTING. Altisource will provide to
Residential detailed monthly accounting of funds (not later than 30 days after
the end of each month) received and disbursed from the Reserve Account.

 

5.                                      COUNTERPARTS, ELECTRONIC SIGNATURES.

 

This SOW may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which shall
together constitute one and the same SOW. This SOW may be executed by providing
an electronic signature under the terms of the Electronic Signatures Act, 15
U.S.C. § 7001 et. seq., and may not be denied legal effect solely because it is
in electronic form or permits the completion of the business transaction
referenced herein electronically instead of in person.

 

{Remainder of Page Intentionally Left Blank}

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the Contract Date.

 

 

RESIDENTIAL:

 

ALTISOURCE:

 

 

 

 

 

 

 

ALTISOURCE RESIDENTIAL CORPORATION

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

By:

/s/ William B. Shepro

 

 

 

 

 

Name:

Ashish Pandey

 

Name:

William B. Shepro

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 

 

 

Date:

December 21, 2012

 

Date:

December 21, 2012

 

3

--------------------------------------------------------------------------------